Exhibit 10.1

 

EXECUTION VERSION

 

 

 

CUBIC ENERGY, INC.,

 

15.5% Senior Secured Notes due 2016

 

$50,000,000 Series A

 

$16,000,000 Series B

 

--------------------------------------------------------------------------------

 

NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

Dated as of October 2, 2013

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

 

 

ARTICLE II PURCHASE, SALE AND ISSUANCE OF NOTES

2

 

 

2.1

Authorization of the Notes

2

2.2

Sale and Purchase of the Notes

2

2.3

The Closing

2

2.4

Interest Payments

2

 

 

 

ARTICLE III CLOSING CONDITIONS

3

 

 

3.1

Completion of Due Diligence

3

3.2

Opinions of Counsel

4

3.3

Representations and Warranties

4

3.4

Compliance with the Note Documents; No Default

4

3.5

Closing Documents

4

3.6

Issuance of the Notes and Warrants

5

3.7

Organizational and Capital Structure

5

3.8

Consummation of Transactions Contemplated by Related Agreements

5

3.9

Acquisition Agreement

5

3.10

Wells Fargo and BP Energy Company

6

3.11

Governmental Authorizations and Consents

6

3.12

No Litigation

6

3.13

No Material Adverse Effect

7

3.14

Oil and Gas Properties

7

3.15

Leasehold Property

7

3.16

Personal Property Collateral

7

3.17

Environmental Reports

8

3.18

Evidence of Insurance

8

3.19

Fees

8

3.20

KYC/AML

8

3.21

Restructuring Transactions

9

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY

9

 

 

4.1

Organization; Requisite Power and Authority

9

 

i

--------------------------------------------------------------------------------


 

4.2

Qualification and Good Standing

9

4.3

Capitalization

9

4.4

Due Authorization

10

4.5

No Conflict

10

4.6

Governmental Consents

10

4.7

Binding Obligations

10

4.8

Material Contracts

11

4.9

Use of Proceeds

11

4.10

Financial Condition

11

4.11

No Material Adverse Change; Absence of Undisclosed Liabilities

12

4.12

Title to Collateral; Properties; Liens

12

4.13

Intellectual Property

13

4.14

Litigation; Adverse Facts

14

4.15

Payment of Taxes

15

4.16

Insurance

15

4.17

Affiliate Transactions

15

4.18

Investment Company Act

16

4.19

Securities Activities

16

4.20

Certain Fees

16

4.21

Environmental Matters

16

4.22

Employee Matters

16

4.23

Solvency

17

4.24

Indebtedness

17

4.25

No Violation of Regulations of Board of Governors of Federal Reserve System

17

4.26

Private Offering

17

4.27

Disclosure

17

4.28

Creation, Perfection and Priority of Liens

18

4.29

Ranking of Notes

18

4.30

Independent Auditors

18

4.31

Books and Records

18

4.32

Money Laundering

19

4.33

SEC Compliance

19

 

ii

--------------------------------------------------------------------------------


 

4.34

Delivery of Related Agreements and Acquisition Agreements

20

4.35

ERISA

20

4.36

Maintenance of Oil and Gas Properties

21

4.37

Gas Imbalances; Prepayments

22

4.38

Marketing of Production

22

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

22

 

 

5.1

Purchasers’ Representations

22

 

 

 

ARTICLE VI PAYMENTS

23

 

 

6.1

Maturity

23

6.2

Holder Put Right

23

6.3

Optional Prepayments

23

6.4

Mandatory Prepayments

24

 

 

 

ARTICLE VII AFFIRMATIVE COVENANTS

24

 

 

7.1

Financial Statements and Other Reports

24

7.2

Noteholder Calls

27

7.3

Payment of Notes

27

7.4

Satisfaction of Obligations; Taxes

27

7.5

Maintenance of Property; Insurance

27

7.6

Corporate Existence

28

7.7

Books and Records

28

7.8

Compliance with Law

28

7.9

Use of Proceeds

28

7.10

Inspections

28

7.11

Change in Accounting Policies

29

7.12

Additional Guarantors; Additional Collateral

29

7.13

Reserve Reports

31

7.14

Sales and Production Reports

31

7.15

Oil and Gas Information

31

7.16

Title Opinions

32

7.17

Key Man Insurance

32

7.18

Directors

32

7.19

Undated Letter Transfer Orders

32

 

 

 

ARTICLE VIII NEGATIVE COVENANTS

33

 

iii

--------------------------------------------------------------------------------


 

8.1

Limitation on Restricted Payments

33

8.2

Limitation on Liens

33

8.3

No Restrictions on Subsidiary Distributions to the Company or its Subsidiaries

33

8.4

No Negative Pledges

33

8.5

Limitation on Indebtedness

34

8.6

Limitation on Asset Sales

34

8.7

Merger and Consolidation

34

8.8

No Layering of Debt

34

8.9

Limitation on Transactions With Affiliates

34

8.10

Permitted Business

35

8.11

Investment Company Act

35

8.12

Waiver of Stay, Extension or Usury Laws

35

8.13

Amendments of Organizational Documents

35

8.14

OFAC

36

8.15

Pro Rata Payments

36

8.16

Gas Imbalances

36

8.17

Hedging Agreements

36

8.18

Asset Segregation

37

8.19

Development Plan

37

 

 

 

ARTICLE IX FINANCIAL COVENANTS

37

 

 

9.1

Collateral Coverage

37

9.2

Minimum Initial Production Results on Reentries

37

9.3

Minimum Initial Production Results on New Drills

38

9.4

Maximum CapEx Spend — Individual Reentries

38

9.5

Maximum CapEx Spend — Individual New Drills

38

9.6

Maximum Total CapEx Spend

39

9.7

Minimum Liquidity Requirement

39

 

 

 

ARTICLE X EXPENSES; INDEMNIFICATION; REGISTRATION; AND TAX MATTERS

39

 

 

10.1

Expenses

39

10.2

Indemnification

40

10.3

Registration of Notes; etc.

42

 

iv

--------------------------------------------------------------------------------


 

10.4

Payments; Public/Private Information

43

10.5

Tax Matters

44

 

 

 

ARTICLE XI DEFAULTS AND REMEDIES

47

 

 

11.1

Event of Default

47

11.2

Acceleration

49

11.3

Other Remedies

50

11.4

Waiver of Past Defaults; Rescission

50

11.5

Rights of Holders of Notes to Receive Payment

50

 

 

 

ARTICLE XII TERMINATION

51

 

 

12.1

Termination

51

 

 

 

ARTICLE XIII MISCELLANEOUS

51

 

 

13.1

Notices

51

13.2

Successors and Assigns; Assignments

52

13.3

Amendment and Waiver

53

13.4

Release of Security Interest or Guaranty; Release of Guarantor

54

13.5

Interest Rate Limitation

55

13.6

Counterparts

55

13.7

Headings

55

13.8

GOVERNING LAW

55

13.9

CONSENT TO JURISDICTION

55

13.10

WAIVER OF JURY TRIAL

56

13.11

Survival of Warranties and Certain Agreements

56

13.12

Failure or Indulgence Not Waiver; Remedies Cumulative

56

13.13

Independence of Covenants

57

13.14

Marshaling; Payments Set Aside

57

13.15

Set-Off

57

13.16

Classification of Transaction

57

13.17

Exculpation

58

13.18

Entire Agreement

58

13.19

Severability

58

13.20

Confidentiality

58

13.21

Ratable Sharing

59

13.22

Independent Nature of Purchasers’ Obligations and Rights

59

 

v

--------------------------------------------------------------------------------


 

13.23

No Strict Construction

60

13.24

No Advisory or Fiduciary Relationships

60

13.25

Intercreditor Agreement

60

13.26

Accounting Terms and Determinations

61

 

 

 

ARTICLE XIV NOTEHOLDER AGENT AND COLLATERAL AGENTS

61

 

 

14.2

Delegation of Duties

61

14.3

Exculpatory Provisions

61

14.4

Reliance by Agents

62

14.5

Notice of Default

62

14.6

Non-Reliance on the Agents and Other Lenders

63

14.7

Indemnification

63

14.8

Agents in Their Individual Capacity

64

14.9

Successor Agents

64

14.10

Agents under Security Documents

64

14.11

Agent’s Duties

64

14.12

Financial Liability

65

 

vi

--------------------------------------------------------------------------------


 

ANNEXES, SCHEDULES AND EXHIBITS

 

Annex
I                                                                           
Definitions

 

Schedule I                                                              
Guarantors

Schedule 2.2(a)                                    Purchase Price

Schedule 3.7                                                   Corporate and
Capital Structure

Schedule 3.12                                            Litigation

Schedule 4.3(b)                                    Capitalization

Schedule 4.3(c)                                     Capitalization

Schedule 4.5                                                   Conflicts

Schedule 4.8(a)                                    Material Contracts

Schedule 4.8(b)                                    Material Contract Defaults

Schedule 4.9                                                   Use of Proceeds

Schedule 4.11                                            No Material Adverse
Change; Absence of Undisclosed Liabilities

Schedule 4.12                                            Leasehold Property

Schedule 4.13                                            Intellectual Property

Schedule 4.14                                            Litigation; Adverse
Facts

Schedule 4.17                                            Affiliate Transactions

Schedule 4.20                                            Certain Fees

Schedule 4.24                                            Indebtedness

Schedule 4.28                                            Creation, Perfection
and Priority of Liens

Schedule 4.36                                            Certain Oil and Gas
Properties

Schedule 4.37                                            Gas Imbalances

Schedule 4.38                                            Marketing Production
Payments

Schedule I-1                                                    Acquired Assets

Schedule I-2                                                    Asset Sales

Schedule I-3                                                    Legacy Assets

Schedule I-4                                                    Liens

 

Exhibit A                                                                    
Form of Series A Note

Exhibit B                                                                    
Form of Series B Note

Exhibit C                                                                    
Form of Company Counsel Opinion

Exhibit D                                                                    
Form of Solvency Certificate

Exhibit E                                                                     
Organizational Chart

Exhibit F                                                                      
Form of Guaranty

Exhibit G                                                                    
Form of Holder Joinder

Exhibit H                                                                   
Form of Perfection Certificate

Exhibit I                                                                        
Form of Permitted Hedging Agreement Notice

 

vii

--------------------------------------------------------------------------------


 

NOTE PURCHASE AGREEMENT

 

NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of October 2, 2013, among
Cubic Energy, Inc., a corporation organized under the laws of the state of Texas
(the “Company”), each guarantor listed on Schedule I and each other guarantor
from time to time party hereto (each, a “Guarantor” and collectively, the
“Guarantors”), AIO III CE, L.P. (the “Series A Purchaser”), Corbin Opportunity
Fund, L.P., O-CAP Partners, L.P. and O-CAP Offshore Master Fund, L.P. (each, a
“Series B Purchaser” and collectively, the “Series B Purchasers”, and together
with the Series A Purchaser, the “Purchasers”, and each a “Purchaser”),
Wilmington Trust National Association, as noteholder agent (the “Noteholder
Agent”), the Company Collateral Agent, the New Asset Collateral Agent and the
Old Asset Collateral Agent.

 

PREAMBLE

 

WHEREAS, (i) the Company is issuing and selling, and the Series A Purchaser is
purchasing, the Series A Notes, and (ii) the Company is issuing and selling, and
the Series B Purchasers are purchasing, the Series B Notes; and

 

WHEREAS, in connection with the issuance, sale and purchase of the Series A
Notes and the Series B Notes and the execution and delivery of this Agreement,
(i) the Company is entering into (1) a Warrant and Preferred Stock Agreement
with certain of the Purchasers, pursuant to which Company is issuing and
delivering (x) 98,751.823 shares of Preferred Stock and (y) Warrant Certificates
evidencing the Warrants to purchase up to an aggregate of 98,751,823 shares of
its Common Stock, subject to adjustment, including (a) Class A Warrants to
purchase an aggregate of 65,834,549 shares of its Common Stock, subject to
adjustment, and (b) Class B Warrants to purchase an aggregate of 32,917,274
shares of its Common Stock, subject to adjustment, (2) the Security Agreements
with the applicable Collateral Agents, (3) an Investment Agreement with certain
of the Purchasers and (4) a Registration Rights Agreement with certain of the
Purchasers; and (ii) certain of the Purchasers and Calvin A. Wallen, III are
entering into the Voting Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:

 

ARTICLE I
DEFINITIONS

 

Defined terms in this Agreement, which may be identified by the capitalization
of the first letter of each principal word thereof, have the meanings assigned
to them in Annex I to this Agreement. The term “including” shall be read to mean
“including, without limitation”.

 

1

--------------------------------------------------------------------------------


 

ARTICLE II
PURCHASE, SALE AND ISSUANCE OF NOTES

 

2.1                               Authorization of the Notes.  On or before the
Closing, the Company will authorize the issue and sale of (i) $50,000,000
aggregate principal amount of 15.5% Senior Secured Notes due October 2, 2016 —
Series A (the “Series A Notes”) and (ii) $16,000,000 aggregate principal amount
of 15.5% Senior Secured Notes due October 2, 2016 — Series B (the “Series B
Notes”, together with the Series A Notes, the “Notes”).  The Series A Notes and
Series B Notes shall be substantially in the forms annexed hereto as Exhibit A
and Exhibit B, respectively.  The Notes shall at all times be irrevocably and
unconditionally guaranteed as to payment of principal, interest and Prepayment
Premium, if any, on a secured basis by each Guarantor.  The Notes and Guarantees
shall be secured at all times pursuant to, and in accordance with the terms of,
the Collateral Documents.

 

2.2                               Sale and Purchase of the Notes.

 

(a)                                 Subject to the terms and conditions of the
Note Documents, the Company will issue and sell to each Purchaser and each
Purchaser will purchase from the Company, at the Closing, Notes in the principal
amount and at the purchase price opposite such Purchaser’s name as set forth in
Schedule 2.2(a).  The Purchaser’s obligations hereunder are several and not
joint and no Purchaser shall have any liability to any Person for the
performance or non-performance of any obligation by any other Purchaser
hereunder.

 

(b)                                 The Company and the Purchasers hereby agree
that the issue price, within the meaning of Section 1273 of the Code, for each
(x) unit consisting of 997.49 Class A Warrants, 498.75 Class B Warrants, 1.50
shares of Preferred Stock and $1,000 aggregate principal amount of Series A
Notes is $984.85 and (y) unit consisting of 997.49 Class A Warrants, 498.75
Class B Warrants, 1.50 shares of Preferred Stock and $1,000 aggregate principal
amount of Series B Notes is $1,000.  The Company shall hire an Independent
Public Accountant to determine the allocation of the issue price of such units
among the Notes and the Warrants constituting such units in accordance with
Section 1273(c)(2) of the Code as soon as practicable.  The Purchasers and the
Company agree to abide by such allocation for United States federal income tax
purposes, and shall not take any position inconsistent therewith, except as
required by a final determination by any competent Governmental Authority.

 

2.3                               The Closing.  The sale and purchase of the
Notes (the “Closing”) shall take place at 9:00 a.m., New York City time, at the
offices of Sullivan & Cromwell LLP at 125 Broad Street, New York, NY 10004, as
soon as practicable on a Business Day to be mutually agreed by the Purchaser and
the Company after the satisfaction or waiver of all of the conditions precedent
set forth in Article III (except for those conditions that by their nature are
to be satisfied at, or substantially concurrently with, the Closing) (the
“Closing Date”).

 

2.4                               Interest Payments.

 

(a)                                 Interest will accrue on the Notes at a rate
of 15.5% per annum (as may be adjusted pursuant to Sections 2.4(c) and (d), the
“Interest Rate”) payable quarterly in arrears on December 31, March 31, June 30
and September 30 to the Record Holders (each date, an

 

2

--------------------------------------------------------------------------------


 

“Interest Payment Date”).  If any Interest Payment Date falls on a date that is
not a Business Day, interest shall be paid on the immediately preceding Business
Day.  Interest will accrue from the date of original issuance of the Notes.  All
computations of interest shall be made on the basis of a 360-day year and actual
days elapsed (which results in more interest being paid than if computed on the
basis of a 365-day year).

 

(b)                                 Interest will be paid in cash in U.S.
Dollars without setoff or counterclaim; provided that interest for the six
(6) month period following the Closing (“PIK Interest Period”), shall accrue and
be paid 7.0% per annum in cash (subject to adjustment pursuant to
Section 2.4(c) below) and 8.5% per annum in the form of additional Notes (“PIK
Interest”).  The Company shall pay PIK Interest by issuing on each PIK Interest
Date to each Record Holder an additional Note of the same series for which PIK
Interest had accrued during such interest period (“PIK Interest Note”).  The
principal amount of each PIK Interest Note shall equal the amount of PIK
Interest that accrued on the Note for which PIK Interest is being paid.  Each
PIK Interest Note shall be deemed a “Note” for all purposes hereunder.

 

(c)                                  At any time when a Registration Default
exists and is continuing the Interest Rate will be increased by 5.00% per annum
(“Registration Default Interest”).  Any Registration Default Interest will be
paid and accrued in cash.

 

(d)                                 At any time when a Default or Event of
Default exists and is continuing or any payment of principal, interest or
Prepayment Premium, if any, is due on the Notes and has not been paid, the
Interest Rate will be adjusted so that during such period the Interest Rate will
equal the greater of (x) 18.0%  per annum plus any Registration Default Interest
and (y) 15.0% per annum plus the interest rate on a 10-year United States
Treasury Note as of the date of such Default, Event of Default or non-payment
plus any Registration Default Interest ((x) and (y), “Default Interest”).  For
the avoidance of doubt, such Default Interest shall accrue (including on the
Prepayment Premium) after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or similar proceeding, whether or
not a claim for post-filing or post-petition interest is allowed in any such
proceeding.  Notwithstanding Section 2.4(b), Default Interest shall be payable
in cash upon demand by any Holder, and during a PIK Interest Period, Default
Interest may be required to be paid in full in cash upon demand, including the
PIK Interest being paid in cash.

 

ARTICLE III
CLOSING CONDITIONS

 

The obligation of each Purchaser to purchase and pay for the Notes to be sold to
such Purchaser at the Closing is subject to the satisfaction or waiver by each
Purchaser of the following conditions on or before the Closing:

 

3.1                               Completion of Due Diligence.  Each Purchaser
shall have completed a due diligence investigation of the Company and the
Guarantors (including business, insurance, tax and legal) satisfactory to each
Purchaser in its sole discretion.

 

3

--------------------------------------------------------------------------------


 

3.2                               Opinions of Counsel.  Each Purchaser, the
Noteholder Agent and each Collateral Agent shall have received opinions in form
and substance satisfactory to each Purchaser, dated the Closing Date, from
Dentons US LLP, counsel for the Company, covering the matters set forth on
Exhibit C with respect to the Company and the Guarantors, and such other matters
incident to the Transactions as any Purchaser may reasonably request.

 

3.3                               Representations and Warranties.  The
representations and warranties contained herein and in the other Note Documents
shall be true and correct in all material respects on and as of the date hereof
and the Closing Date to the same extent as though made on and as of such date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date;
provided that, in each case, such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
“materiality”, “material”, “material adverse effect” or any similar derivations
in the text thereof.

 

3.4                               Compliance with the Note Documents; No
Default.  The Company and the Guarantors shall have performed and complied with
all agreements, covenants and conditions contained in the Note Documents to be
performed or complied with by the Company or the Guarantors on or before the
Closing Date, and after giving effect to the Transactions, no Default or Event
of Default shall have occurred and be continuing.

 

3.5                               Closing Documents.  Each Purchaser, the
Noteholder Agent and each Collateral Agent shall have received from the Company
and each Guarantor, as applicable, dated as of the Closing Date and in
sufficient number requested by such Purchaser, the Noteholder Agent or such
Collateral Agent:

 

(a)                                 Note Documents.  Copies of the Note
Documents originally executed and delivered by each party thereto.

 

(b)                                 Officers’ Certificate.  A certificate signed
by a Responsible Officer of the Company certifying that the conditions set forth
in this Article III have been satisfied on and as of such date.

 

(c)                                  Secretary’s Certificate.  A certificate
signed by the Secretary of the Company and each Guarantor, certifying as to the
board and other resolutions and its Organizational Documents attached thereto
and as to all other corporate or other organizational proceedings relating to
the authorization, execution and delivery of this Agreement, the Notes, the
other Note Documents and the Related Agreements to which it is party.

 

(d)                                 Evidence of Good Standing.  Evidence of good
standing of the Company and each Guarantor in the state of its incorporation or
formation and in each jurisdiction in which the Company and each Guarantor is
qualified as a foreign corporation or other entity to do business, each dated
the Closing Date or a recent date prior thereto.

 

(e)                                  Incumbency Certificates.  Signature and
incumbency certificates with respect to the officers of the Company and each
Guarantor executing the Note Documents, and

 

4

--------------------------------------------------------------------------------


 

any other documents, instruments and certificates required to be executed by
such persons in connection herewith or therewith.

 

(f)                                   Solvency Certificate.  A certificate
signed by the chief financial officer of the Company substantially in the form
attached as Exhibit D demonstrating that after giving effect to the consummation
of the Transactions, (i) the Company and the Guarantors (on a consolidated
basis) and (ii) the Non-Wells Loan Parties (on a consolidated basis) immediately
prior to the Closing are, and will be immediately after the Closing, Solvent.

 

(g)                                  Other Documents.  Such other documents,
instruments or certificates as any Purchaser may reasonably request.

 

3.6                               Issuance of the Notes and Warrants.

 

(a)                                 The Company shall have issued and delivered
$50,000,000 in aggregate principal amount of Series A Notes to the Series A
Purchaser and $16,000,000 in aggregate principal amount of the Series B Notes to
the Series B Purchasers.

 

(b)                                 The Company shall have issued and delivered
(y) 74,811.987 shares of Preferred Stock, 49,874,658 Class A Warrants and
24,937,329 Class B Warrants to the Series A Purchaser and its affiliates and
(y) 23,939.836 shares of Preferred Stock, 15,959,891 Class A Warrants and
7,979,945 Class B Warrants to the Series B Purchasers.

 

3.7                               Organizational and Capital Structure.  The
organizational structure and capital structure of the Company is set forth on
Schedule 3.7.  As of the Closing, each Subsidiary of the Company is a Guarantor.

 

3.8                               Consummation of Transactions Contemplated by
Related Agreements.  Each Purchaser shall have received, dated as of the Closing
Date, a fully executed copy of each Related Agreement and any documents executed
in connection therewith.  Each Related Agreement shall be in full force and
effect.  All conditions to the Related Transactions set forth in the Related
Agreements shall have been satisfied or waived by the parties thereto and
simultaneously with the Closing the Related Transactions shall be consummated.

 

3.9                               Acquisition Agreement.

 

(a)                                 Each Acquisition Agreement shall be in full
force and effect and shall have not been amended, modified or supplemented from
the executed versions delivered to the Purchasers on October 2, 2013.  All
conditions to each Acquisition Agreement shall have been satisfied (and not
waived) and any condition in any Acquisition Agreement may only be waived with
the consent of each Purchaser.

 

(b)                                 The parties to the Gastar Acquisition
Agreement shall have executed an agreement providing for a collateral assignment
of the Company’s and its Subsidiaries’ rights under the Gastar Acquisition
Agreement to the New Asset Collateral Agent on behalf of the Holders in form and
substance satisfactory to each Purchaser.  Each of the Tauren Acquisition
Agreement and the Navasota Acquisition Agreement shall provide for a collateral
assignment of

 

5

--------------------------------------------------------------------------------


 

the Company’s rights under such agreement to the New Asset Collateral Agent on
behalf of the Holders, in each case, in form and substance satisfactory to each
Purchaser.

 

(c)                                  The payoff letters and lien releases shall
have been delivered in connection with the Acquisitions, in each case, in form
and substance satisfactory to each Purchaser and executed by appropriate parties
as determined by each Purchaser.

 

3.10                        Wells Fargo and BP Energy Company.

 

(a)                                 The aggregate outstanding amount of funded
Indebtedness under the Wells Fargo Credit Agreement shall be $20,961,181.05.

 

(b)                                 The Wells Fargo Credit Agreement shall be in
form and substance acceptable to each Purchaser, and shall contain the following
terms: (i) none of the Company, Cubic Asset Holding, LLC and Cubic Asset, LLC
shall be an obligor with respect to any Indebtedness or obligations under or
relating to the Wells Fargo Credit Agreement or the documents related thereto,
(ii) the only borrower under the Wells Fargo Credit Agreement shall be Cubic
Louisiana, LLC and (iii) the only guarantor of the Indebtedness and obligations
under the Wells Fargo Credit Agreement shall be Cubic Louisiana Holding, LLC. 
Wells Fargo shall have executed all documents and releases and made all filings
advisable to effectuate the Transactions as determined by each Purchaser.

 

(c)                                  Cubic Asset, LLC shall have sold call
options to BP Energy Company (“BPEC”) (collectively, the “BP Call Options”),
which were determined by each Purchaser prior to the date hereof to be
satisfactory in form and substance and which provide for a cash payment of the
option premium to Cubic Asset, LLC in the amount of $35,000,000. The cash
payment shall be made simultaneously with the Closing.

 

(d)                                 Each of the BP Intercreditor Agreement, the
Pari Passu First Lien (BP) Intercreditor Agreement, the Wells Fargo
Intercreditor Agreement (1st Lien/Required Lien) and the Wells Fargo
Intercreditor Agreement (Pari Passu) shall be in form and substance satisfactory
to each Purchaser and shall have been executed by the applicable parties as
determined by each Purchaser.

 

3.11                        Governmental Authorizations and Consents.  The
Company and the Guarantors shall have obtained all Governmental Authorizations
and all consents of other Persons, in each case that are in the opinion of any
Purchaser necessary, desirable or advisable in connection with the Transactions,
the Related Transactions and the Acquisitions, and each of the foregoing shall
be in full force and effect and in form and substance satisfactory to each
Purchaser.

 

3.12                        No Litigation.  Except as set forth in Schedule
3.12, there exists no action, suit, investigation, litigation or proceeding
pending or, to the knowledge of the Company, threatened that (i) could adversely
affect (A) the Company, the Guarantors or any of their assets or properties,
(B) the ability of the Company or any of the Guarantors to perform their
obligations under the Note Documents, or (C)  the rights and remedies of any
Collateral Agent or the

 

6

--------------------------------------------------------------------------------


 

Purchasers under the Note Documents; or (ii) purports to adversely affect the
Notes or prevent the anticipated use of the proceeds thereof.

 

3.13                        No Material Adverse Effect.  Since December 31,
2012, no event, circumstance or change shall have occurred that has caused or
evidences, or could reasonably be expected to result in, individually or the
aggregate, a Material Adverse Effect.

 

3.14                        Oil and Gas Properties.  In order to create (i) in
favor of the New Asset Collateral Agent, for the benefit of the Holders, a valid
and, subject to any filing and/or recording referred to herein, perfected First
Priority Lien in each Oil and Gas Property that is an Acquired Asset and (ii) in
favor of the Old Asset Collateral Agent, for the benefit of the Holders, a valid
and, subject to any filing and/or recording referred to herein a perfected
Required Priority Lien in each Oil and Gas Property that is a Legacy Asset, the
applicable Collateral Agent shall have received from the Company with respect to
each such Oil and Gas Property:

 

(a)                                 fully executed and notarized Mortgages, in
proper form for recording in all appropriate places in all applicable
jurisdictions, encumbering, and such financing statements and any other
instruments necessary to grant a mortgage lien under the laws of the applicable
jurisdiction;

 

(b)                                 evidence reasonably acceptable to the
applicable Collateral Agent that Company has arranged for the payment of all
mortgage recording fees, charges, costs and expenses required for the recording
of the Mortgages referred to above (which payment shall be made promptly and, in
any event, no later than three (3) Business Days following the Closing);

 

(c)                                  an opinion of counsel (which opinion shall
be in form and substance satisfactory to each Purchaser) in each state in which
a Mortgage is to be recorded with respect to the enforceability of the
form(s) of mortgages to be recorded in such state and such other matters as each
Purchaser may reasonably request, in each case in form and substance reasonably
satisfactory to each Purchaser ((a) through (c), the “Mortgage Related
Documents”); and

 

(d)                                 within thirty (30) days of the Closing,
undated letter transfer orders directed to the party remitting to the Company
proceeds from the sale of production from Oil and Gas Properties that are
Acquired Assets and instructing that such proceeds be remitted to the applicable
Acquired Assets Collateral Agent, for the account of the Company.

 

3.15                        Leasehold Property.  Each applicable Collateral
Agent shall have received in the case of any Leasehold Property (other than an
Oil and Gas Property) a Landlord Consent.

 

3.16                        Personal Property Collateral.  In order to create in
favor of (i) the New Asset Collateral Agent, for the benefit of the Holders, a
valid, perfected First Priority security interest in the personal property
Collateral that constitutes Acquired Assets, (ii) the Company Collateral Agent,
for the benefit of the Holders, a valid, perfected First Priority security
interest in the personal property Collateral of the Company and (iii) the Old
Asset Collateral Agent, for the benefit of the Holders, a valid, perfected
Required Priority security interest in the personal property Collateral that
constitute Legacy Assets, in each case, the Company shall have delivered or
caused its Subsidiaries to deliver to the applicable Collateral Agent and each
Purchaser:

 

7

--------------------------------------------------------------------------------


 

(a)                                 evidence satisfactory to each Purchaser and
the applicable Collateral Agent of the compliance by each Note Party of its
obligations under the applicable Security Agreement and the other Collateral
Documents (including its obligation to execute or authorize, as applicable, and
deliver UCC financing statements, originals of securities, instruments and
chattel paper and any agreements governing deposit and/or securities accounts as
provided therein);

 

(b)                                 a completed Perfection Certificate dated as
of the Closing Date and executed by a Responsible Officer of the Company and
each Guarantor, together with all attachments contemplated thereby;

 

(c)                                  fully executed and notarized Intellectual
Property Security Agreements, in proper form for filing or recording in all
appropriate places in all applicable jurisdictions, memorializing and recording
the encumbrance of the intellectual property assets listed in Schedule 3.16 to
any Security Agreement; and

 

(d)                                 evidence that the Company and each Guarantor
shall have taken or caused to be taken any other action, executed and delivered
or caused to be executed and delivered any other agreement, document and
instrument and made or caused to be made any other filing and recording (other
than as set forth herein) as requested by any Purchaser.

 

3.17                        Environmental Reports.  Each Purchaser shall have
received reports and other information, in form and substance satisfactory to
each Purchaser, regarding environmental matters relating to the Company, its
property and its operations.

 

3.18                        Evidence of Insurance.  Each Collateral Agent and
each Purchaser shall have received a certificate from the Company’s insurance
broker or other evidence satisfactory to it that all insurance required to be
maintained pursuant to Section 4.16(b) is in full force and effect, together
with endorsements (including notification endorsements) naming the appropriate
Collateral Agent, for the benefit of the Holders, as an additional insured and
loss payee thereunder to the extent required under Section 7.5(b).

 

3.19                        Fees.

 

(a)                                 The Company shall have paid to the
Noteholder Agent and each Collateral Agent the fees payable on or before the
Closing Date referred to in Section 10.1(b).

 

(b)                                 The Company shall have paid the closing fee
of $242,424.24 to the Series B Purchasers.

 

3.20                        KYC/AML.  Prior to the Closing Date, the Noteholder
Agent, each Collateral Agent and each Purchaser shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001) the “PATRIOT Act”).

 

8

--------------------------------------------------------------------------------


 

3.21                        Restructuring Transactions.  The following
transactions shall have been consummated in form and substance acceptable to
each Purchaser:

 

(a)                                 The Company shall have transferred all of
its right, title and interest in the Legacy Assets to Cubic Louisiana, LLC and
Cubic Louisiana, LLC shall own all right, title and interest in the Legacy
Assets.

 

(b)                                 The owner of all right, title and interest
in the Acquired Assets shall be Cubic Asset, LLC and Cubic Asset, LLC shall own
all right, title and interest in the Acquired Assets (the transactions set forth
in clauses (a) and (b), the “Restructuring Transactions”).

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company and each Guarantor hereby represents and warrants on and as of the
date of this Agreement and as of the Closing, immediately after giving effect to
the Transactions, the Related Transactions and the Acquisitions (other than with
respect to Section 4.23) that:

 

4.1                               Organization; Requisite Power and Authority. 
Each Note Party is a corporation or limited liability company duly organized,
validly existing and in good standing under the laws of the state of its
incorporation or formation.  Each Note Party has all requisite corporate power
and authority to own and operate its properties and to carry on its business as
now conducted and as proposed to be conducted, to enter into this Agreement and
the other Note Documents, to carry out the Transactions, the Related
Transactions and the Acquisitions, to issue and deliver the Notes and pay the
obligations incurred under the Note Documents, in each case, to which it is
party.

 

4.2                               Qualification and Good Standing.  Each Note
Party is qualified, licensed or authorized to do business and is in good
standing in the state of its incorporation or formation and in every other
jurisdiction where its assets are located or wherever necessary or required to
carry out its business and operations.

 

4.3                               Capitalization.  To the Company’s knowledge,
the SEC Documents set forth a true and correct list of the holders of 5% or more
of the Capital Stock of the Company as of the date specified for such
information in the Company’s most recent filing under Schedule 14A of the
Exchange Act.  The Company has the number of authorized, issued and outstanding
shares of common stock and preferred stock (including the Company’s Series A
Convertible Preferred Stock) as set forth on Schedule 4.3(b) annexed hereto. 
All of the issued and outstanding Capital Stock of the Company has been duly
authorized, validly issued and is fully paid and nonassessable.  Annexed hereto
as Exhibit E is a true and correct organizational chart of the Company, which
lists each direct and indirect Subsidiary of the Company.  Except as set forth
in Schedule 4.3(c), there are no pre-emptive or other outstanding rights,
options, warrants, conversion rights, stock appreciation rights, employee stock
plans or other similar agreements or understandings for the purchase or
acquisition of any Capital Stock or other securities of the Company.

 

9

--------------------------------------------------------------------------------


 

4.4                               Due Authorization.  The execution, delivery
and performance of the Note Documents and the issuance and delivery of the
Notes, and the consummation of the Transactions, the Related Transactions and
the Acquisitions have been duly authorized by all necessary corporate or limited
liability company action on the part of each Note Party or its shareholders or
members, as applicable, in each case to which such Note Party is party.

 

4.5                               No Conflict.  The execution, delivery and
performance by each Note Party of the Note Documents to which it is party,
including the issuance and delivery of the Notes, the Guarantees, the Warrants
and Preferred Stock, and the consummation of the Transactions, the Related
Transactions and the Acquisitions as applicable, do not and will not (i) violate
any Applicable Law or violate any Organizational Documents of such Note Party,
(ii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any Material Contract of such Note Party,
(iii) result in or require the creation or imposition of any Lien upon any of
the properties or assets of any Note Party (except pursuant to the Note
Documents, the BP Call Options and the Wells Fargo Credit Agreement and related
security documents), (iv) except as set out in Schedule 4.5 hereto, require any
approval of stockholders, partners or members or any approval or consent of any
Person under any Contractual Obligation of any Note Party, except for such
approvals or consents obtained on or before the date hereof or (v) give rise to
any preemptive rights, rights of first refusal or other similar rights on behalf
of any Person under any Applicable Law or any provision of the Organizational
Documents of the Company or any Material Contract.

 

4.6                               Governmental Consents.  The execution,
delivery and performance by each Note Party of the Note Documents to which it is
a party, the issuance and delivery of the Notes and the consummation of the
Transactions, as applicable, do not and will not require any Governmental
Authorization by any Governmental Authority except to the extent obtained on or
prior to the date hereof.

 

4.7                               Binding Obligations.

 

(a)                                 On and as of the date hereof with respect to
this Agreement, and on and as of the Closing Date with respect to all Note
Documents required to be delivered on or prior to such date, each Note Document
has been duly executed and delivered by each Note Party that is party thereto
and is the legally valid and binding obligation of such Note Party, enforceable
against such Note Party in accordance with its terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability, whether considered at law or equity.

 

(b)                                 The Notes have been duly authorized by the
Company and when executed and authenticated, the Holders and the Agents will be
entitled to the benefits of this Agreement and will constitute the legally valid
and binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability, whether
considered at law or equity.

 

10

--------------------------------------------------------------------------------


 

(c)                                  Each Guaranty has been duly authorized by
each Guarantor listed on Schedule I and when executed, the Holders and the
Agents will be entitled to the benefits of the Guaranty and will constitute the
legally valid and binding obligation of such Guarantor, enforceable against such
Guarantor in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability, whether considered at law or equity.

 

4.8                               Material Contracts.

 

(a)                                 Schedule 4.8(a) sets forth a complete list
of each Material Contract (including all amendments or modifications thereto)
other than the Material Contracts contemplated by the Transactions and the
Related Transactions.  Each Note Party has either made available to the
Purchasers true and complete copies of all Material Contracts (including all
amendments or modifications thereto) or such Material Contracts (including all
amendments or modifications thereto) are available on EDGAR for review as part
of the Company’s SEC Documents.

 

(b)                                 Except as set forth in Schedule 4.8(b), no
Note Party is in default in the payment or performance of any of its Material
Contracts or has received any notice of default thereunder, and no such default
has occurred or will occur as a result of the execution and delivery of the Note
Documents and consummation of the Transactions.  No Note Party has knowledge of
any event which, upon the giving of notice or the passage of time, or both,
would give rise to any default in the performance by it or, to its knowledge,
any other party thereto, of any obligation under any Material Contract.

 

(c)                                  Each Material Contract is in full force and
effect, constituting valid and binding obligations of the parties thereto and
enforceable in accordance with its terms.  No Note Party has received any notice
that any party to any of the Material Contracts intends to cancel or terminate
any such Material Contract.

 

4.9                               Use of Proceeds.  The proceeds of the Notes
will be used solely to make the payments set forth in Schedule 4.9.

 

4.10                        Financial Condition.

 

(a)                                 The audited consolidated balance sheet of
the Company set forth in the Company’s most recently filed Annual Report on
Form 10-K with the SEC, and the related audited consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal year
ended on that date, were prepared in accordance with GAAP consistently applied
throughout the respective periods covered thereby and fairly present in all
material respects the financial condition of the Company as at the dates
indicated and the results of its operations and its cash flows for the periods
indicated, except as otherwise indicated therein.

 

(b)                                 The unaudited consolidated balance sheets of
the Company included in the Company’s most recently filed Quarterly Report on
Form 10-Q filed with the SEC consisting of a consolidated balance sheet and the
related consolidated statements of income and cash flows

 

11

--------------------------------------------------------------------------------


 

for the periods indicated were prepared in accordance with GAAP consistently
applied throughout the respective periods covered thereby, and certified by the
chief financial officer of the Company that they fairly present the financial
condition of the Company in all material respects as at the dates indicated and
the results of its operations and its cash flows for the periods indicated,
subject to changes resulting from audit and normal year-end adjustments, except
for the absence of footnotes and as otherwise expressly noted therein.

 

4.11                        No Material Adverse Change; Absence of Undisclosed
Liabilities.  Since December 31, 2012, no event or change has occurred that has
had or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.  Except as set forth in the financial
statements referred to in Section 4.10, since June 30, 2012, the Company has not
incurred any obligations or liabilities that would be required to be reflected
on a balance sheet or the notes thereto prepared in accordance with GAAP
consistently applied, other than obligations or liabilities incurred in the
ordinary course of business.  Except as disclosed on Schedule 4.11 or the
Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2013,
the Company has no liabilities whether absolute, accrued, contingent or
otherwise and whether or not due that, individually or in the aggregate, are
material to the Company.

 

4.12                        Title to Collateral; Properties; Liens.

 

(a)                                 Each Note Party has good title to or valid
leasehold interests in all of its personal property.  Each Note Party has good
title to, or valid leasehold interests in (or in the case of Oil and Gas
Properties, good and defensible title to, or valid leasehold interests in), all
property that is material to its business, free and clear of all Liens except
for Permitted Liens and minor irregularities or deficiencies in title that,
individually or in the aggregate, do not materially interfere with its ability
to conduct its business as currently conducted or to utilize such property for
its intended purpose.  All tangible personal property of the Note Parties (i) is
in good operating order, condition and repair (ordinary wear and tear excepted)
in accordance with industry standards and (ii) together with the other property
of the Note Parties, constitutes all the property which is reasonably necessary
for the business and operations of the Note Parties as presently conducted.

 

(b)                                 Schedule 4.12 annexed hereto contains a true
and complete (i) list of each Leasehold Property (other than the Oil and Gas
Properties) (A) owned by a Note Party as of the date hereof and (B) leased,
subleased or otherwise occupied or utilized by the Note Parties, as lessee,
sublessee, franchisee or licensee, as of the date hereof and describes the type
of interest therein held by such Note Party and (ii) list of each Oil and Gas
Property of each Note Party and the jurisdiction where such Oil and Gas Property
is located.  As of the date hereof, except as described on Schedule 4.12 annexed
hereto, with respect to each Leasehold Property owned, leased, subleased or
otherwise occupied by a Note Party, there are no Leases in which any Note Party
holds the lessor’s interest.  As of the date hereof, no part of the Note
Parties’ Leasehold Property has been materially damaged, destroyed, condemned or
abandoned and no part of such Leasehold Property is the subject of condemnation
proceedings.  The Note Parties do not own any real property in fee simple.

 

12

--------------------------------------------------------------------------------


 

(c)                                  Upon consummation of the Transactions, each
Note Party will have good and defensible title to, or has rights to use, all of
the assets and property constituting or intended to constitute its Collateral
and all rights with respect to any of the foregoing used in, reasonably
necessary for or material to each Note Party’s business as currently conducted. 
The use by each Note Party of such Collateral and all such rights with respect
to the foregoing do not infringe on the rights of any Person other than such
infringement which could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.  No claim has been made and
remains outstanding that any Note Party’s use of any Collateral does or may
violate the rights of any third party that could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

(d)                                 Upon the completion of the Transactions, the
New Asset Collateral Agent will have and shall continue to have a First Priority
Lien in and on the Acquired Assets, the Company Collateral Agent will have and
shall continue to have a First Priority Lien in and on all assets of the Company
and the Old Asset Collateral Agent will have and shall continue to have a
Required Priority Lien in and on the Legacy Assets.

 

(e)                                  No Mortgage encumbers a building or mobile
home that is located in a Flood Zone unless flood insurance for such property
has been obtained in an amount sufficient to comply with law.

 

4.13                        Intellectual Property.

 

(a)                                 Schedule 4.13 annexed hereto sets forth a
complete and accurate list of all Company Intellectual Property that is
Registered, indicating for each item (i) the name of the applicant/registrant
and current owner; (ii) the jurisdiction where the application/registration is
located (or, for domain names, the applicable registrar); (iii) the application
or registration number; and (iv) the filing date, issuance/registration/grant
date and expiration date (collectively, the “Scheduled Intellectual Property”).

 

(b)                                 All Scheduled Intellectual Property (other
than pending patent applications) is subsisting, in full force and effect, and
is valid and enforceable.  All registration, maintenance and renewal fees
currently due in connection with the Scheduled Intellectual Property have been
paid and all documents, recordations and certificates in connection with the
Scheduled Intellectual Property currently required to be filed have been filed
with the relevant Governmental Authorities for the purposes of prosecuting,
maintaining and perfecting the Company’s interest in the Scheduled Intellectual
Property.

 

(c)                                  All of the Company Intellectual Property is
solely and exclusively owned by the Company free and clear of all Liens, other
than Permitted Liens.  None of the Company Intellectual Property is subject to
any outstanding order, ruling decree, judgment, or stipulation to which any Note
Party is or has been made a party or to any agreement adversely affecting any
Note Party’s use of, or its rights in or to, such Company Intellectual Property.

 

(d)                                 There are no agreements or arrangements
(including covenants not to sue, non-assertion, settlement or similar agreements
or consents) to which any Note Party is a party (i) pursuant to which any Note
Party licenses Intellectual Property to or from a third party, other

 

13

--------------------------------------------------------------------------------


 

than (1) licenses of commercial business software and (2) non-exclusive licenses
of Intellectual Property incidental to the sale or purchase of products or
services in the ordinary course of business; or (ii) that restrict the rights of
any Note Party to use or enforce any Company Intellectual Property.

 

(e)                                  No Note Party has infringed,
misappropriated or otherwise violated, nor does infringe, misappropriate or
otherwise violate the Intellectual Property rights of any other Person in the
conduct of its respective business.  No claim or demand of any Person against
any Note Party has been made, nor is there any proceeding that is pending or, to
the knowledge of any Note Party threatened, which (in any such case)
(i) challenges the rights of any Note Party in respect of any Company
Intellectual Property or (ii) asserts that any Note Party is infringing,
misappropriating or otherwise violating, or is required to pay any royalty,
license fee, charge or other amount with regard to, any Intellectual Property.

 

(f)                                   To the knowledge of each Note Party, no
Person is infringing, misappropriating or otherwise violating, or has infringed,
misappropriated or otherwise violated (i) any Intellectual Property rights owned
by any Note Party, and no claim of any such infringement, misappropriation or
violation is pending or threatened against any Person by any Note Party or
(ii) any Intellectual Property exclusively licensed to any Note Party.

 

(g)                                  The Intellectual Property capable of
registration, filing or issuance with the USPTO or USCO has been duly registered
with, filed in or issued by, as the case may be, the USPTO or the USCO.

 

(h)                                 Each Note Party has sufficient rights to use
all Intellectual Property used in its respective business as presently
conducted, all of which rights shall survive unchanged the consummation of the
transactions contemplated by this Agreement.

 

(i)                                     The IT Assets owned, used or held for
use by the Note Parties operate and perform in all material respects in
accordance with their documentation and functional specifications and otherwise
as required by the Note Parties in connection with the practices of their
respective businesses as currently conducted and have not materially
malfunctioned or failed in the twenty-four (24) months preceding the date
hereof.  No person has gained unauthorized access to such IT Assets.  Each Note
Party will (i) take all reasonable measures to protect the confidentiality,
integrity and security of its software, databases, systems, networks and
Internet sites and all information stored or contained therein or transmitted
thereby from any unauthorized use, access, interruption or modification by third
parties, (ii) use reliable methods (including passwords) to ensure the correct
identity of the users of its software, databases, systems, networks and internet
sites and the correct identity of their customers, and (iii) use reliable
encryption (or equivalent) protection to guarantee the security and integrity of
transactions executed through its software, databases, systems, networks and
Internet sites.  No person has gained unauthorized access to the Company’s IT
Assets.  Each Note Party has implemented and maintains backup, security and
disaster recovery technology and procedures consistent with generally accepted
industry standards.

 

4.14                        Litigation; Adverse Facts.  Except as set forth on
Schedule 4.14, there is no action, suit, proceeding, arbitration or governmental
investigation at law or in equity or before or

 

14

--------------------------------------------------------------------------------


 

by any Governmental Authority pending or, to the knowledge of any Note Party,
threatened, in writing against or affecting any Note Party or any property any
Note Party.  No Note Party is (i) in violation of any Applicable Law or
(ii) subject to or in default with respect to any final judgment, writ,
injunction, decree, rule or regulation of any Governmental Authority binding on
the Company.

 

4.15                        Payment of Taxes.  All returns and reports of the
Note Parties required to be filed by any Note Party with respect to Taxes have
been timely filed (or extended), and all Taxes imposed upon any Note Party and
upon its respective properties, assets, income, businesses and franchises which
are due and payable have been timely paid other than those which are being
contested by the applicable Note Party in good faith and by appropriate
proceedings promptly instituted and diligently conducted and for which reserves
or other appropriate provisions, if any, as may be required in conformity with
GAAP shall have been made or provided therefor.  There is no audit or assessment
of a Tax proposed against the Note Parties other than those which are being
contested by the applicable Note Party in good faith and by appropriate
proceedings and for which reserves or other appropriate provisions, if any, as
may be required in conformity with GAAP shall have been made therefor.

 

4.16                        Insurance.  The Note Parties are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts and with such deductibles as is customary in the business in which the
Note Parties are engaged.  All policies for such insurance are in full force and
effect and all premiums due thereon have been paid.  No Note Party has been
refused any insurance coverage that is material to the business of the Note
Parties and that has been sought or applied for, and no Note Party has reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business.

 

4.17                        Affiliate Transactions.  Except as set forth in
Schedule 4.17 or as specifically disclosed in the SEC Documents or as part of
the Transactions and the Related Transactions, since June 2010, there have not
been any transactions or loans (including guarantees of any kind) between any of
the Note Parties and (i) any Affiliate of any of the Note Parties,
(ii) individuals owning, directly or indirectly, an interest in any of the Note
Parties that gives them significant influence over any Note Party, (iii) key
management personnel, that is, those persons having authority and responsibility
for planning, directing and controlling the activities of any Note Party,
including directors and senior management of companies and close members of such
individuals’ families, and (iv) enterprises in which a substantial interest in
the voting power is owned, directly or indirectly, by any Person described in
clause (ii) or (iii) or over which such a Person is able to exercise significant
influence (including enterprises owned by directors or major stockholders of the
Company and enterprises that have a member of key management in common with the
Company).  For purposes of this Section 4.17: (a) significant influence over an
enterprise is the power to control the financial and operating policy decisions
of the enterprise; and (b) stockholders beneficially owning a 5% interest in the
voting power of the Company are presumed to have a significant influence on the
Company.  Except as set forth in Schedule 4.17 or as disclosed in the SEC
Documents, no employee, officer, stockholder or director of any Note Party or
member of his or her immediate family is indebted to any Note Party, nor is any
Note Party indebted (or committed to make loans or extend or guarantee credit)
to any of them, other

 

15

--------------------------------------------------------------------------------


 

than (x) for payment of salary for services rendered, (y) reimbursement for
reasonable expenses incurred on behalf of any Note Party, and (z) for other
standard employee benefits made generally available to all employees or
executives (including stock option agreements outstanding under any stock option
plan approved by the Company’s Board of Directors).

 

4.18                        Investment Company Act.  No Note Party is now or,
immediately after receipt of payment for the Notes and the consummation of the
Transactions, the Related Transaction and the Acquisitions will be, an
“investment company” registered or required to be registered under the
Investment Company Act of 1940, as amended.

 

4.19                        Securities Activities.  No Note Party is engaged
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.

 

4.20                        Certain Fees.  Except as set forth on Schedule 4.20
annexed hereto, no Note Party nor any Person acting on behalf of any Note Party
has entered into any agreement or arrangement as a result of which any broker’s
or finder’s fee or commission will be payable by the Company with respect to the
Note Documents, the Transactions, the Related Transactions or the Acquisitions.

 

4.21                        Environmental Matters.  No Note Party nor any of its
respective Facilities or operations is subject to any outstanding written order,
consent decree or settlement agreement with any Person relating to any
Environmental Law, any Environmental Claim, or the Release or threatened Release
of any Hazardous Materials.  No Note Party has received any request for
information under Section 104 of the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable law.  There
are not and have not been any violations of Environmental Laws or Release of
Hazardous Materials which could reasonably be expected to form the basis of an
Environmental Claim against any Note Party that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.  No
Note Party nor, to the knowledge of any Note Party, any predecessor of any Note
Party has filed any notice under any Environmental Law indicating past or
present treatment of Hazardous Materials at any Facility, and none of the Note
Parties’ operations involves the generation, transportation, treatment, storage
or disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any
state equivalent, except for any such activity conducted in material compliance
with Environmental Laws.  As of the date hereof, compliance with all current
requirements pursuant to or under Environmental Laws could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect. 
As of the date hereof, no event or condition has occurred or is occurring with
respect to any Note Party relating to any Environmental Law, any Release or
threatened Release of Hazardous Materials, or any other Hazardous Materials
Activity which individually or in the aggregate has had, or could reasonably be
expected to have, a Material Adverse Effect.

 

4.22                        Employee Matters.  There is no strike or work
stoppage in existence or, to the knowledge of any Note Party, threatened in
writing involving any Note Party.  The hours worked by and payments made to
employees of any Note Party have not been in violation of the United States Fair
Labor Standards Act or any other Applicable Law.  There is (i) no collective

 

16

--------------------------------------------------------------------------------


 

bargaining or similar agreement with any union, labor organization, works
council or similar representative covering any employee of any Note Party,
(ii) no petition for certification or election of any such representative is
existing or pending with respect to any employee of any Note Party and (iii) no
such representative has sought certification or recognition with respect to any
employee of any Note Party.  The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union, labor organization, works council or similar representative under any
collective bargaining agreement or similar agreement to which any Note Party is
bound.

 

4.23                        Solvency.  (i) The Note Parties (on a consolidated
basis) and (ii) the Non-Wells Loan Parties (on a consolidated basis) are, and
after giving effect to the consummation of the Transactions, the Related
Transactions and the Acquisition, will be, Solvent.

 

4.24                        Indebtedness.  The capitalization table on Schedule
4.24 annexed hereto sets forth and identifies in reasonable detail all
outstanding short-term and long-term Indebtedness of the Note Parties, after
giving effect to the Transactions, the Related Transactions and the
Acquisitions.

 

4.25                        No Violation of Regulations of Board of Governors of
Federal Reserve System.  None of the transactions contemplated by this Agreement
(including, without limitation, the use of the proceeds from the sale of the
Notes) will violate or result in a violation of Section 7 of the Exchange Act or
any regulation issued pursuant thereto, including, without limitation,
Regulations T, U and X of the Board of Governors of the Federal Reserve System.

 

4.26                        Private Offering.

 

(a)                                 Subject to the truth and accuracy of the
representations and warranties of the Purchasers hereunder, the sale of the
Notes and the issuance of the Warrants and Preferred Stock pursuant to the
Warrant and Preferred Stock Agreement is exempt from the registration and
prospectus delivery requirements of the Securities Act.  In the case of each
offer or sale of the Notes or issuance of the Warrants, no form of general
solicitation or general advertising was used by the Note Parties or their
representatives, including, but not limited to, advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
medium or broadcast over television or radio, or any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising.

 

(b)                                 The Purchasers are the only purchasers of
the Notes (and the Guarantees) and the Warrants.  No similar securities have
been issued and sold by any Note Party within the six-month period immediately
prior to the date hereof.  The Note Parties agree that neither they, nor anyone
acting on their behalf, will offer or sell the Securities (and the Guarantees),
or any similar securities, in the future if such offer or sale would subject the
issuance or sale of the Securities hereunder within the provisions of Section 5
of the Securities Act or the registration of any securities or Blue Sky laws of
any state.

 

4.27                        Disclosure.  All documents, certificates and written
statements furnished to any of the Purchasers by or on behalf of any of the Note
Parties for use in connection with the Transactions and the documents filed by
the Company with the SEC, when taken together, do

 

17

--------------------------------------------------------------------------------


 

not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made.

 

4.28                        Creation, Perfection and Priority of Liens.

 

(a)                                 The execution, delivery and recording of the
Collateral Documents by the Note Parties, together with the actions taken on or
prior to the date hereof pursuant to Sections 3.14 and 3.15, will be effective
to create in favor of the New Asset Collateral Agent for the benefit of the
Holders, as security for the obligations under the Note Documents, a valid First
Priority Lien on all of the Acquired Assets, in favor of the Company Collateral
Agent for the benefit of the Holders, as security for the Obligations under the
Note Documents, a valid First Priority Lien on all assets directly owned by the
Company and in favor of the Old Asset Collateral Agent for the benefit of the
Holders, a valid Required Priority Lien on all of the Legacy Assets, and, in
each case, all filings and other actions necessary or desirable to perfect and
maintain the perfection and First Priority and Required Priority status of such
Liens, as applicable, have been duly made or taken (other than as set forth on
Schedule 4.28), and will remain in full force and effect, other than the
periodic filing of UCC continuation statements in respect of UCC financing
statements (including any fixture filings) filed by or on behalf of the Holders

 

(b)                                 The execution, delivery and recording of
each Mortgage will be effective to create, in favor of the New Asset Collateral
Agent for the benefit of the Holders, as security for the obligations under the
Note Documents, legal, valid and enforceable First Priority Liens on, and
security interests in, all of the Note Parties’ right, title and interest in and
to the Oil and Gas Properties that are Acquired Assets and in favor of the Old
Asset Collateral Agent, as security for the Obligations under the Note
Documents, legal, valid and enforceable Required Priority Liens on, and security
interests in and to, the Oil and Gas Properties that are Legacy Asset, in each
case, securing such Mortgage (including fixtures) and the proceeds thereof,
subject only to Permitted Liens, and when the Mortgages are filed in the offices
specified on Schedule 4.28, the Mortgages shall constitute fully perfected First
Priority Liens or Required Priority Liens, as applicable, on, and security
interests in, all right, title and interest of the Note Parties in the Oil and
Gas Properties, as applicable, securing such Mortgages and the proceeds thereof,
in each case prior and superior in right to any other Person, other than
Permitted Liens.

 

4.29                        Ranking of Notes.  No Indebtedness of any Non-Wells
Loan Party is senior to the Notes in right of payment, whether with respect of
payment of redemptions, interest, damages or upon liquidation or dissolution or
otherwise.

 

4.30                        Independent Auditors.  Philip Vogel & Co., PC, who
have certified the consolidated financial statements of the Company contained in
the Company’s Annual Report on Form 10-K most recently filed with the SEC, are
independent public accountants within the applicable requirements of the
Exchange Act.

 

4.31                        Books and Records.  The books of account, ledgers,
order books, records and documents of each Note Party accurately and completely
reflect all information relating to the respective business of such Note Party,
the nature, acquisition, maintenance, and location of each

 

18

--------------------------------------------------------------------------------


 

of such Note Party’s assets, and the nature of all transactions giving rise to
material obligations or accounts receivable of such Note Party.  The minute
books of such Note Party contain accurate records in all material respects of
all meetings and accurately reflect in all material respects all other actions
taken by the stockholders, boards of directors and all committees of the boards
of directors of such Note Party.

 

4.32                        Money Laundering.  Each Note Party is in compliance
with, and has not previously violated, the USA PATRIOT ACT of 2001 and all other
applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, but not limited to the laws, regulations and executive orders and
sanctions programs administered by OFAC, including, but not limited, to
(i) Executive Order 13224 of September 23, 2001 entitled, “Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism” (66 Fed. Reg. 49079 (2001)), and (ii) any regulations contained in 31
CFR, Subtitle B, Chapter V.

 

4.33                        SEC Compliance.

 

(a)                                 Any documents filed with the SEC by the
Company pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act, when
they were or are filed with the SEC, conformed in all material respects to the
applicable requirements of the Exchange Act and the applicable rules and
regulations of the SEC thereunder, and did not as of their respective dates,
contain an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

(b)                                 The Company is subject to and is in
compliance in all respects with the requirements of Section 13 of the Exchange
Act.

 

(c)                                  Each Note Party maintains (i) effective
“internal control over financial reporting” (as defined in Rule 13a-15 under the
Exchange Act) and (ii) a system of internal accounting controls sufficient to
provide reasonable assurance that (A) transactions are executed in accordance
with management’s general or specific authorizations; (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability; (C) access to assets is permitted only in accordance with
management’s general or specific authorization; and (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

(d)                                 Since the end of the Company’s most recent
audited Fiscal Year, there has been no material weakness or significant
deficiency in any Note Party’s internal control over financial reporting
(whether or not remediated) and since such date there has been no change in any
Note Party’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

 

(e)                                  Each Note Party maintains an effective
system of “disclosure controls and procedures” (as defined in Rule 13a-15 under
the Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified

 

19

--------------------------------------------------------------------------------


 

in the SEC’s rules and forms, including controls and procedures designed to
ensure that such information is accumulated and communicated to the Company’s
management as appropriate to allow timely decisions regarding required
disclosure.  The Company has carried out evaluations of the effectiveness of its
disclosure controls and procedures as required by the Exchange Act.

 

(f)                                   There is and has been no failure on the
part of the Company and any of the Company’s directors or officers, in their
capacities as such, to comply with any provision of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith.

 

4.34                        Delivery of Related Agreements and Acquisition
Agreements.  Each Note Party has delivered to each Purchaser complete and
correct copies of each Related Agreement and each Acquisition Agreement to which
it is party, and of all exhibits, annexes, schedules and other attachments
thereto.  Subject to the qualifications set forth therein, each of the
representations and warranties made by each Note Party in each Related Agreement
and Acquisition Agreement was and is true and correct in all material respects
as of each date made in accordance with such Related Agreement or Acquisition
Agreement.

 

4.35                        ERISA.

 

(a)                                 Each Note Party has complied in all material
respects with ERISA and, where applicable, the Code regarding each Plan.

 

(b)                                 Each Plan is, and has been, maintained in
substantial compliance with ERISA and, where applicable, the Code.

 

(c)                                  Each Plan, and each trust thereunder,
intended to qualify for tax exempt status under Section 401 or 501 of the Code
or other Applicable Law so qualifies.

 

(d)                                 There are no existing or pending (or to the
knowledge of any Note Party, threatened) claims (other than routine claims for
benefits in the normal course), sanctions, actions, lawsuits or other
proceedings or investigations involving any Plan to which any Note Party or any
of its ERISA Affiliates incurs or otherwise has or could have an obligation or
any liability.

 

(e)                                  No act, omission or transaction has
occurred which could result in imposition on any Note Party (whether directly or
indirectly) of (i) either a civil penalty assessed pursuant to Section 502(c),
(i) or (1) of ERISA or a tax imposed pursuant to Chapter 43 of Subtitle D of the
Code or (ii) breach of fiduciary duty liability damages under Section 409 of
ERISA.

 

(f)                                   No Pension Plan or any trust created under
any such Pension Plan has been terminated since September 2, 1974.  No liability
to the PBGC (other than for the payment of current premiums which are not past
due) by any Note Party has been or is expected by any Note Party to be incurred
with respect to any Pension Plan.  No ERISA Event with respect to any Plan has
occurred or is expected to occur.

 

20

--------------------------------------------------------------------------------


 

(g)                                  Full payment when due has been made of all
amounts which any Note Party is required under the terms of each Plan or
Applicable Law to have paid as contributions to such Plan, and no accumulated
funding deficiency (as defined in Section 302 of ERISA and Section 412 of the
Code), whether or not waived, exists with respect to any Pension Plan.

 

(h)                                 The actuarial present value of the benefit
liabilities under each Pension Plan does not, as of the end of the Company’s
most recently ended fiscal year, exceed the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Pension Plan allocable to such benefit liabilities.  The term “actuarial
present value of the benefit liabilities” shall have the meaning specified in
Section 4041 of ERISA.

 

(i)                                     No Note Party sponsors, maintains or
contributes to an employee welfare benefit plan, as defined in Section 3(l) of
ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by any
Note Party in its sole discretion at any time without any material liability.

 

(j)                                    No Note Party sponsors, maintains or
contributes to, or has at any time in the preceding six calendar years,
sponsored, maintained or contributed to, any Multiemployer Plan.

 

(k)                                 No Note Party is required to provide
security under Section 401(a)(29) of the Code due to a Plan amendment that
results in an increase in current liability for the Plan.

 

(l)                                     No Note Party and none of its ERISA
Affiliates sponsors, maintains or contributes to any employee benefit or
compensation arrangement governed by non-United States law.

 

4.36                        Maintenance of Oil and Gas Properties.  The Oil and
Gas Properties of the Note Parties operated by a Note Party or an Affiliate of
any Note Party and, to the knowledge of each Note Party, Oil and Gas Properties
of the Note Parties operated by a third party and other Oil and Gas Properties
unitized with such Oil and Gas Properties, have been maintained, operated and
developed in a good and workmanlike manner and in conformity with Applicable Law
and in conformity with the provisions of all leases, subleases or other
contracts comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of such Oil and Gas Properties.  Specifically in
connection with the foregoing, except for those set forth on Schedule 4.36,
(i) no Oil and Gas Property of any Note Party is subject to having allowable
production reduced below the full and regular allowable (including the maximum
permissible tolerance) because of any overproduction (whether or not the same
was permissible at the time) and (ii) none of the wells comprising a part of the
Oil and Gas Properties of any Note Party operated by a Note Party or an
Affiliate of any Note Party and, to the knowledge of the Note Parties, no other
wells comprising a part of such Oil and Gas Properties and other Oil and Gas
Properties unitized with such Oil and Gas Properties are deviated from the
vertical more than the maximum permitted by Applicable Law, and such wells
operated by a Note Party or an Affiliate of any Note Party and, to the knowledge
of the Note Parties, all other such wells are, in fact, completed within and are
producing from, and (except for non-producing portions passing through
formations which are not part of such Oil and Gas Properties) the well bores are
wholly within, such Oil and Gas Properties and other Oil and Gas Properties
unitized with such Oil and

 

21

--------------------------------------------------------------------------------


 

Gas Properties.  All pipelines, wells, gas processing plants, platforms and
other material improvements, fixtures and equipment owned in whole or in part by
a Note Party that are necessary to conduct normal operations and which are
operated by a Note Party or an Affiliate of any Note Party and, to the knowledge
of any Note Party, operated by a third party and other operations unitized with
such operations are being maintained in a state adequate to conduct normal
operations, in a manner consistent with the Company’s past practices.

 

4.37                        Gas Imbalances; Prepayments.  Except as set forth on
Schedule 4.37, on a net basis there are no gas imbalances, take or pay or other
prepayments which would require any Note Party to deliver Hydrocarbons produced
from the Oil and Gas Properties of such Note Party at some future time without
then or thereafter receiving full payment therefor with a value in excess of
$25,000 in the aggregate.

 

4.38                        Marketing of Production.  Except for those contracts
set forth on Schedule 4.38  (with respect to all of which contracts the Note
Parties represent that they are receiving a price for all production sold
thereunder which is computed substantially in accordance with the terms of the
relevant contract and are not having deliveries curtailed substantially below
the subject Oil and Gas Property’s delivery capacity), no material agreements
exist which are not cancelable on one hundred twenty (120) days’ notice or less
without penalty or detriment for the sale of production from the Note Parties’
Hydrocarbons (including, without limitation, calls on or other rights to
purchase, production, whether or not the same are currently being exercised)
that (a) pertain to the sale of production at a fixed price and (b) have a
maturity or expiry date of longer than six months from the date hereof.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 

5.1                               Purchasers’ Representations.  Each Purchaser
of the Notes by its acceptance of the Notes issued hereunder severally, and not
jointly, represents that:

 

(a)                                 such Purchaser is an “accredited investor”
as that term is defined in Rule 501 of the Securities Act, and that, in making
the purchases contemplated herein, it is specifically understood and agreed that
such holder is not acquiring its Notes with a view towards the sale or
distribution thereof within the meaning of the Securities Act in a transaction
that would be in violation of the Securities Act;

 

(b)                                 such Purchaser understands that the Notes
and Guarantees will not be registered under the Securities Act by reason of
their issuance by the Company and the Guarantor, respectively, in a transaction
exempt from the registration requirements of the Securities Act, and that it
must hold the Notes indefinitely unless a subsequent disposition thereof is
registered under the Securities Act and applicable state securities laws or is
exempt from such registration.  Such Purchaser understands that upon original
issuance, and until such time as the same is no longer required under the
applicable requirements of the Securities Act, each Note (and all securities
issued in exchange therefor or replacement thereof) shall bear the following
legend:  “THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY

 

22

--------------------------------------------------------------------------------


 

NOT BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF SUCH ACT AND SUCH LAWS”; and

 

(c)                                  such Purchaser has been furnished with or
has had access to the information it has requested from the Company and has had
an opportunity to discuss with the management of the Company the business and
financial affairs of the Company, and has generally such knowledge and
experience in business and financial matters and with respect to investments in
securities or privately held companies so as to enable it to understand and
evaluate the risks of such investment and form an investment decision with
respect thereto; provided, however, that the foregoing shall in on way affect,
diminish or derogate from the representations and warranties made by the Company
hereunder or the right of the Purchaser to rely thereon and to seek
indemnification hereunder.

 

ARTICLE VI
PAYMENTS

 

6.1                               Maturity.  The entire unpaid principal amount
of the Notes, together with any accrued and unpaid interest to and including the
Maturity Date shall be due and payable in cash on the Maturity Date.

 

6.2                               Holder Put Right.  On or after October 2,
2015, any Holder will have the right to require the Company to purchase all or
any portion of such Holder’s Notes (the “Put Right”).  Any Holder may exercise
the Put Right by delivering written notice (the “Put Notice”) to the Company
stating that such Holder is exercising its Put Right and the principal amount of
Notes for which the Put Right is being exercised.  Within five (5) Business Days
after receipt of a Put Notice, the Company will provide written notice to such
Holder of the date on which the Company will repurchase the Notes, which date
shall be a Business Day not more than forty-five (45) days following the date on
which the Put Notice was delivered to the Company and no earlier than three
(3) Business Days after the Company informs such Holder of such repurchase date
(the “Put Payment Date”).  On the Put Payment Date, (i) the Company will pay to
such Holder in immediately available funds without setoff or deduction the
principal amount of Notes subject to the Put Right plus accrued and unpaid
interest on such Notes being repurchased to and including the Put Payment Date,
(ii) the Holder will deliver the Notes to the Company for cancellation and
(iii) to the extent only a portion of the Notes are being put to the Company,
the Company will deliver a new Note to the Holder reflecting the remaining
principal amount of the Notes.

 

6.3                               Optional Prepayments.

 

(a)                                 Redemption.  The Company, may at its option,
upon notice as provided below, prepay at any time all, or from time to time any
part of, the Notes on a pro rata basis at 100% of the principal amount prepaid,
plus the Prepayment Premium, plus all accrued and unpaid interest up to and
including the prepayment date.  Any repurchase made pursuant to this

 

23

--------------------------------------------------------------------------------


 

Section 6.3 shall be in aggregate principal amount of not less than $3.0 million
and in an integral multiple of $1.0 million thereof.  The Company will give each
Holder written notice of any optional prepayment under this Section 6.3 of not
less than five Business Days and not more than ten Business Days prior to the
date of each prepayment.  Each such notice shall specify such date (which shall
be a Business Day), the aggregate principal amount of the Notes to be prepaid on
such date, the principal amount of each Note held by such Holder to be prepaid,
and the interest and Prepayment Premium to be prepaid on such date.  The notice
of prepayment shall be irrevocable.  On the prepayment date, the Holders will
deliver the Notes to the Company for cancellation and, to the extent only a
portion of the Notes are being repurchased by the Company, the Company will
deliver a new Note to each Holder reflecting the remaining principal amount of
the Notes.

 

(b)                                 No Other Optional Prepayments.  Other than
as set forth in this Section 6.3, the Company may not prepay or redeem the Notes
at its option prior to the Maturity Date.

 

6.4                               Mandatory Prepayments. Not later than ten
Business Days following the receipt of any proceeds of any key man insurance
maintained pursuant to Section 7.17, the Company shall apply 100% of such
proceeds to make a mandatory prepayment in accordance with this Section 6.4. The
Company shall give each Holder written notice of any mandatory prepayment no
later than two Business Days after the receipt of such proceeds. Each such
notice shall specify the prepayment date (which shall be a Business Day), the
aggregate principal amount of the Notes to be prepaid on such date and the
interest to be prepaid on such date and a reasonably detailed calculation of the
amount of such prepayment. Any mandatory prepayment of the Notes shall be
applied to the Holders on a pro rata basis at 100% of the principal amount
prepaid, plus Prepayment Premium, plus all accrued and unpaid interest up to and
including the prepayment date. On the prepayment date, the Holders will deliver
Notes to the Company for cancellation and, to the extent only a portion of the
Notes are being prepaid by the Company, the Company will deliver a new Note to
each Holder reflecting the remaining principal amount of the Notes.

 

ARTICLE VII
AFFIRMATIVE COVENANTS

 

So long as any of the Notes, or any payment obligation, remain unpaid and
outstanding, the Company and each Guarantor, as applicable, covenants to each
Holder as follows:

 

7.1                               Financial Statements and Other Reports.  The
Company shall maintain, and cause each of its Subsidiaries, if any, to maintain,
a system of accounting established and administered in accordance with sound
business practices to permit preparation of financial statements in conformity
with GAAP, and the Company shall deliver to each Holder:

 

(a)                                 Financial Statements:

 

(1)                                 as soon as available and in any event within
120 days after the end of each Fiscal Year of the Company (x) the audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year of the Company and its
Subsidiaries setting forth in each case in comparative form the figures for

 

24

--------------------------------------------------------------------------------


 

the previous fiscal year, accompanied by an opinion of an Independent Public
Accountant (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries, if any, on a consolidated basis in
accordance with GAAP and (y) a “management’s discussion and analysis of
financial condition and results of operations” (“MD&A”) for such period meeting
the requirements of Regulation S-K and consistent with the MD&A included in the
Company’s most recently filed Form 10-K with the SEC; provided that such
delivery of the foregoing shall be deemed to have been satisfied to the extent
such information is electronically filed on EDGAR and are publicly available on
EDGAR to the Holders;

 

(2)                                 as soon as available and in any event within
60 days after the end of each Fiscal Quarter (other than the last Fiscal Quarter
of each Fiscal Year) of the Company (x) the consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows of the
Company and its Subsidiaries as of the end of and for such Fiscal Quarter and
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by its chief financial officer as presenting fairly in all material
respects the financial condition and results of operations of the Company and
its Subsidiaries in accordance with GAAP consistently applied, subject to normal
year-end audit adjustments and the absence of footnotes and (y) an MD&A for such
period meeting the requirements of Regulation S-K and consistent with the MD&A
included in the Company’s most recently filed Form 10-Q with the SEC; provided
that such delivery of the foregoing shall be deemed to have been satisfied to
the extent such information is electronically filed on EDGAR and are publicly
available to the Holders;

 

(b)                                 Compliance Certificates:  together with each
delivery of any Financial Statements pursuant to Section 7.1(a) above, an
Officer’s Certificate of the Company stating that the signer has reviewed the
terms of this Agreement and has made, or caused to be made under his or her
supervision, a review in reasonable detail of the transactions and condition of
the Company and its Subsidiaries during the accounting period covered by such
financial statements and that such review has not disclosed the existence during
or at the end of such accounting period, and that the signer does not have
knowledge of the existence as at the date of such Officer’s Certificate, of any
condition or event that constitutes a Default or an Event of Default, or, if any
such condition or event exists, specifying the nature and period of existence
thereof and what action the Company or other Note Party has taken, is taking and
proposes to take with respect thereto;

 

(c)                                  Financial Covenant Certificate:
(i) together with each delivery of Financial Statements pursuant to
Section 7.1(a)(1) and (2) above, a certificate executed by the chief financial
officer of the Company demonstrating in reasonable detail the Company’s
calculations of each financial covenant set forth in Sections 9.1, 9.6 and 9.7
for the applicable time period set forth in Article IX and (ii) within three
Business Days of each Test Date, a certificate executed by the chief financial
officer of the Company demonstrating in reasonable detail the Company’s
calculations of the financial covenant set forth in Article IX tested on such
Test Date;

 

25

--------------------------------------------------------------------------------


 

(d)                                 Development Plan and Annual Budget: no later
than September 30 of each year, for the succeeding year (i) a Development Plan
and (ii) an annual budget in form and substance satisfactory to the Required
Holders, including a reasonably detailed description of underlying assumptions
with respect thereto;

 

(e)                                  SEC Documents: no later than the earlier of
two Business Days after any Note Party (x) files with or furnishes to or (y) was
required to file with or furnish to the SEC any report, schedule, form,
statement or other document, a copy of such report, schedule, form, statement or
other document (including exhibits and any other information incorporated
therein); provided that the delivery of such SEC Documents shall be deemed to
have been satisfied to the extent such documents are electronically filed with
the SEC EDGAR and are publicly available on EDGAR to the Holders; provided,
further that if the Company is not subject to Section 13 of the Exchange Act, it
shall prepare and provide the same information in the same manner to the Holders
that would have been required pursuant to this subclause (e) as if the Company
was subject to Section 13 of the Exchange Act no later than two Business Days
after such Note Party would have been required to furnish or file such
information with the SEC and any determination of the requirements set forth in
Section 7.1(a)(1) and (2) above will be determined as if the Company is subject
to Section 13 of the Exchange Act;

 

(f)                                   Events of Default, etc.:  promptly (and no
later than two Business Days) upon any officer of any Note Party obtaining
knowledge of (A) any condition or event that constitutes a Default or an Event
of Default, or becoming aware that any Holder or any other person has given
notice with respect to a claimed Default or Event of Default, (B) any violation
of any law, statute, rule, regulation or ordinance of any Governmental
Authority, or of any agency thereof, binding on the Company or any of its
Subsidiaries which has had or could reasonably be expected to have a Material
Adverse Effect, (C) any litigation, investigation or proceeding that if
determined adversely could reasonably be expected to have a Material Adverse
Effect or (D) the occurrence of any event or change that has caused or
evidences, either individually or in the aggregate, a Material Adverse Effect,
an Officer’s Certificate specifying the nature and period of existence of such
condition, event or change, or specifying the notice given or action taken by
any such Person and the nature of such claimed Default, Event of Default,
default, event or condition, and what action the Note Party has taken, is taking
and proposes to take with respect thereto;

 

(g)                                  Perfection Certificate: within thirty (30)
days of the end of the Fiscal Year, a duly completed and executed Perfection
Certificate of the Company and its Subsidiaries as if the Company had delivered
the Perfection Certificate as of the end of such Fiscal Year rather than the
Closing Date; and

 

(h)                                 ERISA Events and Notices:  promptly (and no
later than two Business Days) upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action the Company and any of its Subsidiaries or any of
their respective ERISA Affiliates, has taken, is taking or proposes to take with
respect thereto, and copies of (A) all notices received by the Company and any
of its Subsidiaries or any of their respective ERISA Affiliates, from a
Multiemployer Plan sponsor

 

26

--------------------------------------------------------------------------------


 

concerning an ERISA Event; and (B) such other documents or governmental reports
or filings relating to any Plan as the Holders shall reasonably request.

 

7.2                               Noteholder Calls.  The Company shall
(A) within five Business Days after delivering to the Holders any Financial
Statements required by Sections 7.1(a)(1) or (2), hold a conference call with
all Holders to discuss such financial statements and the results of operations
for the relevant reporting period; and (B) issue a notice to the Holders, no
fewer than three Business Days prior to the date of any conference call required
to be held in accordance with clause (A) above, announcing the time and date of
such conference call and including all information necessary to access such
conference call.  The chief executive officer and chief financial officer of the
Company shall participate in each conference call during which the Holders will
be afforded an opportunity to ask questions of the Company and its officers. 
Additionally, the Company shall not disclose any MNPI during the conference call
prior to making an oral announcement during the conference call and giving any
Holder on the conference call a reasonable opportunity to terminate its
participation in the conference call.

 

7.3                               Payment of Notes.  The Company shall promptly
pay or cause to be paid the principal amount of, Prepayment Premium, if any, and
interest on the Notes on the dates and in the manner provided for in this
Agreement and the Notes.

 

7.4                               Satisfaction of Obligations; Taxes.

 

(a)                                 Each Note Party shall, and shall cause each
of its Subsidiaries to, perform all obligations under any Contractual Obligation
to which such Note Party or any of its Subsidiaries is bound, or to which any of
their properties is subject, except where the failure to perform would not
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Each Note Party shall, and shall cause each
of its Subsidiaries to, pay all Taxes imposed upon it or any of its properties
or assets or in respect of any of its income, businesses or franchises, and all
lawful claims (including, without limitation, claims for labor, services,
materials and supplies) for sums that have become due and payable before the
same shall become a Lien; provided that no such Tax or claims need be paid if
being contested in good faith by appropriate proceedings diligently conducted
and if a reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor.

 

(c)                                  Upon the payment in full of all
Indebtedness (other than contingent obligations not yet ripe or payable) owed by
Cubic Louisiana Holding, LLC and Cubic Louisiana, LLC under the Wells Credit
Agreement (such time of payment, the “Wells Termination Time”), the Note Parties
shall take all actions so upon such payment in full, the Old Asset Collateral
Agent shall have for the benefit of the Holders a First Priority Lien on the
Legacy Assets.

 

7.5                               Maintenance of Property; Insurance.

 

(a)                                 Each Note Party shall, and shall cause each
of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition in all material respects, ordinary wear and tear and
accidental or unforeseen circumstances excepted, all properties

 

27

--------------------------------------------------------------------------------


 

necessary in the business of such Note Party and each of its Subsidiaries, and
all Collateral, and from time to time will make or cause to be made all
necessary and commercially reasonable repairs, renewals and replacements
thereof, consistent with industry practice.

 

(b)                                 The Company shall, and shall cause each of
its Subsidiaries to, maintain or cause to be maintained, with financially sound
and reputable insurers, such public liability insurance, third party property
damage insurance, business interruption insurance and casualty insurance with
respect to liabilities, losses or damage in respect of the assets, properties
and businesses of the Company and its Subsidiaries (i) as may customarily be
carried or maintained under similar circumstances by corporations of established
reputation engaged in similar businesses, in each case in such amounts (giving
effect to self-insurance), with such deductibles, covering such risks and
otherwise on such terms and conditions as shall be customary for corporations
similarly situated in the industry and (ii) as otherwise required by law.  Each
such policy of insurance shall (a) name the applicable Collateral Agent for the
benefit of Holders as an additional insured thereunder as its interests may
appear, (b) in the case of each business interruption and casualty insurance
policy, contain a loss payable clause or endorsement that names the applicable
Collateral Agent for the benefit of Holders as the loss payee thereunder,
(c) require the insurance company to give the applicable Collateral Agent thirty
(30) days’ notice prior to the cancellation of such policy and (d) is otherwise
reasonably satisfactory in form and substance to the applicable Collateral Agent
and the Required Holders.  In connection with the renewal of each such policy of
insurance, the Company promptly shall deliver to the applicable Collateral Agent
a certificate from the Company’s insurance broker or other evidence satisfactory
to the Required Holders that the applicable Collateral Agent on behalf of
Holders has been named as additional insured and/or loss payee thereunder.

 

7.6                               Corporate Existence.  Except as otherwise
permitted pursuant to the terms of this Agreement, each Note Party shall, and
shall cause each of its Subsidiaries to, at all times preserve and keep in full
force and effect its corporate existence and take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary in
the normal conduct of its business.

 

7.7                               Books and Records.  Each Note Party shall, and
shall cause each of its Subsidiaries to, keep complete and accurate books and
records in conformity with GAAP.

 

7.8                               Compliance with Law.  Each Note Party shall,
and shall cause each of its Subsidiaries to:

 

(a)                                 comply in all material respects with all
Applicable Laws; and

 

(b)                                 maintain and comply in all material respects
with all Governmental Authorizations necessary or desirable to conduct its
business as conducted on the date hereof.

 

7.9                               Use of Proceeds.  The Note Parties shall use
proceeds from the Notes solely to make the payments set forth in Schedule 4.9.

 

7.10                        Inspections.  Each Note Party shall, and shall cause
each of its Subsidiaries to, permit any Collateral Agent, any Holder and any
representatives designated by any Holder, upon

 

28

--------------------------------------------------------------------------------


 

reasonable prior notice and during normal business hours, to visit and inspect
its properties, to examine its records and to make copies of such records and
extracts thereof, and to discuss its affairs, finances and condition with its
officers and independent accountants, all during normal business hours at times
mutually agreed by the Company and such Holder and in a commercially reasonable
manner.

 

7.11                        Change in Accounting Policies.  The Company shall
promptly notify each Holder in writing of any material change (including the
details of such change) in accounting policies or financial reporting by the
Company or any of its Subsidiaries.  The Company and its Subsidiaries shall not
change its Fiscal Year end from June 30.

 

7.12                        Additional Guarantors; Additional Collateral.

 

(a)                                 In the event that the Company or any of its
Subsidiaries forms or acquires any Subsidiary after the date hereof, the Company
shall promptly (and no later than three Business Days after) notify the
applicable Collateral Agent and the Holders of that fact and cause each such
Subsidiary (concurrently with its formation or acquisition) to become a
Guarantor and to execute and deliver to the applicable Collateral Agent
counterparts of each of this Agreement, the Guaranty and the applicable Security
Agreement, and all such further documents and instruments as may be necessary
or, in the opinion of the Required Holders or such Collateral Agent, desirable
to create a valid and perfected Lien on all of the assets of such Subsidiary, as
well as a pledge of all of the Subsidiary’s Capital Stock in favor of such
Collateral Agent for the benefit of the Holders.  For so long as the Secured
Obligations are outstanding, such Lien and pledge in favor of the Holders shall
be a First Priority Lien and pledge.  The Company shall also deliver to the
applicable Collateral Agent and the Holders, together with such counterparts of
this Agreement, the Guaranty and the applicable Security Agreement and other
documents and instruments, (A) certified copies of such Subsidiary’s
Organizational Documents, together with evidence of such Subsidiary’s good
standing in the jurisdiction of its organization or formation, each to be dated
as of a recent date prior to their delivery to the Holders, (B) a certificate
executed by the secretary or an assistant secretary of such Subsidiary as to
(a) the incumbency and signatures of the officers of such Subsidiary executing
the counterparts of this Agreement, the Guaranty and the applicable Security
Agreement and such other documents and instruments executed in connection
therewith and (b) the Board of Directors of such Subsidiary authorizing the
execution, delivery and performance of the counterparts of the Guaranty and the
applicable Security Agreement and such other documents and instruments (which
resolutions shall be attached to such certificate) being in full force and
effect and not having been modified or rescinded, and (C) a favorable opinion of
counsel to the Company and such Subsidiary, in form and substance reasonably
satisfactory to the applicable Collateral Agent and the Required Holders.  In no
event shall any Subsidiary of the Company incur or guaranty any Indebtedness or
other obligations of any Peron if such Subsidiary has not become a Guarantor and
executed and delivered to the applicable Collateral Agent counterparts of each
of this Agreement, the Guaranty and the applicable Security Agreement, and all
such further documents and instruments as may be necessary or, in the opinion of
the Required Holders or the applicable Collateral Agent, desirable to create a
valid and perfected Lien on all of the assets of such Subsidiary, as well as a
pledge of all of the Subsidiary’s Capital Stock in favor of the applicable
Collateral Agent for the benefit of the Holders.

 

29

--------------------------------------------------------------------------------


 

(b)                                 The Company and each of the Guarantors shall
(i) cause the Collateral to be subject at all times to a Lien perfected in favor
of the applicable Collateral Agent to secure the obligations pursuant to the
terms and conditions of the Collateral Documents or, with respect to any such
property acquired subsequent to the date hereof, such other additional security
documents as the Holders shall reasonably request, subject in any case to Liens
permitted hereunder and (ii) deliver such other documentation as may be
necessary or as any Holder or any Collateral Agent may reasonably request in
connection with the foregoing, including, without limitation, appropriate UCC
financing statements, UCC termination statements and other items of the types
required to be delivered pursuant to Sections 3.14 and 3.15, all in form,
content and scope reasonably satisfactory to the Required Holders and applicable
Collateral Agent, and duly executed by all applicable Persons and/or filed in
all jurisdictions necessary or, in the opinion of the Holders, desirable to
perfect the security interests created in such Collateral pursuant to the
Collateral Documents.  Without limiting the generality of the foregoing, the
Company and the Guarantors shall cause (i) 100% of the issued and outstanding
Capital Stock of each of its Subsidiaries (other than equity interests
constituting Required Priority Collateral) to be subject at all times to a
perfected First Priority Lien and pledge in favor of the Collateral Agent and
(ii) 100% of the issued and outstanding Capital Stock constituting Required
Priority Collateral to be subject at all times to a Required Priority Lien
pursuant to the terms and conditions of the Collateral Documents or such other
security documents as the Required Holders or the applicable Collateral Agent
shall reasonably request.

 

(c)                                  Without limitation of Section 7.12(b), upon
the lease, license, sublicense or other acquisition by a Note Party after the
date hereof of any Oil and Gas Property, then the Company shall, or shall cause
the other Note Parties to, grant, within thirty (30) days of the effective date
of such lease, license, sublicense or other acquisition (or such longer period
as shall be reasonably acceptable to the Required Holders), to the applicable
Collateral Agent to secure the obligations under the Note Documents, a valid
First Priority Lien (provided that Permitted Liens or other Liens acceptable to
the applicable Collateral Agent and the Required Holders may exist) on such
additional Oil and Gas Property together with each of the Mortgage Related
Documents related to such Oil and Gas Property in form and substance
satisfactory to the applicable Collateral Agent and the Required Holders. The
Mortgages or instruments related thereto shall be duly recorded or filed in such
manner and in such places as are required by law to establish and perfect the
Liens in favor of the applicable Collateral Agent required to be granted
pursuant to the Mortgages, and all taxes, fees and other charges payable in
connection therewith shall be paid in full by such Note Party.

 

(d)                                 Without limitation of Section 7.12(b), upon
the purchase, lease, license, sublicense or other acquisition by a Note Party
after the date hereof of any fee or leasehold interest in real property (other
than an Oil and Gas Property), then the Company shall, or shall cause the other
Note Parties to, grant, within thirty (30) days of the effective date of such
purchase, lease, license, sublicense or other acquisition (or such longer period
as shall be acceptable to the Required Holders), to the applicable Collateral
Agent to secure the obligations under the Note Documents, a valid First Priority
Lien (provided that Permitted Liens may exist) on such additional real property
asset, together with (i) each of the Mortgage Related Documents related to such
real property, in each case in form and substance reasonably satisfactory to the
Required Holders, (ii) ALTA mortgagee title insurance policies or unconditional
commitments

 

30

--------------------------------------------------------------------------------


 

therefor issued by one or more title companies reasonably satisfactory to the
Required Holders with respect to such real property, in amounts not less than
the fair market value of such real property, together with a title report issued
by a title company with respect thereto, dated not more than thirty days prior
to the effective date of such purchase, lease, license, sublicense or other
acquisition and copies of all recorded documents listed as exceptions to title
or otherwise referred to therein, each in form and substance reasonably
satisfactory to the Required Holders and evidence satisfactory to each Purchaser
that the Company has paid to the title company or to the appropriate
Governmental Authorities all expenses and premiums of the title company and all
other sums required in connection with the issuance of the title policy, (iii) a
completed Flood Certificate, (A) which Flood Certificate shall (x) be addressed
to the applicable Collateral Agent and (y) otherwise comply with the Flood
Program; and (B) if such real property is located in a Flood Zone and is located
in a community that participates in the Flood Program, evidence that the
applicable Note Party has obtained a policy of flood insurance that is in
compliance with all applicable requirements of the Flood Program; (iv) if such
real property is acquired by a Note Party in fee simple, ALTA surveys certified
to the applicable Collateral Agent and dated not more than thirty days prior to
the effective date of such purchase, lease, license, sublicense or other
acquisition; and (v) if such real property is a Leasehold Property, a Landlord
Consent and evidence that such Leasehold Property is a Recorded Leasehold
Interest.  The Mortgages or instruments related thereto shall be duly recorded
or filed in such manner and in such places as are required by law to establish
and perfect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Mortgages, and all taxes, fees and other charges payable in
connection therewith shall be paid in full by such Note Party.

 

7.13                        Reserve Reports.  Commencing with the Fiscal Quarter
ending September 30, 2013, and every Fiscal Quarter thereafter (including the
last Fiscal Quarter of each fiscal year), as soon as available but in any event
no later than forty-five (45) days after the end of such Fiscal Quarter, the
Company shall deliver to each Holder (a) a report, in form and substance
satisfactory to the Required Holders, prepared by Netherland, Sewell and
Associates, or another independent petroleum engineer or firm of engineers
acceptable to the Required Holders, which report shall set forth, as of the end
of such Fiscal Quarter, projections of future net income from hydrocarbons
classified as Proved Reserves attributable to all of the Company’s and its
Subsidiaries’ Oil and Gas Properties and (b) such other information concerning
the Company’s and its Subsidiaries’ Oil and Gas Properties as any Holder may
request, including, without limitation, engineering, geological and performance
data.

 

7.14                        Sales and Production Reports.  The Company shall
deliver to each Holder (i) as soon as available and in any event within three
(3) Business Days after each well of the Company or any of its Subsidiaries
initially commences producing, a Well Report for the first twenty-four (24)
hours of production for such well and (ii) after each well of the Company or any
of its Subsidiaries has been producing for thirty (30) days, within three
(3) Business Days after such period a Well Report for the first thirty (30) days
that such well has been producing.  The Company shall deliver to each Holder, as
soon as available and in any event within thirty (30) days after the end of each
calendar month, a Monthly Update Report.

 

7.15                        Oil and Gas Information.  Commencing with the Fiscal
Quarter ending September 30, 2013, the Company will deliver to each Holder,
within five (5) Business Days

 

31

--------------------------------------------------------------------------------


 

after the end of each Fiscal Quarter, a report, in form and substance reasonably
acceptable to the Required Holders, of the drilling activity by the Company on
its Oil and Gas Properties during such Fiscal Quarter, including, without
limitation, pre-drill estimated costs and reserves as compared to the actual
costs and reserves determined post-drill.

 

7.16                        Title Opinions.  Upon the request of the Required
Holders, the Company shall cause to be prepared or shall otherwise acquire
division order title opinions in form and substance reasonably satisfactory to
the Required Holders, evidencing all Note Parties’ title to any of the Oil and
Gas Properties to which Proved Developed Producing Reserves are attributed which
are operated by the Note Parties or their Affiliates.  Upon the request of the
Required Holders, the Company shall exercise all commercially reasonable efforts
to cause third party operators to cause to be prepared division order title
opinions in form and substance customary in the oil and gas industry evidencing
all Note Parties title to any of the Oil and Gas Properties to which Proved
Development Producing reserves are attributed.  If the Company has provided such
title information, the Company shall, or shall cause its Subsidiaries to, within
sixty (60) days of notice from the Required Holders that title defects or
exceptions exist with respect to such Oil and Gas Properties that are not
Permitted Liens cure any such title defects or exceptions (including defects or
exceptions as to priority) which are not Permitted Liens raised by such
information; provided that if, upon receipt of such written notice of a title
defect or exception, the Note Parties have used commercially reasonable efforts
to cure a title defect or exception in accordance with this sentence but have
not been able to do so by the end of such 60-day period, then the Company upon
written notice to the Holders shall have an additional thirty (30) days to cure
such title defect or exception so long as the Company or the other Note Parties
are diligently pursuing such cure (and the Company shall or shall cause the
other Note Parties to continue to use commercially reasonable efforts during
such additional thirty (30) day period to cure such title defect or exception).

 

7.17                        Key Man Insurance.  The Company shall obtain within
thirty (30) days following the Closing and thereafter maintain with financially
sound and reputable insurance companies “key man” life insurance with respect to
Calvin A. Wallen III in the amount of at least $10,000,000 pursuant to policies
reasonably acceptable in form and substance to the Required Holders and any
proceeds of such key man insurance shall be applied as a mandatory prepayment as
provided in Section 6.4.

 

7.18                        Directors.  At all times, three directors on the
board of directors of the Company shall be nominees of the Purchasers appointed
in accordance with the Investment Agreement.

 

7.19                        Undated Letter Transfer Orders.  With respect to
future sales of production from any Oil and Gas Property, the applicable Note
Party shall deliver to the applicable Collateral Agent concurrently with any
such sale to a first purchaser undated letter transfer orders directed to the
party remitting to the applicable Note Party proceeds from the sale of
production from such Oil and Gas Property and instructing that such proceeds be
remitted to the applicable Collateral Agent, for the account of the applicable
Note Party.

 

32

--------------------------------------------------------------------------------


 

ARTICLE VIII
NEGATIVE COVENANTS

 

8.1                               Limitation on Restricted Payments.  Each Note
Party shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly take any of the following actions (each, a “Restricted Payment”):
(i) declare or pay any dividend or other distribution, direct or indirect, on
Capital Stock of the Company, or on Capital Stock of any Subsidiary of the
Company that are held by, or declared and paid to, any Person other than a Note
Party (other than dividends, distributions or payments made solely in Capital
Stock of the Company (other than Disqualified Stock)); (ii) redeem, repurchase,
defease or otherwise acquire or retire for value, prior to any scheduled
maturity, scheduled sinking fund or mandatory redemption payment, Indebtedness
of the Company or any of its Subsidiaries that is subordinate in right of
payment to the Notes or Note Guarantees, (iii) redeem, repurchase or retire, or
otherwise obtain the surrender of any outstanding options or other rights to
acquire shares of any class of Capital Stock of the Company or any of its
Subsidiaries now or hereafter outstanding (other than the Warrants); and
(iv) make any Investment in any Person, other than a Permitted Investment.

 

8.2                               Limitation on Liens.  Each Note Party shall
not, and shall not permit any of its Subsidiaries to, directly or indirectly,
create, incur, assume or suffer to exist any Lien on, or with respect to, any
property or asset of any kind (including any document or instrument in respect
of goods or accounts receivable) of the Company or any of its Subsidiaries,
whether now owned or hereafter acquired, or any income or profits therefrom, or
file or permit the filing of, or permit to remain in effect, any financing
statement or other similar notice of any Lien with respect to any such property,
asset, income or profits under the UCC or under any similar recording or notice
statute, except for Permitted Liens.

 

8.3                               No Restrictions on Subsidiary Distributions to
the Company or its Subsidiaries.  Each Note Party shall not, and shall not
permit any of its Subsidiaries to, create or otherwise cause or suffer to exist
or become effective any encumbrance or restriction of any kind on the ability of
any such Subsidiary to (i) pay dividends or make any other distributions on any
of such subsidiary’s Capital Stock owned by the Company or any Subsidiary of the
Company, (ii) repay or prepay any Indebtedness owed by such Subsidiary to the
Company or any Subsidiary of the Company, (iii) make loans or advances to the
Company or any other Subsidiary of the Company, or (iv) transfer any of its
property or assets to the Company or any other subsidiary of the Company, except
(A) as provided in the Note Documents, (B) as to transfers of assets expressly
permitted by this Agreement or otherwise consented to by Required Holders in
accordance with this Agreement and (C) as to any assets subject to Liens
permitted under Section 8.2 and as may be permitted in any agreement relating to
Indebtedness secured by such Lien permitted under Section 8.2; provided that
such restriction or encumbrance is not more restrictive in any respect than
those contained in this Agreement and does not interfere, as determined by the
Required Holders, with any Note Party’s ability to pay the principal, interest,
Prepayment Premium, fees and expenses or any other amount payable pursuant to
this Agreement.

 

8.4                               No Negative Pledges.  Each Note Party shall
not, and shall not permit any of its Subsidiaries to enter into any agreement or
remain party to any agreement prohibiting the

 

33

--------------------------------------------------------------------------------


 

creation or assumption of any Lien upon any of the Collateral, whether now owned
or hereafter acquired, to secure obligations under any Note Documents, including
this Agreement.

 

8.5                               Limitation on Indebtedness.  Each Note Party
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume, guaranty, suffer to exist or otherwise become
or remain directly or indirectly liable with respect to any Indebtedness or
issue any Disqualified Stock, except Permitted Indebtedness.

 

8.6                               Limitation on Asset Sales.  Each Note Party
shall not, and shall not permit any of its Subsidiaries to consummate any Asset
Sale (including any sale leaseback transaction) except with the prior written
consent of the Required Holders.

 

8.7                               Merger and Consolidation.  Each Note Party
shall not, and shall not permit its Subsidiaries to, directly or indirectly:
(i) consolidate, amalgamate or merge with or into another Person (whether or not
the Company is the surviving corporation) or change its form of organization;
provided that (a) any Wells Loan Party may merge with and into another Wells
Loan Party and (b) any Non-Wells Loan Party may merge with and into any
Non-Wells Loan Party; and provided, further that in the case of a transaction
involving the Company, the Company is the surviving person, (ii) sell, assign,
transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of either the Note Parties or the Non-Wells Loan Parties,
in each case, taken as a whole, in one or more transactions, to another Person
or group of Persons, or (iii) consummate a stock sale or other business
combination (including without limitation, a reorganization, recapitalization,
spin-off or scheme or arrangement) with another Person or group of Persons.

 

8.8                               No Layering of Debt.  (i) The Company shall
not incur, create, issue, assume, guarantee or otherwise become liable for any
Indebtedness that is subordinate or junior in right of payment or lien priority
to any Indebtedness of the Company and senior in right of payment to, or pari
passu in right of payment with, the Notes, and (ii) the Company shall not permit
and any Guarantor shall not incur, create, issue, assume, guarantee or otherwise
become liable for any Indebtedness that is subordinate or junior in right of
payment or lien priority to any Indebtedness of such Guarantor and senior in
right of payment to, or pari passu in right of payment with, such Guarantor’s
obligations under the Guaranty.  Notwithstanding the foregoing provisions of
this Section 8.8, the Company and its Subsidiaries shall be permitted to incur,
maintain and guaranty all obligations under the Note Documents.

 

8.9                               Limitation on Transactions With Affiliates. 
Each Note Party shall not, and shall not permit any of its Subsidiaries to, make
any payment to, or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction, contract, agreement, understanding, loan,
advance or guaranty with, or for the benefit of, any Affiliate of the Company,
other than on terms and conditions at least as favorable to the Company or such
Subsidiary, as applicable, as would reasonably be obtained by the Company or
such Subsidiary at that time in a comparable arm’s-length transaction with a
Person other than an Affiliate (each an “Affiliate Transaction”), except that
the following shall be permitted:

 

1.              transactions between or among the Non-Wells Loan Parties;

 

34

--------------------------------------------------------------------------------


 

2.              reasonable and customary salaries and fees paid to members of
the Boards of Directors and officers of the Company and its Subsidiaries;

 

3.              reasonable and customary indemnifications and insurance
arrangements for the benefit of Persons that are officers or members of the
Boards of Directors of the Company and its Subsidiaries on or after the date
hereof, whether such Persons are current or former officers or members at the
time such indemnifications or arrangements are entered into;

 

4.              salary, bonus, employee stock option, stock repurchase, employee
benefit compensation, business expense reimbursement, health care, insurance and
other like benefits, severance, termination and other employment-related
agreements, arrangements or plans and other compensation and employment
arrangements with directors, officers, managers and employees in the ordinary
course of business, including, without limitation, in connection with any
employment agreements or benefits arrangements between the Company and any of
its Subsidiaries with employees; or

 

5.              the consummation of the Transactions and the Related
Transactions.

 

8.10                        Permitted Business.  Each Note Party shall not, and
shall not permit any of its Subsidiaries to, engage in any business other than a
Permitted Business.

 

8.11                        Investment Company Act.  Each Note Party shall not,
and shall not permit any of its Subsidiaries to, become an investment company
subject to registration under the Investment Company Act of 1940, as amended.

 

8.12                        Waiver of Stay, Extension or Usury Laws.  Each Note
Party shall not, and shall not permit any of its Subsidiaries to (to the extent
that it may lawfully do so) at any time insist upon, or plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay or extension law
or any usury law or other law which prohibit or forgive the Company or such
Subsidiary from paying all or any portion of the principal amount of, Prepayment
Premium, if any, or interest on the Notes or Guaranty as contemplated herein or
therein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this Agreement; and (to the extent
that it may lawfully do so) the Company and each Guarantor hereby expressly
waives all benefit or advantage of any such law, and covenants that it will not
hinder, delay or impede the execution of any power herein granted to the
Holders, but will suffer and permit the execution of every such power as though
no such law had been enacted.

 

8.13                        Amendments of Organizational Documents.  Each Note
Party shall not, nor shall it permit any of its Subsidiaries to, amend,
supplement or otherwise change: (i) their respective Organizational Documents in
any manner (including by merger, amalgamation or consolidation) that is adverse
to the Holders as determined by the Required Holders; or (ii) the documents
governing any Indebtedness of such Note Party that is subordinate or junior in
right of payment or lien priority to the Notes.  The Company shall not amend,
supplement or otherwise change (i) the Wells Fargo Credit Agreement and
documents related thereto or (ii) the Series B Convertible Preferred Stock or
the certificate of designation related thereto, in each case, without the
consent of the Required Holders.

 

35

--------------------------------------------------------------------------------


 

8.14                        OFAC.  Neither the Company nor any of its
Subsidiaries: (i) shall become a person whose property or interests in property
are blocked or subject to blocking pursuant to Section 1 of Executive Order
13224 of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg.
49079(2001)), (ii) shall engage in any dealings or transactions prohibited by
Section 2 of such executive order, or be otherwise associated with any such
person in any manner violative of Section 2 of such order, or (iii) shall
otherwise become a person on the list of Specially Designated Nationals and
Blocked Persons or subject to the limitations or prohibitions under any other
OFAC regulation or executive order.

 

8.15                        Pro Rata Payments.  No Note Party shall, nor shall
any Note Party permit any other Note Party, to make any payment of principal,
interest or Prepayment Premium, if any, on the Notes unless such payment is made
on a pro rata basis on all of the Notes (except pursuant to Section 6.2).

 

8.16                        Gas Imbalances.  No Note Party shall, nor shall any
Note Party permit its Subsidiaries to allow gas imbalances, take-or-pay or other
prepayments that would require the Note Parties to deliver Hydrocarbons at some
future time without then or thereafter receiving full payment therefor with a
value in excess of $50,000 in the aggregate.

 

8.17                        Hedging Agreements.

 

(a)                                 No Note Party shall, nor shall any Note
Party permit any of its Subsidiaries to enter into or become obligated on, or
with respect to, any Hedging Agreement or any transaction thereunder or amend or
modify any Hedging Agreement or transactions thereunder (or enter into any
amendment, modification or supplement thereto), except with the prior written
consent of the Required Holders (each such Hedging Agreement upon delivery of
the notice in the form attached hereto as Exhibit I and the execution of the
joinder to the applicable Intercreditor Agreement, a “Permitted Hedging
Agreement”); provided that the prior written consent of the Required Holders
shall not be necessary in connection with the physical delivery of commodities
under a Permitted Hedging Agreement.

 

(b)                                 The Non-Wells Loan Parties shall enter into
Permitted Hedging Agreements to hedge the “price floor” for at least 75% of the
volume of their Proved Developed Producing Reserves Production (on both oil and
gas).  The Non-Wells Loan Parties shall enter into such Permitted Hedging
Agreements with respect to each well of a Non-Wells Loan Party (i) after such
well has been producing for at least 45 days but in any case, a Permitted
Hedging Agreement to hedge such exposure shall be entered into no later than 90
days after such well has been producing and (ii) thereafter within ten (10) days
after the end of each Fiscal Quarter thereafter.  The Non-Wells Loan Parties may
not hedge the “price floor” for more than 85% of the volume of their Proved
Developed Producing Reserves Production.  Each such Permitted Hedging Agreement
shall hedge the Proved Developed Producing Reserves Production for three years
from each such date the Permitted Hedging Agreement is entered into pursuant to
subclauses (i) and (ii) of the second preceding sentence.  Any Hedging Agreement
entered into pursuant to this Section 8.17(b) must be a Permitted Hedging
Agreement.

 

36

--------------------------------------------------------------------------------


 

8.18                        Asset Segregation.

 

(a)                                 The Company shall not permit and Cubic
Louisiana Holding, LLC and Cubic Louisiana, LLC shall not (i) form or acquire
any Subsidiaries, or (ii) acquire assets (other than cash received in respect of
production from the Legacy Assets).

 

(b)                                 The Company shall cause Cubic Louisiana, LLC
and Cubic Louisiana Holding, LLC to, and each of Cubic Louisiana, LLC and Cubic
Louisiana Holding, LLC shall deposit all cash or other property or payments
received in respect of or relating to Legacy Assets in a Legacy Asset Account.

 

(c)                                  The Non-Wells Loan Parties shall deposit
all cash, cash equivalents, securities or other property or payments received by
them or in respect of or relating to assets acquired by any Non-Wells Loan Party
in an Acquired Asset Account.

 

(d)                                 The Non-Wells Loan Parties shall not
transfer, lease, sublease, license, sublicense, convey, distribute or otherwise
dispose of (including by way of merger, consolidation, amalgamation or
otherwise) any assets to any Wells Loan Party.

 

8.19                        Development Plan.  Each Note Party will develop its
Oil and Gas Properties, and make Capital Expenditures on its Oil and Gas
Properties in accordance with the Approved Development Plan for the applicable
year.  If there is no Approved Development Plan covering any year or portion
thereof, the Note Parties shall not engage in any activities that are the
subject of the Initial Development Plan or any Approved Development Plan
thereafter, including engaging in drilling or recompletion or making any Capital
Expenditures.   The Note Parties may only engage in such activities as set forth
in an Approved Development Plan and shall take no actions inconsistent in any
respect with such Approved Development Plan.

 

ARTICLE IX
FINANCIAL COVENANTS

 

Determinations of compliance with the financial covenants set forth in this
Article IX shall be based on the generally accepted accounting principles in the
United States as in effect as of the Closing Date.

 

9.1                               Collateral Coverage.  From and after June 30,
2014 until but not including December 31, 2014, the Non-Wells Loan Parties (on a
consolidated basis) shall maintain at all times a Collateral Coverage Ratio of
at least 1.0x.  From and after December 31, 2014 the Non-Wells Loan Parties (on
a consolidated basis) shall maintain at all times a Collateral Coverage Ratio of
at least 1.15x.

 

9.2                               Minimum Initial Production Results on
Reentries.  The Non-Wells Loan Parties shall maintain an Average Reentry Initial
Production Rate of at least 375 barrels of oil equivalent per day.  The Test
Dates for the financial covenant set forth in this Section 9.2 shall be
(i) after the completion of the third Eaglebine Reentry after the date hereof,
the fiftieth day after flowback has started with respect to the completion of
such Eaglebine Reentry and (ii) after the completion of each Eaglebine Reentry
thereafter, the fiftieth day after flowback has started with respect to the
completion of each such Eaglebine Reentry.

 

37

--------------------------------------------------------------------------------


 

9.3                               Minimum Initial Production Results on New
Drills.  The Non-Wells Loan Parties shall maintain an Average New Drill Initial
Production Rate of at least 450 barrels of oil equivalent per day.  The Test
Dates for the financial covenant set forth in this Section 9.3 shall be
(i) after the completion of the third Eaglebine New Drill after the date hereof,
the fiftieth day after flowback has started with respect to the completion of
such Eaglebine New Drill and (ii) after the completion of each Eaglebine New
Drill thereafter, the fiftieth day after flowback has started with respect to
the completion of each such Eaglebine New Drill.

 

9.4                               Maximum CapEx Spend — Individual Reentries.

 

(a)                                 The Non-Wells Loan Parties shall maintain
Average Reentry Capital Expenditures of less than $4,500,000.  The Test Dates
for the financial covenant set forth in this Section 9.4(a) shall be (i) the
fifth calendar day after the completion of the third Eaglebine Reentry after the
date hereof and (ii) the fifth calendar day after the completion of each such
Eaglebine Reentry thereafter. If any Capital Expenditures are made within 90
days of the completion of any such Eaglebine Reentry in connection therewith,
such Capital Expenditures shall be deemed to have been made prior to the
completion of the applicable Eaglebine Reentry and a Test Date shall occur upon
every $50,000 of additional Capital Expenditures made during such period with
respect to such Eaglebine Reentry.

 

(b)                                 The amount of Capital Expenditures in
respect of each of the first three Eaglebine Reentries shall not exceed
$7,000,000.  The Test Dates for the financial covenant set forth in this
Section 9.4(b) shall be the fifth calendar day after the completion of each of
the first three Eaglebine Reentries after the date hereof. If any Capital
Expenditures are made within 90 days of the completion of any such Eaglebine
Reentry in connection therewith, such Capital Expenditures shall be deemed to
have been made prior to the completion of the applicable Eaglebine Reentry and a
Test Date shall occur upon every $50,000 of additional Capital Expenditures made
during such period.

 

9.5                               Maximum CapEx Spend — Individual New Drills.

 

(a)                                 The Non-Wells Loan Parties shall maintain
Average New Drill Capital Expenditures of less than $6,500,000.  The Test Dates
for the financial covenant set forth in this Section 9.5(a) shall be (i) the
fifth calendar day after the completion of the third Eaglebine New Drill after
the date hereof and (ii) the fifth calendar day after the completion of each
such Eaglebine New Drill thereafter. If any Capital Expenditures are made within
90 days of the completion of any such Eaglebine New Drill in connection
therewith, such Capital Expenditures shall be deemed to have been made prior to
the completion of the applicable Eaglebine New Drill and a Test Date shall occur
upon every $50,000 of additional Capital Expenditures made during such period
with respect to such Eaglebine New Drill.

 

(b)                                 The amount of Capital Expenditures in
respect of each of the first three Eaglebine New Drills shall not exceed
$9,000,000.  The Test Dates for the financial covenant set forth in this
Section 9.5(b) shall be the fifth calendar day after the completion of each of
the first three Eaglebine New Drills after the date hereof. If any Capital
Expenditures are made within 90 days of the completion of any such Eaglebine New
Drill in connection therewith, such Capital Expenditures shall be deemed to have
been made prior to the completion of the applicable

 

38

--------------------------------------------------------------------------------


 

Eaglebine New Drill and a Test Date shall occur upon every $50,000 of additional
Capital Expenditures made during such period.

 

9.6                               Maximum Total CapEx Spend.  The Non-Wells Loan
Parties shall not permit Capital Expenditures (on a consolidated basis) to
exceed for any Fiscal Year the amount of Capital Expenditures (on a consolidated
basis) listed beside such Fiscal Year below:

 

Fiscal Year

 

Maximum Capital Expenditure
(on a consolidated basis)

2013

 

$9,500,000

2014

 

$52,500,000

2015

 

$10,000,000 or such other amount as set forth in the Approved Development Plan
for that year

2016

 

$10,000,000 or such other amount as set forth in the Approved Development Plan
for that year

 

9.7                               Minimum Liquidity Requirement.  The Non-Wells
Loan Parties shall maintain at least $5,000,000 of Liquidity at all times prior
to December 31, 2014 and at least $10,000,000 of Liquidity at all times
thereafter.

 

ARTICLE X
EXPENSES; INDEMNIFICATION; REGISTRATION; AND TAX MATTERS

 

10.1                        Expenses.

 

(a)                                 Whether or not any of the Notes are sold,
the Company will pay all costs and expenses incurred by the Purchasers (and
subsequent Holders) in connection with the Transactions and the Related
Transactions, including, without limitation:

 

1.                                      all out-of-pocket expenses incurred by
the Purchasers in connection with the preparation, negotiation, execution and
delivery of the Note Documents and the Related Agreements, including without
limitation due diligence and analysis, examinations and appraisals;

 

2.                                      to the extent not specifically included
in clause (1) above, the fees and expenses of Sullivan & Cromwell LLP and Jones
Walker LLP, who are acting as counsel to one or more Purchasers in connection
with the preparation, negotiation, execution and delivery of the Note Documents;

 

3.                                      all out-of-pocket expenses (including
the fees and disbursements of counsel) incurred by any Holder in connection with
any amendment, modification, waiver, consent (whether or not such amendment,
waiver or consent becomes effective), or preservation or enforcement of rights
under the Note Documents or any other documents contemplated hereby or thereby
after the date hereof; and

 

4.                                      such other fees as agreed to by the
Company and any Holder.

 

39

--------------------------------------------------------------------------------


 

(b)                                 Whether or not any of the Notes are sold,
the Company will pay all costs and expenses incurred by the Noteholder Agent and
any Collateral Agent in connection with the transactions contemplated by this
Agreement, including, without limitation:

 

1.                                      the costs and expenses outlined in that
certain fee schedule dated October 2, 2013;

 

2.                                      to the extent not specifically included
in clause (1) above, the reasonable fees and expenses of Shipman & Goodwin LLP,
who are acting as counsel to the Noteholder Agent and each Collateral Agent in
connection with the preparation, negotiation, execution and delivery of the Note
Documents; and

 

3.                                      all reasonable fees and expenses
(including the fees and disbursements of counsel) incurred by the Noteholder
Agent or any Collateral Agent (in such capacity) in connection its participation
in the transactions contemplated by this Agreement and the other Note Documents,
including without limitation with any amendment, modification, waiver, consent
(whether or not such amendment, waiver or consent becomes effective), or
preservation or enforcement of rights under the Note Documents or any other
documents contemplated hereby or thereby after the date hereof.

 

(c)                                  The obligations of the Company under this
Section 10.1 shall survive the payment of the Notes, the termination of this
Agreement and the other Note Documents and the earlier resignation or removal of
the Noteholder Agent or any Collateral Agent.

 

10.2                        Indemnification.

 

(a)                                 In addition to all rights and remedies
available to the Holders at law or in equity, the Company and the Guarantors
(collectively, the “Indemnifying Parties”) shall jointly and severally
indemnify, defend and hold harmless the Purchasers, the Noteholder Agent, each
Collateral Agent, each subsequent Holder and their respective affiliates,
stockholders, partners, members, officers, directors, employees, agents,
representatives, controlling persons, successors, heirs and assigns
(collectively, the “Indemnified Parties”) and save and hold each of them
harmless against and pay on behalf of or reimburse such party as and when
incurred for any loss, liability, demand, claim, action (including litigation
brought by any Indemnifying Party or to which any Indemnifying Party is a
party), cause of action, cost, damage, deficiency, penalty, fine or expense,
whether or not arising out of any claims by or on behalf of any Indemnified
Party or any third party, including interest, penalties, and attorneys’ fees and
expenses of any counsel(s) to the Indemnified Parties and all amounts paid in
investigation, defense or settlement of any of the foregoing (collectively,
“Losses”) which any such party may suffer, sustain or become subject to, as a
result of, in connection with, relating or incidental to or by virtue of:

 

1.                                      any misrepresentation or breach of a
representation or warranty on the part of any Note Party under any Note
Document;

 

2.                                      without duplication of
Section 10.2(a)(1) above, any misrepresentation in, or omission from, any of the
representations, warranties, statements,

 

40

--------------------------------------------------------------------------------


 

schedules and exhibits hereto, certificates or other instruments or documents
furnished to the Holders by or on behalf of any Note Party made in or pursuant
to any Note Document;

 

3.                                      any non-fulfillment or breach of any
covenant or agreement on the part of any Note Party under any Note Document;

 

4.                                      any Environmental Claim;

 

5.                                      any claim (whenever made) relating in
any way to any Note Party and any claim (whenever made) arising out of, relating
to, resulting from or caused by any transaction, status, event, condition,
occurrence or situation relating to, arising out of or in connection with
(A) the execution, delivery and performance of this Agreement, the other Note
Documents, the Transactions and the documents and agreements contemplated hereby
or thereby or (B) any actions taken by or omitted to be taken by any of the
Indemnified Parties in connection with any Note Document; or

 

6.                                      any claim, demand or liability for any
broker’s or finder’s fees or commission alleged to have been incurred by the
Company or any of its Subsidiaries or any Person acting on behalf of the Company
or any of its Subsidiaries in connection with the Note Documents, or any of the
Transactions contemplated hereby or thereby and any expenses (including
reasonable fees, expenses and disbursements of counsel) arising in connection
with any such claim, demand or liability incurred by the Company or any of its
Subsidiaries or any Person acting on behalf of the Company or any of its
Subsidiaries;

 

provided, however, that no Indemnified Party shall be entitled to such rights
and remedies to the extent that such Losses occur as a result of the gross
negligence or willful misconduct on the part of any Indemnified Party, as
determined by a final order of a court of competent jurisdiction that is not
subject to appeal.

 

(b)                                 All indemnification rights hereunder shall
survive the execution and delivery of this Agreement and the consummation of the
Transactions without limit, regardless of any investigation, inquiry or
examination made for or on behalf of, or any knowledge of the Purchasers, their
advisors and/or any of the Indemnified Parties or the acceptance by the Company
or any Guarantor of any certificate or opinion, and shall inure to the benefit
of any purchaser of the Notes in accordance with the terms hereof
notwithstanding such Person’s assignment or transfer of its Note.

 

(c)                                  If for any reason the indemnity provided
for in this Section 10.2 is unavailable to any Indemnified Party or is
insufficient to hold each such Indemnified Party harmless from all such Losses
arising with respect to the transactions contemplated by this Agreement, then
the Note Parties jointly and severally shall contribute to the amount paid or
payable for such Losses in such proportion as is appropriate to reflect not only
the relative benefits received by the Note Parties on the one hand and such
Indemnified Party on the other but also the relative fault of the Note Parties
as well as any relevant equitable considerations.  In addition, the Note
Parties, jointly and severally, agree to reimburse any Indemnified Party upon
demand for all expenses (including legal counsel fees and expenses) incurred by
such Indemnified Party in connection with investigating, preparing or defending
any such action or

 

41

--------------------------------------------------------------------------------


 

claim.  The indemnity, contribution and expenses reimbursement obligations that
the Company and the Guarantors have under this Section 10.2 shall be in addition
to any liability that the Company and the Guarantors may otherwise have at law
or in equity.  The Note Parties further agree that the indemnification and
reimbursement commitments set forth in this Agreement shall apply whether or not
the Indemnified Party is a formal party to any such lawsuits, claims or other
proceedings.

 

(d)                                 Any indemnification or payments in respect
of contribution of any Indemnified Party by the Note Parties pursuant to this
Section 10.2 shall be effected by wire transfer of immediately available funds
from any Note Party to an account designated by such Indemnified Party within
ten Business Days after the incurrence of a Loss.

 

(e)                                  The obligations of the Company under this
Section 10.2 shall survive the payment of the Notes, the termination of this
Agreement and the other Note Documents and the earlier resignation or removal of
the Noteholder Agent or any Collateral Agent.

 

10.3                        Registration of Notes; etc.

 

(a)                                 The Company will maintain (and make
available for inspection by the Holders upon reasonable prior notice at
reasonable times) at its address referred to in Section 13.1(c) a register for
the recordation of, and shall record, the names and addresses of Holders (and
any changes thereto), the respective amounts of the Notes of each Holder from
time to time and the amount that is due and payable, and paid, to each Holder
(the “Register”).  Promptly following the Closing and each subsequent change to
the Register, the Company shall provide a copy of the Register to the Noteholder
Agent and each Collateral Agent.  The Company shall deem and treat the Persons
listed as Holders in the Register as the holders and owners of the corresponding
Notes listed therein for all purposes of this Agreement; all amounts owed with
respect to any Note shall be owed to the Holder listed in the Register as the
owner thereof; and any request, authority or consent of any Person who, at the
time of making such request or giving such authority or consent, is listed in
the Register as a Holder shall be conclusive and binding on any subsequent
holder, assignee or transferee of the corresponding Notes.

 

(b)                                 Subject to Section 13.2, a Holder may
transfer a Note to a new Holder only by surrendering such Note to the Company
duly endorsed for transfer or accompanied by a duly executed instrument of
transfer naming the new Holder (or the current Holder if submitted for exchange
only).  Any new Holder shall simultaneously with becoming a Holder execute the
Holder Joinder substantially in the form attached as Exhibit G.

 

(c)                                  Upon surrender for registration of transfer
of any Notes, the Company, at its expense, will mark the surrendered Notes as
canceled, and execute and deliver, in the name of the designated transferee or
transferees, one or more new Notes of the same type, and of a like aggregate
principal amount.  Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit A or
Exhibit B annexed hereto, as applicable.  Each such new Note shall be dated and
bear interest from the date to which interest shall have been paid on the
surrendered Note (provided any outstanding interest shall continue to be owed
and shall survive) or dated the date of the surrendered Note if no interest
shall have

 

42

--------------------------------------------------------------------------------


 

been paid thereon.  Promptly upon the transfer of any Note, the Company shall
provide written notice of such transfer to the Collateral Agent, including the
date of such transfer, the amount of Note or Notes transferred and the name of
and payment instructions for the transferee.

 

(d)                                 Notes may be exchanged at the option of any
Holder thereof for Notes of a like aggregate principal amount, as applicable,
but in different denominations.  Whenever any Notes are so surrendered for
exchange, the Company, at its expense, will mark the surrendered Notes as
canceled, and execute and deliver the Notes that the Holder making the exchange
is entitled to receive.

 

(e)                                  All Notes issued upon any registration of
transfer or exchange of such Notes will be the legal and valid obligations of
the Company, evidencing the same interests, and entitled to the same benefits,
as the Notes surrendered upon such registration of transfer or exchange.

 

(f)                                   Every Note presented or surrendered for
registration of transfer or exchange will (if so required) be duly endorsed or
will be accompanied by a written instrument of transfer in form reasonably
satisfactory to the Company, duly executed by the Holder thereof or its attorney
duly authorized in writing.

 

(g)                                  Upon receipt of a Note pursuant to clause
(b) or (d) above and any forms, certificates or other evidence with respect to
Tax matters that the new Holder may be required to deliver the Company pursuant
to Section 10.5, the Company will record the relevant information in the
Register.

 

(h)                                 Any transfer of any of the Notes is subject
to Section 5.1(b) hereof and will not be valid unless and until such transfer is
recorded in the Register.

 

10.4                        Payments; Public/Private Information.

 

(a)                                 Place of Payment.  The Company will pay all
sums becoming due on such Note for principal, interest and Prepayment Premium,
if any, by the method and address indicated by such Holder next to its name on
the signature page hereof, in the applicable Holder Supplement or as otherwise
notified by such Holder to the Company in writing from time to time.

 

(b)                                 Public/Private: The Note Parties shall mark
all materials delivered to the Holders hereunder conspicuously on the first
page as either “PUBLIC” (i.e. does not contain MNPI) or “PRIVATE” (i.e.,
contains MNPI).  Holders may by written notice to the Company opt-out of
receiving any “PRIVATE” materials (“Opt-Out”).  Once a Holder has elected to
Opt-Out, the Note Parties shall only deliver to such Holder “PUBLIC” materials
and will use their best efforts to create “PUBLIC” versions of all documents
redacting the minimum amount of information so that the materials may be
distributed to Holders without the benefit of any MNPI; provided that the Note
Parties shall continue to provide such materials containing “PRIVATE”
information to the Holders not electing to Opt-Out.  Any Holder who has elected
to Opt-Out may subsequently deliver a notice to the Company opting to receive
“PRIVATE” materials at which

 

43

--------------------------------------------------------------------------------


 

point and going forward the Note Parties will provide “PRIVATE” materials to the
Holder (“Opt-In”).  There are no limits on the number of times a Holder can
Opt-In or Opt-Out.

 

10.5                        Tax Matters.

 

(a)                                 To the extent permitted by Applicable Law,
any and all payments by or on behalf of the Company hereunder or under the Notes
or other Note Documents that are made to or for the benefit of a Holder shall be
made free and clear of and without deduction or withholding on account of any
Taxes.  If the Company or any other Person on behalf of the Company shall be
required by law to deduct or withhold any Taxes from or in respect of any sum
payable hereunder or under any Notes or other Note Documents to a Holder:

 

1.                                      the Company shall notify such Holder of
any such requirement or any change in any such requirement as soon as it becomes
aware of it;

 

2.                                      the Company shall timely pay any such
Tax to the relevant Governmental Authority when such Tax is due, in accordance
with Applicable Law;

 

3.                                      unless such Tax is an Excluded Tax, the
sum payable shall be increased to the extent necessary to ensure that, after
making the required deductions (including deductions applicable to additional
sums payable under this clause), each Holder receives on the due date a net sum
equal to the sum it would have received had no such deduction been required or
made; and

 

4.                                      within thirty (30) days after the
Company receives a receipt of payment of any Tax which the Company is required
by clause (2) above to pay, the Company shall deliver to the applicable Holder
the original or a certified copy of an official receipt or other satisfactory
evidence of the payment and its remittance to the relevant Governmental
Authority.

 

(b)                                 In addition, without limiting the provisions
of paragraph (a) above, the Company agrees to timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law and within
thirty (30) days after the Company receives a receipt for payment of any such
Taxes, the Company shall furnish to the applicable Holder the a copy of such
receipt.

 

(c)                                  The Company will indemnify each Holder,
within ten (10) days after demand therefor, for the full amount of any Covered
Taxes or Other Taxes (including for the full amount of any Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 10.5(c)) paid by such Holder, as the case may be, and any penalties
(other than penalties imposed by reason of such Holder’s gross negligence or
willful misconduct), interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Covered Taxes or Other Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority.  A
reasonably detailed certificate as to the amount of such payment or liability
delivered to the Company by a Holder shall be conclusive absent manifest error.

 

(d)                                 If a Holder determines that it has received
a refund of any Covered Taxes or Other Taxes as to which it has been indemnified
by the Company or with respect to which the

 

44

--------------------------------------------------------------------------------


 

Company paid additional amounts pursuant to this Section 10.5, it shall pay to
the Company an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Company pursuant to this
Section 10.5 with respect to the Covered Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of such Holder
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided, however, that the Company,
upon the request of such Holder, agrees to repay the amount paid over to the
Company to such Holder in the event that such Holder is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this Section 10.5(d), in no event will a Holder be required to pay any amount
to the Company pursuant to this Section 10.5(d) the payment of which would place
such Holder in a less favorable net after-Tax position than the Holder would
have been in if the Tax subject to indemnification or resulting in the payment
of additional amounts and giving rise to such refund had not been deducted,
withheld or imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This Section 10.5(d) shall not be
construed to require any Holder to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the Company or
any other Person.

 

(e)                                  Unless not legally entitled to do so:

 

1.                                      each Holder shall deliver such forms or
other documentation prescribed by Applicable Law or reasonably requested by the
Company as will enable the Company to determine whether or not such Holder is
subject to withholding, backup withholding or information reporting
requirements;

 

2.                                      any Holder that is entitled to an
exemption from or reduction of any Tax with respect to payments hereunder or
under the Notes or any other Note Document shall deliver to the Company, on or
prior to the date on which such Holder becomes a Holder under this Agreement
(and at the time or times reasonably requested by the Company thereafter), such
properly completed and duly executed forms or other documentation prescribed by
Applicable Law as will permit such payments to be made without withholding or at
a reduced rate of withholding;

 

3.                                      without limiting the generality of the
foregoing, to the extent it is legally entitled to do so, any Holder shall
deliver to the Company (in such number of copies as shall be reasonably
requested by the Company) on or prior to the date on which such Holder becomes a
Holder under this Agreement (and from time to time thereafter, upon the
reasonable request of the Company), whichever of the following is applicable:

 

(A)                               unless such Holder has otherwise established
to the reasonable satisfaction of the Company that it is an exempt recipient (as
defined in Section 6049(b)(4) of the Code and the United States Treasury
Regulations thereunder) properly completed and duly executed copies of Internal
Revenue Service Form W-9,

 

45

--------------------------------------------------------------------------------


 

(B)                               properly completed and duly executed copies of
Internal Revenue Service Form W-8BEN claiming eligibility for benefits of an
income tax treaty to which the United States is a party,

 

(C)                               properly completed and duly executed copies of
Internal Revenue Service Form W-8ECI,

 

(D)                               in the case of a Holder claiming the benefits
of the exemption for “portfolio interest” under Section 881(c) of the Code,
(A) a duly executed certificate to the effect that such Holder is not (i) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (ii) a
“10-percent shareholder” (within the meaning of Sections 881(c)(3)(B) or
871(h)(3)(B) of the Code) of the Company, or (iii) a controlled foreign
corporation described in Section 881(c)(3)(C) of the Code and (B) properly
completed and duly executed copies of Internal Revenue Service Form W-8BEN or
Form W-8BEN-E (and, if applicable, Form W-8IMY),

 

(E)                                properly completed and duly executed copies
of Internal Revenue Service Form W-8IMY accompanied by Internal Revenue Service
Form W-8BEN, Internal Revenue Service Form W-8ECI, Internal Revenue Service
Form W-9, and/or other certification documents from each beneficial owner, as
applicable, and

 

(F)                                 properly completed and duly executed copies
of any other form prescribed by Applicable Law as a basis for claiming exemption
from or a reduction in any United States federal withholding Tax,

 

in each case together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Company to determine the withholding or
deduction required to be made, if any.  Notwithstanding anything to the contrary
in Section 10.5(e)(1), the completion, execution and submission of such
documentation (other than such documentation set forth in Section 10.5(e)(3)(A),
(B), (C), (D) or (E)) shall not be required if in the Holder’s reasonable
judgment such completion, execution or submission would subject such Holder to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Holder.

 

(f)                                   Without limiting the generality of the
foregoing, each Holder hereby agrees, from time to time after the initial
delivery of such forms, whenever a lapse in time or change in circumstances
renders such forms, certificates or other evidence so delivered obsolete

 

46

--------------------------------------------------------------------------------


 

or inaccurate in any material respect, that such Holder shall promptly
(1) deliver to the Company two original copies of renewals, amendments or
additional or successor forms, properly completed and duly executed by such
Holder, together with any other certificate or statement of exemption required
in order to confirm or establish that such Holder is entitled to an exemption
from or reduction of any Tax with respect to payments to such Holder under the
Note Documents, or (2) notify the Company of its inability to deliver any such
forms, certificates or other evidence.

 

(g)                                  If a payment made to a Holder under the
Notes or the other Note Documents would be subject to U.S. Federal withholding
tax imposed by FATCA if such Holder were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Holder shall deliver to the Company
and the Collateral Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Company or the Collateral Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company of the Collateral Agent as may be necessary
for the Company or the Collateral Agent to comply with its obligations under
FATCA, to determine that such Holder has or has not complied with such Holder’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.

 

(h)                                 The obligations of the Company under this
Section 10.5 shall survive the payment of the Notes and the termination of this
Agreement.

 

ARTICLE XI
DEFAULTS AND REMEDIES

 

11.1                        Event of Default.  Each of the following is an
“Event of Default”:

 

(a)                                 the Company defaults and such default
continues for a period of three days in the payment when due of (i) interest or
fees on the Notes or (ii) other fees or payments owed under this Agreement;

 

(b)                                 the Company defaults in the payment when due
of the principal of, or Prepayment Premium on the Notes, including any amount
due pursuant to Article VI;

 

(c)                                  any Note Party fails to observe or perform
any term, condition or covenant contained in (i) Article VII, Article VIII or
Article IX of this Agreement, (ii) the Warrant and Preferred Stock Agreement,
(iii) the Registration Rights Agreement, (iv) the Investment Agreement, (v) the
Voting Agreement, (vi) any Security Agreement or (vii) any Intercreditor
Agreement;

 

(d)                                 any Note Party fails to observe or perform
any covenant in any Note Document, other than as set forth in Section 11.1(c) or
any other covenant a default in the performance of which is covered elsewhere in
this Section 11.1, for fifteen (15) days after the earlier of (1) the date the
such Note Party becomes aware of the default or (2) written notice to

 

47

--------------------------------------------------------------------------------


 

the Company by the Required Holders specifying the default and demanding that
such default be remedied and stating that such notice is a “Notice of Default”;

 

(e)                                  (1) a payment default (whether of
principal, interest, premium, fees or otherwise) occurs under the Wells Fargo
Credit Agreement or any other mortgage, deed of trust, credit facility, hedging
agreement, indenture or instrument under which there may be issued or by which
there may be secured or evidenced any Indebtedness (including any Hedging
Obligations) by any Note Party or any of its Subsidiaries in excess of $25,000
in the aggregate, whether such Indebtedness now exists, or is created after the
date of this Agreement or (2) the occurrence of any other default or event of
default under any such mortgage, deed of trust, indenture or instrument, if the
effect of such default or event of default is to cause, or to permit the holder
or holders of such Indebtedness (or a trustee or agent on behalf of such holder
or holders) to cause, such Indebtedness to become or be declared due and payable
prior to its stated maturity or the stated maturity of any underlying
obligation, as the case may be (upon the giving or receiving of notice, lapse of
time, both, or otherwise);

 

(f)                                   a judgment or judgments for the payment of
money are entered by a court or courts of competent jurisdiction against any
Note Party or any of its subsidiaries, which judgment or judgments become final
and are not paid, discharged or stayed for a period of thirty (30) days
thereafter; provided that the aggregate of all such undischarged judgments
(exclusive of any applicable, independent third party insurance coverage or
third party indemnity, on terms and conditions and from indemnitors reasonably
acceptable to the Holders) exceeds $50,000;

 

(g)                                  any Note Party or any of its Subsidiaries:

 

1.                                      commences a voluntary bankruptcy
proceeding;

 

2.                                      consents to the entry of an order for
relief against it in an involuntary bankruptcy case;

 

3.                                      consents to the appointment of a
custodian of it or for all or substantially all of its property;

 

4.                                      makes a general assignment for the
benefit of its creditors; or

 

5.                                      generally is not paying, or admits in
writing it cannot pay, its debts as they become due;

 

(h)                                 1.                                      a
court of competent jurisdiction enters an order or decree under any bankruptcy
law that:

 

(A)                               is for relief against any Note Party or any of
its Subsidiaries; appoints a custodian for all or substantially all of the
property of the Company or any of its Subsidiaries; or orders the liquidation of
the Company or any of its Subsidiaries; and

 

48

--------------------------------------------------------------------------------


 

(B)                               the order or decree remains unstayed and in
effect for thirty (30) consecutive days; or

 

2.                                      an involuntary bankruptcy proceeding is
commenced against any Note Party or any of its Subsidiaries and such proceeding
shall continue for thirty (30) consecutive days without being dismissed, bonded
or discharged;

 

(i)                                     any Note Document is held in any
judicial proceeding to be unenforceable or invalid in any respect or shall cease
for any reason (other than the payment in full of the obligations under this
Agreement, the Notes and any Guarantors or any other termination thereof in
accordance with the terms hereof and thereof) to be in full force and effect in
any respect or the Company or any Guarantor, or any Person acting on behalf of
any such Person, shall deny or disaffirm in writing its obligations under any
Note Document or the Notes (other than in accordance with their terms);

 

(j)                                    any representation, warranty,
certification or other statement made or furnished to the Holders by or on
behalf of the Company or any Subsidiary in this Agreement, any Note Document or
any instrument, certificate or financial statement furnished (in compliance with
or in reference thereto) proves to be false, incorrect, breached, or misleading
in any respect when made or furnished;

 

(k)                                 one or more ERISA Events occur that
individually or in the aggregate result in or could reasonably be expected to
result in liability of the Company, any of its Subsidiaries or any of their
respective ERISA Affiliates in excess of $25,000 in the aggregate;

 

(l)                                     a Change of Control shall have occurred;

 

(m)                             any Lien purported to be created by any Note
Document shall cease to be in full force and effect, or shall cease to give the
applicable Collateral Agent, for the benefit of the Holders, the Liens, rights,
powers and privileges purported to be created and granted under such Note
Document (including a valid, enforceable, perfected First Priority Lien on, all
of the First Priority Collateral thereunder and Required Priority Lien on the
Required Priority Collateral (except as otherwise expressly provided in the Note
Documents)) in favor of the applicable Collateral Agent, or shall be asserted by
or on behalf of any Note Party not to be, a valid, enforceable, perfected, First
Priority Lien on the First Priority Collateral or Required Priority Lien on the
Required Priority Collateral; or

 

(n)                                 any Note Document or any material provisions
of any Note Document shall (except to the extent expressly permitted thereby)
for any reason cease to be, or shall be asserted in writing by any Note Party,
any Permitted Hedging Counterparty (as defined in the Intercreditor Agreement)
or Wells Fargo, BPEC or any other party thereto not to be, a legal, valid and
binding obligation of any party thereto.

 

11.2                        Acceleration.  Upon the occurrence and continuation
of an Event of Default (other than specified in clause (g) or (h) of
Section 11.1), the Required Holders may declare all the Notes to be due and
payable by notice in writing to the Company (with a copy to each Collateral
Agent and the Noteholder Agent) specifying the respective Event of Default and
that it

 

49

--------------------------------------------------------------------------------


 

is a “Notice of Acceleration”; whereupon the principal of the Notes so declared
to be due and payable, together with accrued interest thereon and any unpaid
accrued fees and Prepayment Premium and all other Obligations of the Note
Parties accrued hereunder and under any other Note Documents, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Note
Parties, anything contained herein or in any other Note Document to the
contrary.  Upon the occurrence of an Event of Default (an “Insolvency Default”)
specified in clause (g) or (h) of Section 11.1, immediately without further
action or notice the principal amount of the Notes shall become due and payable,
together with accrued interest thereon and any unpaid accrued fees and
Prepayment Premium and all other Obligations of the Note Parties accrued
hereunder or under any other Note Documents, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Note Parties, anything contained
herein or in any other Note Document to the contrary.

 

11.3                        Other Remedies.

 

(a)                                 If an Event of Default occurs and is
continuing, the Holders or the Collateral Agent (at the written direction of the
Required Holders), as applicable, may pursue any available remedy (i) to collect
the payment of principal, interest and Prepayment Premium on the Notes, (ii) to
enforce the performance of any provision of the Notes, this Agreement or the
Guaranty, or (iii) exercise remedies under the Collateral Documents.

 

(b)                                 A delay or omission by any Holder, the
Noteholder Agent or any Collateral Agent in exercising any right or remedy
accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default.  All remedies
are cumulative to the extent permitted by law.

 

11.4                        Waiver of Past Defaults; Rescission.

 

(a)                                 The Required Holders, by written notice to
the Company (with a copy to the Noteholder Agent and the Collateral Agents) may
on behalf of the Holders of all of the Notes waive an existing Default or Event
of Default and its consequences hereunder, except (i) a continuing Default or
Event of Default in the payment of the principal of, Prepayment Premium, if any,
or interest on, the Notes and (ii) a Default or Event of Default arising from
the failure to repurchase any Note when required pursuant to the terms of this
Agreement.

 

(b)                                 The Required Holders, by written notice to
the Company (with a copy to the Noteholder Agent and the Collateral Agents), may
on behalf of all of the Holders rescind an acceleration and its consequences if
the rescission would not conflict with any judgment or decree of a Governmental
Authority and if all existing Events of Default (except nonpayment of principal,
interest or Prepayment Premium, if any, that have become due solely because of
the acceleration) have been cured or waived.

 

11.5                        Rights of Holders of Notes to Receive Payment. 
Notwithstanding any other provision of this Agreement, the right of any Holder
to receive payment of principal, Prepayment Premium, if any, and interest on
such Note, on or after the respective due dates expressed in such

 

50

--------------------------------------------------------------------------------


 

Note, or to bring suit for the enforcement of any such payment on or after such
respective dates, shall not be impaired or affected without the consent of such
Holder.

 

ARTICLE XII
TERMINATION

 

12.1                        Termination.  Any Purchaser shall have the right to
terminate this Agreement prior to the Closing, and, upon the exercise of such
termination right, no party hereto shall thereafter have any obligation to any
other party hereto with respect to this Agreement.  In the event of the
termination of this Agreement in accordance with this Article XII, this
Agreement (other than Articles X) shall thereafter become void and have no
effect, and no party hereto shall have any liability to any other party hereto
or their respective directors, officers, employees, agents, representatives or
counsel and except that nothing in this clause shall relieve any party from
liability that has arisen under Article X prior to such termination (in which
case Article X will continue to apply with regard to such liabilities) or from
liability for any breach of this Agreement prior to such termination; provided
that in no event shall such termination relieve any party of their obligations
under the letter of intent executed by Anchorage Capital Group, L.L.C., O-CAP
Management, L.P. and the Company on August 29, 2013.

 

ARTICLE XIII
MISCELLANEOUS

 

13.1                        Notices.  All notices and other communications
provided for or permitted hereunder shall be made by hand-delivery, first-class
mail, telecopier, e-mail or overnight air courier guarantying next day delivery:

 

(a)                                 if to the Purchasers or any Holder, to the
address set forth on its signature page hereto or as otherwise provided in
writing to the Company;

 

(b)                                 if to the Noteholder Agent or any Collateral
Agent, to the address set forth on its signature page hereto or as otherwise
provided in writing to the Company and the Holders; and

 

(c)                                  if to the Company or any of its
Subsidiaries (including the other Note Parties), to it at 9870 Plano Road,
Dallas, Texas 75238, facsimile: (972) 681-9687, e-mail:
larry@cubicenergyinc.com.

 

All such notices and communications shall be deemed to have been duly given:  at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if telecopied or e-mailed; and the next business day after timely
delivery to the courier, if sent by overnight air courier guarantying next day
delivery.  For greater clarity, receipt of an e-mail may be acknowledged by the
“return receipt requested” function, return e-mail or other written
acknowledgement.  The parties may change the addresses to which notices are to
be given by giving five days’ prior notice of such change in accordance
herewith.

 

51

--------------------------------------------------------------------------------


 

13.2                        Successors and Assigns; Assignments.

 

(a)                                 This Agreement may not be assigned by any
Note Party without the consent of all Holders, the Purchasers (prior to the
Closing), the Noteholder Agent and each Collateral Agent, and any such
assignment in violation of this Section 13.2 shall be null and void.

 

(b)                                 This Agreement shall inure to the benefit of
and be binding upon the successors and registered assigns of each of the
parties, including, without limitation and without the need for an express
assignment, subsequent Holders of Notes.

 

(c)                                  Each Holder may sell, transfer or assign
all or any portion of its Note to any Person, at any time in accordance with
Section 10.3(b) and such person shall become a party to this Agreement pursuant
to a Holder Joinder in accordance with Section 10.3(b).  Upon such Transfer the
previous Holder, to the extent it holds no Notes, shall cease to be a Holder
hereunder except as provided for purposes of Section 10.2.

 

(d)                                 Each Holder may, in the ordinary course of
its business and in accordance with the Note Documents and Applicable Law,
including applicable securities laws, at any time sell to one or more Persons
(each, a “Participant”) participating interests in all or a portion of its
rights and obligations under this Agreement.  Notwithstanding any such sale by
such Holder of participating interests to a Participant, such Holder’s rights
and obligations under this Agreement shall remain unchanged, such Holder shall
remain solely responsible for the performance of its obligations thereunder, and
the Company, the Noteholder Agent and each Collateral Agent shall continue to
deal solely and directly with such Holder and shall have no obligations to deal
with any Participant in connection with such Holder’s rights and obligations
under this Agreement or the Notes.  Any agreement or instrument pursuant to
which a Holder sells such a participation shall provide that such Holder shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Holder will not, without the
consent of the Participant, agree to any amendment, modification or waiver
directly affecting (i) an extension of the scheduled final maturity date of any
Note allocated to such participation, or (ii) a reduction of the principal
amount of or the rate of interest payable on any Note allocated to such
participation.  Subject to the further provisions of this Section 13.2(d), the
Company agrees that each Participant shall be entitled to the benefits of
Section 10.5 to the same extent as if it were a Holder and had acquired its
interest by assignment pursuant to this Section 13.2.  A Participant shall not
be entitled to receive any greater payment under Section 10.5 than the
applicable Holder would have been entitled to receive with respect to the
participation sold to such Participant unless the sale of the participation to
such Participant is made with the Company’s prior written consent.

 

(e)                                  In the event that any Holder sells any
participation or assigns or transfers any interest in any Note, each
Participant, successor or assign shall agree to (i) make the representations and
warranties in Article V of this Agreement, and (ii) execute and deliver a Holder
Joinder.

 

52

--------------------------------------------------------------------------------


 

(f)                                   The Note Parties shall assist any Holder
in connection with any transfer, whether by sale or otherwise, assignment or
participation permitted under this Agreement as reasonably required to enable
the assigning or selling Holder to effect any such transfer, assignment or
participation, including the execution and delivery of any and all agreements,
notes and other documents and instruments as shall be requested and the
preparation of informational materials for, and the participation of management
in meetings with, potential assignees or participants.  Each Note Party shall
certify the correctness, completeness and accuracy of all descriptions of each
of them and their respective affairs contained in any selling materials provided
by it and all other information provided by it and included in such materials.

 

(g)                                  Any Holder may furnish any information
concerning the Note Parties in the possession of such Holder from time to time
to transferees, assignees and participants (including prospective transferees,
assignees and participants); provided that such Holder shall obtain from actual
or potential transferees, assignees or participants confidentiality covenants
substantially equivalent to those contained in Section 13.20.

 

(h)                                 Notwithstanding anything herein to the
contrary, any entity into which the Agents may be merged or converted or with
which it may be consolidated or any entity resulting from any merger, conversion
or consolidation to which the Agents shall be a party, or any corporation
succeeding to the corporate trust business of the Agents, shall be the successor
of the Agents, respectively, hereunder without the execution or filing of any
paper with any party hereto or any further act on the part of any of the parties
hereto except where an instrument of transfer or assignment is required by law
to effect such succession; provided that the Agents shall forthwith notify the
parties hereto in writing of any such event.

 

13.3                        Amendment and Waiver.

 

(a)                                 Except as heretofore expressly provided
otherwise, this Agreement may be amended, modified or supplemented, and waivers
or consents to departures from the provisions hereof may be given; provided that
the same are in writing and signed by the Company, the Guarantors and the
Required Holders; provided further, that any amendment, modification or
supplement that:

 

1.                                      reduces the aggregate principal amount
of any Note;

 

2.                                      reduces the rate of interest on any Note
(including Default Interest), reduces the amount of principal or changes the
principal maturity date of any Note or the redemption or prepayment provisions;

 

3.                                      makes any Note payable in money or
property other than that stated in the Note;

 

4.                                      makes any change in Sections 11.2, 11.4,
11.5 or 13.10 hereof or this Section 13.3 (or any related defined terms) or in
the definition of “Required Holders”;

 

5.                                      releases all or substantially all of the
Collateral in any transaction or series of transactions;

 

53

--------------------------------------------------------------------------------


 

6.                                      changes the definition of “Holder”; or

 

7.                                      subjects a Holder to any additional
obligations;

 

shall not be binding unless consented to by each Holder.

 

(b)                                 Notwithstanding anything contained in this
Section 13.3 to the contrary, any amendment, modification, supplement or waiver
affecting the rights, duties, liabilities, immunities or obligations of the
Noteholder Agent or any Collateral Agent shall require the written consent of
such party.  In executing any amendment, modification, supplement or waiver, the
Noteholder Agent or any Collateral Agent shall be provided with, and shall be
fully protected in relying upon, an Officer’s Certificate and an opinion of
counsel to the Company in form and substance reasonably satisfactory to the
Noteholder Agent or any Collateral Agent, each stating that the execution of
such amendment, modification, supplement or waiver is authorized or permitted by
the terms of this Agreement and the other Note Documents, and that any
conditions contained in this Agreement and the other Note Documents relating to
the execution of such amendment, modification, supplement or waiver have been
complied with.  The Noteholder Agent or any Collateral Agent may, but shall not
be obligated to, enter into any such amendment, modification, supplement or
waiver that affects its rights, duties, liabilities, immunities or obligations
under this Agreement or any of the other Note Documents.

 

(c)                                  The Holders agree not to take any of the
following actions without the consent of each affected Holder:

 

1.                                      any amendment of the definition of
“Secured Parties” in any Security Agreement; or

 

2.                                      any amendment of any Intercreditor
Agreement that materially and adversely affects the priority of a Noteholder’s
liens or payment rights.

 

13.4                        Release of Security Interest or Guaranty; Release of
Guarantor.  Upon the proposed sale or other disposition of any Collateral to any
Person (other than an Affiliate of the Company) that is permitted by this
Agreement, the Security Agreements, the Intercreditor Agreements and other Note
Documents or the sale or other disposition of all of the Capital Stock of a
Guarantor to any Person (other than an Affiliate of the Company) that is
permitted by this Agreement, for which the Company or any of the Guarantors
desire to obtain a security interest release or a release of the Guaranty from
the Holders, the Company or such Guarantor shall deliver an Officer’s
Certificate to the Holders and the applicable Collateral Agent stating that the
Collateral or the Capital Stock subject to such disposition is being sold or
otherwise disposed of in compliance with the terms of this Agreement, the
Security Agreements, the Intercreditor Agreements and other Note Documents and
statement as to whether such sale constitutes an Asset Sale.  Upon the receipt
of such Officer’s Certificate, the applicable Collateral Agent shall execute and
deliver, at the Company’s expense and without representation, warranty or
recourse, such releases of its security interest in such Collateral or such
Guaranty as may be reasonably requested and prepared by the Company or such
Guarantor; provided that, if the sale or other disposition of such item of
Collateral or Capital Stock constitutes an Asset Sale, the applicable

 

54

--------------------------------------------------------------------------------


 

Collateral Agent shall have first received written confirmation from the
Required Holders that they have consented.

 

13.5                        Interest Rate Limitation.  Notwithstanding anything
to the contrary contained in any Note Document, the interest paid or agreed to
be paid under the Note Documents shall not exceed the maximum rate of
non-usurious interest permitted by Applicable Laws (the “Maximum Rate”).  If any
Holder shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Notes, or, if it
exceeds such unpaid principal, refunded to the Company.  In determining whether
the interest contracted for, charged, or received by any Holder exceeds the
Maximum Rate, such Person may, to the extent permitted by Applicable Laws,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the Notes
hereunder.

 

13.6                        Counterparts.  This Agreement may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.

 

13.7                        Headings.  The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 

13.8                        GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS
SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF
AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED
BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT
WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF
NEW YORK.

 

13.9                        CONSENT TO JURISDICTION.  SUBJECT TO CLAUSE (E) OF
THE FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY
ARISING OUT OF OR RELATING HERETO OR ANY OTHER NOTE DOCUMENTS, OR ANY OF THE
OBLIGATIONS, SHALL BE BROUGHT SOLELY IN ANY FEDERAL COURT OF THE UNITED STATES
OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE
SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY
OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH NOTE PARTY, FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY
AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER
THAN WITH RESPECT TO ACTIONS BY THE HOLDERS OR THE COLLATERAL AGENT IN RESPECT
OF RIGHTS UNDER ANY SECURITY

 

55

--------------------------------------------------------------------------------


 

AGREEMENT WHICH EXPRESS TO BE GOVERNED BY LAWS OTHER THAN THE LAWS OF THE STATE
OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY
SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, TO THE APPLICABLE NOTE PARTY AT ITS ADDRESS PROVIDED
IN ACCORDANCE WITH SECTION 13.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE NOTE
PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT THE
COLLATERAL AGENT AND THE HOLDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY NOTES PARTY IN THE
COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS
UNDER ANY COLLATERAL DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

 

13.10                 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER NOTE DOCUMENT OR THE
TRANSACTIONS (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

13.11                 Survival of Warranties and Certain Agreements.  All
agreements, representations and warranties made herein or in any Note Document
shall survive the execution and delivery of this Agreement, the execution and
delivery of the Notes and Guarantees hereunder.  Notwithstanding anything in
this Agreement or implied by law to the contrary, the agreements of the Company
set forth in Sections 10.1, 10.2 and 10.4 shall survive repayment of the Notes
and Guarantees and termination of this Agreement, and with respect to
obligations in favor of the Noteholder Agent and any Collateral Agent, any
earlier resignation or removal of such Noteholder Agent or Collateral Agent.

 

13.12                 Failure or Indulgence Not Waiver; Remedies Cumulative.  No
failure or delay on the part of any Holder or Collateral Agent in the exercise
of any power, right or privilege hereunder or under any Notes shall impair such
power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such

 

56

--------------------------------------------------------------------------------


 

power, right or privilege preclude other or further exercise thereof or of any
other right, power or privilege.  All rights and remedies existing under this
Agreement and the other Note Documents are cumulative to and not exclusive of,
any rights or remedies otherwise available.

 

13.13                 Independence of Covenants.  Except as otherwise expressly
stated in a covenant herein, all covenants hereunder shall be given independent
effect so that if a particular action or condition is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of an Event of Default if such action is taken or condition exists.

 

13.14                 Marshaling; Payments Set Aside.  No Holder or Collateral
Agent shall be under any obligation to marshal any assets in favor of the
Company or any other party or against or in payment of any or all of the
obligations.  To the extent that the Company makes a payment or payments to any
Holder (or to the Collateral Agent for the benefit of Holders), or any Holder or
Collateral Agent enforces any security interests or exercises their rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other state or federal
law, common law or any equitable cause, then, to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment or payments had not been
made or such enforcement or setoff had not occurred.

 

13.15                 Set-Off.  In addition to any rights now or hereafter
granted under Applicable Law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of any Event of Default, the
Collateral Agent and each Holder is hereby authorized by the Company at any time
or from time to time, without notice to the Company or to any other Person, any
such notice being hereby expressly waived, to set off and to appropriate and to
apply any and all deposits (general or special, including Indebtedness evidenced
by certificates of deposit, whether matured or unmatured, but not including
trust accounts) and any other Indebtedness at any time held or owing by the
Collateral Agent or that Holder to or for the credit or the account of the
Company against and on account of the obligations and liabilities of the Company
to the Collateral Agent or that Holder under this Agreement and the other Note
Documents, including all claims of any nature or description arising out of or
in connection with this Agreement or any other Note Document, irrespective of
whether (i) the Collateral Agent or that Holder shall have made any demand
hereunder or (ii) the principal of or the interest on the Notes or any other
amounts due hereunder shall have become due and payable pursuant to Article VI.

 

13.16                 Classification of Transaction.  Notwithstanding anything
to the contrary herein contained, none of the Holders, the Noteholder Agent or
any Collateral Agent, by entering into this Agreement or by any action pursuant
hereto, will not be, and none of the Company, Holders, Noteholder Agent or any
Collateral Agent intend any Holder, Noteholder Agent or Collateral Agent to be,
deemed a partner or joint venturer with the Company.

 

57

--------------------------------------------------------------------------------


 

13.17                 Exculpation.  The Note Parties acknowledge that none of
the Noteholder Agent, any Collateral Agent nor any of their affiliated entities,
nor the partners of any Holder nor any investment manager or adviser to any
Holder, any investor or participant in the partners of any Holders, nor any of
their respective officers, directors, employees, partners, members or
shareholders, assume any personal liability for any of the obligations under the
Note Documents.

 

13.18                 Entire Agreement.  The Note Documents and the Notes are
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein and therein. 
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein and therein.  The Note Documents supersede
all prior agreements and understandings between the parties with respect to such
subject matter.  Nothing in any of the Note Documents or the Notes shall confer
upon any other Person other than the parties hereto any right, remedy or claim
under this Agreement.

 

13.19                 Severability.  In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstances, is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions hereof shall not be in any way impaired
or affected, it being intended that all of the Holders’, Noteholder Agent’s and
Collateral Agents’ rights and privileges shall be enforceable to the fullest
extent permitted by law.

 

13.20                 Confidentiality.  Each Holder, the Noteholder Agent and
each Collateral Agent shall hold all non-public information obtained pursuant to
the requirements of this Agreement in accordance with such Holder’s, the
Noteholder Agent’s and such Collateral Agent’s customary procedures for handling
confidential information of this nature, it being understood and agreed by the
Company that in any event a Holder, the Noteholder Agent or any Collateral Agent
may make disclosures (a) to its and its affiliates’ directors, members, managing
partners, officers, employees and agents, including accountants, legal counsel,
auditors and other advisors, (b) to the extent requested by any Governmental
Authority, (c) to the extent required by Applicable Laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement
or the other Note Documents, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 13.20, to any
assignees of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement, (g) with the consent
of the Company, (h) to the extent such information (A) is or becomes publicly
available other than as a result of a breach of this Section 13.20 or
(B) becomes available to any Holder, the Noteholder Agent or any Collateral
Agent on a nonconfidential basis from a source other than the Company, or (i) to
any nationally recognized rating agency that requires access to information
about a Holder’s, the Noteholder Agent’s or any Collateral Agent’s or their
respective Affiliates’ investment portfolio in connection with ratings issued
with respect to such Holder, the Noteholder Agent, such Collateral Agent or
their respective Affiliates; provided that, unless specifically prohibited by
Applicable Law or court order, each Holder, the Noteholder Agent and any
Collateral Agent shall promptly notify to the extent permissible the Company of
any request by any Governmental Authority or representative thereof (other than
any such request in

 

58

--------------------------------------------------------------------------------


 

connection with any audit, regulatory examination or examination of the
financial condition of such Holder, the Noteholder Agent or such Collateral
Agent by such Governmental Authority) for disclosure of any such non-public
information; and provided, further that in no event shall any Holder, the
Noteholder Agent or any Collateral Agent be obligated or required to return any
materials furnished by the Company or any of its Subsidiaries.  In addition, the
Holders, the Noteholder Agent and the Collateral Agents may disclose the
existence of the Note Documents and information about the Note Documents to
market data collectors, similar service providers to the lending industry, and
service providers to the Holders, the Noteholder Agent and the Collateral
Agents.

 

13.21                 Ratable Sharing.  The Holders hereby agree among
themselves that if any of them shall, by realization upon security, through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Note Documents or otherwise,
or as adequate protection of a deposit treated as cash collateral under the
Bankruptcy Code, receive payment or reduction of a proportion of the aggregate
amount of principal, interest, fees and other amounts then due and owing to that
Holder hereunder or under the other Note Documents (collectively, the “Aggregate
Amounts Due” to such Holder) that is greater than the proportion received by any
other Holder in respect of the Aggregate Amounts Due to such other Holder, then
the Holder receiving such proportionately greater payment shall, unless such
proportionately greater payment is required by the terms of this Agreement,
(i) notify the Collateral Agent and each other Holder of the receipt of such
payment and (ii) apply a portion of such payment to purchase assignments (which
it shall be deemed to have purchased from each seller of an assignment
simultaneously upon the receipt by such seller of its portion of such payment)
of the Aggregate Amounts Due to the other Holders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Holders in proportion to the
Aggregate Amounts Due to them; provided that (A) if all or part of such
proportionately greater payment received by such purchasing Holder is thereafter
recovered from such Holder upon the bankruptcy or reorganization of the Company
or its Subsidiaries or otherwise, those purchases shall be rescinded and the
purchase prices paid for such assignments shall be returned to such purchasing
Holder ratably to the extent of such recovery, but without interest and (B) the
foregoing provisions shall not apply to (1) any payment made by the Company
pursuant to and in accordance with the express terms of this Agreement or
(2) any payment obtained by a Holder as consideration for the assignment or
transfer (other than an assignment or transfer pursuant to this Section 13.21)
of its Note pursuant to Section 13.2.  The Company expressly consents to the
foregoing arrangement and agrees that any purchaser of an assignment so
purchased may exercise any and all rights of a Holder as to such assignment as
fully as if that Holder had complied with the provisions of Section 13.2 with
respect to such assignment.  In order to further evidence such assignment (and
without prejudice to the effectiveness of the assignment provisions set forth
above), each purchasing Holder and each selling Holder agree to comply with the
provisions of Section 13.2 at the request of a selling Holder or a purchasing
Holder.

 

13.22                 Independent Nature of Purchasers’ Obligations and Rights. 
The obligations of each Purchaser under any Note Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Note Document.  Nothing contained herein or in any other
Note Document, and no action taken by any Purchaser pursuant hereto or thereto,
shall

 

59

--------------------------------------------------------------------------------


 

be deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Purchasers
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by the Note Documents.  Each Purchaser confirms
that it has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors.  Each
Purchaser shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement or out
of any other Note Documents, and it shall not be necessary for any other
Purchase to be joined as an additional party in any proceeding for such purpose.

 

13.23                 No Strict Construction.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

 

13.24                 No Advisory or Fiduciary Relationships.  In connection
with all aspects of each transaction contemplated hereby, each Note Party
acknowledges and agrees that (i) it is an arm’s-length commercial transaction
between the Note Parties, on the one hand, and the Purchasers, the Noteholder
Agent, and each Collateral Agent, on the other hand, as the case may be, and
each of the Note Parties is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
Transaction and the process leading to such transaction, each Note Party is and
has been acting solely as a principal and except as otherwise expressly agreed,
is not acting as an advisor, agent or fiduciary, for the Note Parties or any of
their respective Affiliates, stockholders, creditors or employees or any other
Person; and (iii) the Purchasers have not provided any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Note Document) and each of the Note Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed
appropriate.  Each Note Party hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against any Purchaser, the
Noteholder Agent or any Collateral Agent or any of their Affiliates based upon
or relating to any allegation that such party owes such Note Party or its
Affiliates or representatives (or their respective Affiliates) any fiduciary
duty with respect to any of the Transactions, and agrees, to the fullest extent
permitted by law, that no Purchaser, the Noteholder Agent or any Collateral
Agent or any of their Affiliates will have any liability (whether direct or
indirect) in respect of any claim for breach of fiduciary duty to any such
person or any other Person with respect to any of the Transactions, including
any stockholders, employees or creditors asserting a claim derivatively, in any
such Person’s name or otherwise on its behalf.

 

13.25                 Intercreditor Agreement.  In the event of any conflict or
inconsistency between the provisions of the Intercreditor Agreements and the
Note Purchase Agreement, the provisions of the applicable Intercreditor
Agreement shall control.

 

60

--------------------------------------------------------------------------------


 

13.26                 Accounting Terms and Determinations.  Except as otherwise
expressly provided herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP.

 

ARTICLE XIV
NOTEHOLDER AGENT AND COLLATERAL AGENTS

 

14.1                        Appointment.

 

(a)                                 Each Holder hereby irrevocably designates
and appoints the Noteholder Agent as the agent of such Holder under this
Agreement and the other Note Documents to which the Noteholder Agent is a party
and each Holder irrevocably authorizes the Noteholder Agent, in such capacity,
to enter into and to take such action on its behalf under the provisions of this
Agreement, the Wells Fargo Intercreditor Agreement (Pari Passu) and the Pari
Passu First Lien (BP) Intercreditor Agreement, and each other Note Document to
which it is a party, on behalf of such Holder, binding such Holder to the terms
and conditions thereof.

 

(b)                                 Each Holder hereby irrevocably designates
and appoints each Collateral Agent as the agent of such Holder under this
Agreement, the Intercreditor Agreements and the other Note Documents to which
such Collateral Agent, and each such Holder irrevocably authorizes each
Collateral Agent, in such capacity, to enter into and to take such action on its
behalf under the provisions of this Agreement, the Security Agreements, the
Intercreditor Agreements, and the other Note Documents to which such Collateral
Agent is a party, and to exercise such powers and perform such duties as are
expressly delegated to such Collateral Agent by the terms of this Agreement and
the other Note Documents, together with such other powers as are reasonably
incidental thereto.

 

(c)                                  Notwithstanding any provision to the
contrary elsewhere in this Agreement or any other Note Document, the Agents
shall not have any duties or responsibilities, except those expressly set forth
herein or therein, or any fiduciary relationship with any Holder, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Note Document or otherwise exist
against any of the Agents.

 

14.2                        Delegation of Duties.  Each of the Agents may
execute any of its duties under this Agreement and the other Note Documents by
or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  No Agent shall be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 

14.3                        Exculpatory Provisions.  None of the Agents nor any
of its respective officers, directors, employees, agents, advisors,
attorneys-in-fact or affiliates shall be (i) liable for any action taken or
omitted to be taken by it or such Person under or in connection with this
Agreement or any other Notes Document believed to be in its powers (except to
the extent that any of the foregoing are found by a final decision of a court of
competent jurisdiction that is not subject to appeal to have resulted from its
or such Person’s own gross negligence or willful

 

61

--------------------------------------------------------------------------------


 

misconduct), (ii) responsible in any manner to any of the Holders for any
recitals, statements, representations or warranties made by any Note Party or
any officer thereof contained in this Agreement or any other Notes Document or
in any certificate, report, statement or other document referred to or provided
for in, or received by such Agent under or in connection with, this Agreement or
any other Notes Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Notes Document or
for any failure of any Note Party to perform its obligations hereunder or
thereunder, (iii) liable to any Person for any action taken pursuant to
direction from Required Holders, (iv) liable to any Person for special,
punitive, indirect, consequential or incidental loss or damage of any kind
whatsoever (including, but not limited to, lost profits), even if such Agent has
been advised of the likelihood of such loss or damage, and (v) responsible in
any manner for the validity, effectiveness, perfection, priority or
enforceability of any security interest granted in the Collateral.  The Agents
shall not be under any obligation to any Holder to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Note Document, or to inspect the
properties, books or records of any Note Party, or file or record any financing
statements, continuation statements, or any other documents to perfect or
maintain the perfection of any Agent’s Lien. No Agent shall be responsible for
the negligence or misconduct of any other Agent.

 

14.4                        Reliance by Agents.  Each of the Agents shall be
entitled to conclusively rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy or email message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to any Note Party), independent accountants and
other experts selected by such Agent.  Each of the Agents may deem and treat the
payee of any Note as the owner thereof for all purposes unless a written notice
of assignment, negotiation or transfer thereof shall have been filed with the
Agents.  Each of the Agents shall be fully justified in failing or refusing to
take any action under this Agreement or any other Note Document unless such
Agent shall first receive such advice or concurrence of the Required Holders
(or, if so specified by this Agreement or such Note Document, all Holders) in
the case of the Noteholder Agent, or of the Required Holders, if applicable, in
the case of any Collateral Agent, as it deems appropriate or it shall first be
indemnified to its satisfaction by the Holder, if applicable, against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.  The Agents shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Notes Documents in accordance with a request of the Required Holders (or,
if so specified by this Agreement, all Holders) in the case of the Noteholder
Agent, or of the Required Holders (or all Holders), if applicable, in the case
of the Collateral Agent, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Holders, if applicable, and all
future Holders.

 

14.5                        Notice of Default.  None of the Agents shall be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default unless such Agent has received notice from a Holder referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  The Collateral Agent shall take such action

 

62

--------------------------------------------------------------------------------


 

with respect to such Default or Event of Default as shall be reasonably directed
by the Required Holders (or, if so specified by this Agreement, all Holders).

 

14.6        Non-Reliance on the Agents and Other Lenders.  Each Holder expressly
acknowledges that none of the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the Agents
hereafter taken, including any review of the affairs of a Note Party or any of
their Affiliates, shall be deemed to constitute any representation or warranty
by the Agents to any Holder.  Each Holder represents to the Agents that it has,
independently and without reliance upon any other Holder, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Note Parties and their Affiliates
and made its own decision to purchase the Notes hereunder and enter into this
Agreement.  Each Holder also represents that it will, independently and without
reliance upon the Agents or any other Holder, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Notes Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Note Parties and their
Affiliates.  The Agents shall not have any duty or responsibility to provide any
Holder with any notice, credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Note Party or any of their Affiliates that may come into
the possession of the Agents or any of their officers, directors, employees,
agents, advisors, attorneys-in-fact or affiliates.

 

14.7        Indemnification.  The Holders agree to indemnify each of the
Noteholder Agent, each Collateral Agent and their officers, directors,
employees, affiliates, agents, advisors and controlling persons (each, an “Agent
Indemnitee”) (to the extent not reimbursed by the Company and without limiting
the obligation of the Company to do so), ratably according to their respective
pro rata share in effect on the date on which indemnification is sought under
this Section (with such pro rata share calculated as such Holder’s pro rata
share of the aggregate outstanding Notes), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, claims, including Environmental Claims, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Notes) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, this Agreement, the Notes or any of the
other Note Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Holder shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final
decision of a court of competent jurisdiction not subject to appeal to have
resulted from such Agent Indemnitee’s gross negligence or willful misconduct. 
The agreements in this Section shall survive the payment of the Notes and all
other amounts payable hereunder, and the resignation or removal of any Agent
hereunder.

 

63

--------------------------------------------------------------------------------


 

14.8        Agents in Their Individual Capacity.  Each of the Agents and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Note Party as though such Agent were not an Agent.

 

14.9        Successor Agents.  Any Agent (i) may resign as Agent upon thirty
(30) Business Days’ notice to the Holders and Company or (ii) may be removed at
the direction of the Required Holders.  If any Agent shall resign or be removed
under this Agreement and the other Note Documents, then the Required Holders
shall appoint a successor agent, which successor agent shall (unless an Event of
Default shall have occurred and be continuing) be subject to approval by the
Company (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the applicable Agent, and the terms “Noteholder Agent”, “Collateral Agent” or
“Agents”, as applicable, shall mean such successor agent effective upon such
appointment and approval, and the former Agent’s rights, powers and duties as
Agent shall be terminated, without any other or further act or deed on the part
of such former Agent or any of the parties to this Agreement or any Holders.  If
no successor Agent shall have been appointed by the Required Holders and shall
have accepted such appointment within 25 days after the retiring Agent’s giving
of notice of resignation or if an Event of Default shall have then occurred and
be continuing, then the retiring Agent may apply to a court of competent
jurisdiction to appoint a successor Agent reasonably acceptable to the Required
Holders.  After any retiring Agent’s resignation as Agent, the provisions of
this Article 14 and of Sections 10.2 and 10.4 shall continue to inure to its
benefit.

 

14.10      Agents under Security Documents.  Each Holder hereby authorizes the
Noteholder Agent and each Collateral Agent, as applicable, on behalf of and for
the benefit of the Holders, to be the agent for and representative of the
Holders with respect to the Collateral Documents. Notwithstanding anything
herein to the contrary, the Noteholder Agent shall only act pursuant to
direction from Required Holders or all Holders, as the context indicates, in
exercising any of the rights, remedies and powers of the Noteholder Agent under
the applicable Collateral Documents.

 

14.11      Agent’s Duties.  Whenever reference is made in this Agreement or any
Notes Document to any action by, consent, designation, specification,
requirement or approval of, notice, request or other communication from, or
other direction given or action to be undertaken or to be (or not to be)
suffered or omitted by any Agent or to any amendment, waiver or other
modification of this Agreement to be executed (or not to be executed) by the any
Agent or to any election, decision, opinion, acceptance, use of judgment,
expression of satisfaction or other exercise of discretion or rights or remedies
to be made (or not to be made) by the any Agent, it is understood that in all
cases such Agent shall be acting, giving, withholding, suffering, omitting,
making or otherwise undertaking and exercising the same (or shall not be
undertaking and exercising the same) as directed in accordance with this
Agreement and the Notes Documents.  Notwithstanding anything in this Agreement
or any Notes Document to the contrary, no Agent will in any event be required to
take any action which exposes such Agent to personal liability, which is
contrary to this Agreement, the Notes Documents or law or with respect to which
such Agent does not receive instructions or full indemnification satisfactory to
it.  In determining whether the requisite Holders have directed any action or
granted any approval requiring the direction or consent of the Holders, the
Agents may request and rely on written statements from

 

64

--------------------------------------------------------------------------------


 

each of the Holders setting forth the outstanding principal amount of its
Notes.  No Agent shall be required to take any such action or give any such
approval prior to receiving such written statements. This provision is intended
solely for the benefit of each Agent and its permitted successors and assigns
and is not intended to, and will not, entitle the other parties hereto to any
defense, claim or counterclaims under or in relation to any Notes Documents, or
confer any rights or benefits on any party hereto.

 

14.12      Financial Liability.  No provision of this Agreement or any other
Note Document or any agreement or instrument contemplated hereby or thereby, the
transactions contemplated hereby or thereby shall require any Agent to
(i) expend or risk its own funds or provide indemnities in the performance of
any of its duties hereunder or the exercise of any of its rights or power or
(ii) otherwise incur any financial liability in the performance of its duties or
the exercise of any of its rights or powers if it shall have reasonable grounds
for believing repayment of such funds or adequate indemnity against such risk or
liability (including an advance of moneys necessary to take the action
requested) is not reasonably assured to it except for such liability, if any,
arising out of the gross negligence or willful misconduct in the performance of
its duties hereunder as determined by a final judgment of a court of competent
jurisdiction that is not subject to appeal.

 

[Signature Pages Follow]

 

65

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

 

COMPANY:

CUBIC ENERGY, INC.

 

 

 

 

 

 

By:

/s/ Calvin A. Wallen, III

 

 

Name:

Calvin A. Wallen, III

 

 

Title:

President

 

Signature Page to Note Purchase Agreement

 

S-1

--------------------------------------------------------------------------------


 

GUARANTORS:

CUBIC ASSET, LLC

 

 

 

 

 

 

 

By:

/s/ Calvin A. Wallen, III

 

 

Name:

Calvin A. Wallen, III

 

 

Title:

President

 

Signature Page to Note Purchase Agreement

 

S-2

--------------------------------------------------------------------------------


 

 

CUBIC ASSET HOLDING, LLC

 

 

 

 

 

By:

/s/ Calvin A. Wallen, III

 

 

Name:

Calvin A. Wallen, III

 

 

Title:

President

 

Signature Page to Note Purchase Agreement

 

S-3

--------------------------------------------------------------------------------


 

 

CUBIC LOUISIANA, LLC

 

 

 

 

 

 

By:

/s/ Calvin A. Wallen, III

 

 

Name:

Calvin A. Wallen, III

 

 

Title:

President

 

Signature Page to Note Purchase Agreement

 

S-4

--------------------------------------------------------------------------------


 

 

CUBIC LOUISIANA HOLDING, LLC

 

 

 

 

 

 

By:

/s/ Calvin A. Wallen, III

 

 

Name:

Calvin A. Wallen, III

 

 

Title:

President

 

Signature Page to Note Purchase Agreement

 

S-5

--------------------------------------------------------------------------------


 

NOTEHOLDER AGENT:

WILMINGTON TRUST, NATIONAL ASSOCIATION

 

as Noteholder Agent

 

 

 

 

 

 

By:

/s/Timothy P. Mowdy

 

Name:

Timothy P. Mowdy

 

Title:

Administrative Vice President

 

Address:

50 South Sixth Street, Suite 1290

 

 

Minneapolis, Minnesota 55402

 

 

Attention: Cubic Energy Administrator

 

 

Facsimile: (612) 217-5651

 

Signature Page to Note Purchase Agreement

 

S-6

--------------------------------------------------------------------------------


 

COLLATERAL AGENTS:

WILMINGTON TRUST, NATIONAL ASSOCIATION

 

as Company Collateral Agent

 

 

 

 

 

By:

/s/Timothy P. Mowdy

 

Name:

Timothy P. Mowdy

 

Title:

Administrative Vice President

 

 

 

Address:

50 South Sixth Street, Suite 1290

 

 

Minneapolis, Minnesota 55402

 

 

Attention: Cubic Energy Administrator

 

 

Facsimile: (612) 217-5651

 

Signature Page to Note Purchase Agreement

 

S-7

--------------------------------------------------------------------------------


 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION

 

as New Asset Collateral Agent

 

 

 

 

 

By:

/s/Timothy P. Mowdy

 

Name:

Timothy P. Mowdy

 

Title:

Administrative Vice President

 

Address:

50 South Sixth Street, Suite 1290

 

 

Minneapolis, Minnesota 55402

 

 

Attention: Cubic Energy Administrator

 

 

Facsimile: (612) 217-5651

 

Signature Page to Note Purchase Agreement

 

S-8

--------------------------------------------------------------------------------


 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION

 

as Old Asset Collateral Agent

 

 

 

 

 

By:

/s/Timothy P. Mowdy

 

Name:

Timothy P. Mowdy

 

Title:

Administrative Vice President

 

Address:

50 South Sixth Street, Suite 1290

 

 

Minneapolis, Minnesota 55402

 

 

Attention: Cubic Energy Administrator

 

 

Facsimile: (612) 217-5651

 

Signature Page to Note Purchase Agreement

 

S-9

--------------------------------------------------------------------------------


 

PURCHASERS:

 

AIO III CE, L.P.

 

 

 

 

By:

Anchorage Capital Group, L.L.C., its

 

 

Investment Manager

 

 

 

By:

/s/ Michael Aglialoro

 

Name:

Michael Aglialoro

 

Title:

Executive Vice President

 

 

 

 

 

Address:

610 Broadway, 6th Floor

 

 

New York, NY 10012

 

 

Attention: Jessica Fainman

 

 

 

Initial Bank Account:

 

 

Signature Page to Note Purchase Agreement

 

S-10

--------------------------------------------------------------------------------


 

CORBIN OPPORTUNITY FUND, L.P.

 

 

 

 

By:

Corbin Capital Partners Management, LLC,

 

 

Its General Partner

 

 

 

By:

/s/ Daniel Friedman

 

 

Name:

Daniel Friedman

 

 

Title:

General Counsel

 

 

 

Address:

590 Madison Avenue, 31st Floor

 

 

New York, NY 10022

 

 

 

 

Initial Bank Account:

 

 

Signature Page to Note Purchase Agreement

 

S-11

--------------------------------------------------------------------------------


 

O-CAP PARTNERS, L.P.

 

 

 

By:

O-CAP Advisors, LLC, Its

 

 

General Partner

 

 

 

By:

/s/ Jared Sturdivant

 

 

Name:

Jared Sturdivant

 

 

Title:

Manager

 

 

 

Address:

590 Madison Avenue, 31st Floor

 

 

New York, NY 10022

 

 

 

Initial Bank Account:

 

 

Signature Page to Note Purchase Agreement

 

S-12

--------------------------------------------------------------------------------


 

O-CAP OFFSHORE MASTER FUND, L.P.

 

 

 

 

 

 

By:

O-CAP Advisors, LLC, Its

 

 

 

General Partner

 

 

 

 

 

 

By:

/s/ Jared Sturdivant

 

 

 

Name:

Jared Sturdivant

 

 

 

Title:

Manager

 

 

 

 

 

Address:

590 Madison Avenue, 31st Floor

 

 

 

New York, NY 10022

 

 

 

 

 

Initial Bank Account:

 

 

 

Signature Page to Note Purchase Agreement

 

S-13

--------------------------------------------------------------------------------


 

ANNEX I
DEFINITIONS

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Account Control Agreement” means a deposit account control agreement or
securities account control agreement, as applicable, in form and substance
satisfactory to the applicable Collateral Agent and the Required Holders; it
being understood that any such control agreement that exposes such Collateral
Agent to risk or liability in its individual capacity, including but not limited
to, by an indemnity in favor of any depositary institution, shall not be
satisfactory to such Collateral Agent.

 

“Acquired Assets” means the assets and properties (including Oil and Gas
Properties) set forth on Schedule I-1 and all other assets and property of the
Note Parties (other than any Legacy Assets).

 

“Acquired Asset Account” means a deposit account of a Non-Wells Loan Party
subject to an Account Control Agreement in which only Non-Wells Loan Parties are
beneficiaries or account holders.

 

“Acquisition Agreements” means the Gastar Acquisition Agreement, the Tauren
Acquisition Agreement and the Navasota Acquisition Agreement.

 

“Acquisitions” means the Gastar Acquisition, the Tauren Acquisition and the
Navasota Acquisition.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified; provided
that Anchorage Capital Group, L.L.C., AIO III CE, L.P., O-CAP Capital
Management, L.P., Corbin Opportunity Fund, L.P., O-CAP Partners, L.P., O-CAP
Offshore Master Fund, L.P. and any of their respective employees, partners,
officers, directors, funds or affiliates shall not be deemed Affiliates of the
Company or any of its Subsidiaries for all purposes hereunder.  For purposes of
this definition, a Person shall be deemed to “control” or be “controlled by” a
Person if such Person possesses, directly or indirectly, power to direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise.

 

“Affiliate Transaction” has the meaning assigned to such term in Section 8.9.

 

“Agent Indemnitee” has the meaning assigned to such term in Section 14.7.

 

“Agents” means the Collateral Agent and the Noteholder Agent.

 

“Aggregate Amounts Due” has the meaning assigned to such term in Section 13.21.

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

--------------------------------------------------------------------------------


 

“Applicable Law” means, collectively, all statutes, laws, rules, regulations,
ordinances, decisions, writs, judgments, decrees, and injunctions of any
Governmental Authority affecting the Company or any of its Subsidiaries or any
Collateral or any of their other assets, whether now or hereafter enacted and in
force, and all Governmental Authorizations relating thereto.

 

“Approved Development Plan” means the Initial Development Plan and any
subsequent Development Plan approved by the Required Holders; provided any
Approved Development Plan may not be changed, modified or amended in any respect
without the prior written consent of the Required Holders.

 

“Asset Sale” means, as to any Person, the sale, lease, sublease, sale and
leaseback, assignment, conveyance, transfer, license, sublicense or other
disposition (for purposes of this definition, any of the foregoing, a
“disposition”) by such Person or any of its Subsidiaries to any other Person of
any right or interest in or to property of any kind whatsoever, whether real,
personal or mixed and whether tangible or intangible, including, without
limitation, the Capital Stock (including by issuance) of any of such Person’s
Subsidiaries; provided that the disposition of all or substantially all of the
assets of the Company and its Subsidiaries taken as a whole will be governed by
the provisions of Section 8.7 and not by the provisions of Section 8.6.  The
term “Asset Sale” shall exclude:

 

(a)                                 disposition of cash or Cash Equivalents in
the ordinary course of business;

 

(b)                                 disposition of property or assets by a
(i) Non-Wells Loan Party to another Non-Wells Loan Party or (ii) Wells Loan
Party to another Wells Loan Party;

 

(c)                                  disposition of production or inventory for
cash in the ordinary course of business consistent with past practice for fair
market value and cash;

 

(d)                                 dispositions of property in the ordinary
course of business consistent with past practice which property the Company has
reasonably determined is no longer necessary or useful in its business and such
disposition is for cash and for fair market value; provided that the aggregate
amount of property that may be excluded from the definition of “Asset Sale” by
this clause (d) shall not in the aggregate exceed $50,000 for all such
transactions; provided further that dispositions involving any Oil and Gas
Properties may not be excluded from the definition of “Asset Sale” pursuant to
this clause (d); and

 

(e)                                  any sale or disposition set forth on
Schedule I-2;

 

provided that volumetric production payments, net royalty interests and
overriding royalty interests shall not in any event be excluded from the
definition of Asset Sale except to the extent set forth on Schedule I-2.

 

“Average New Drill Capital Expenditures” means the amount equal to (i) the sum
of the amount of Capital Expenditures in respect of each Eaglebine New Drill
completed after the date hereof divided by (ii) the number of Eaglebine New
Drills completed after the date hereof.

 

I-2

--------------------------------------------------------------------------------


 

“Average New Drill Initial Production Rate” means the amount equal to (i) the
sum of the Initial Production Rates for each Eaglebine New Drill completed after
the date hereof divided by (ii) the number of Eaglebine New Drills completed
after the date hereof.

 

“Average Reentry Capital Expenditures” means the amount equal to (i) the sum of
the amount of Capital Expenditures in respect of each Eaglebine Reentry
completed after the date hereof divided by (ii) the number of Eaglebine
Reentries completed after the date hereof.

 

“Average Reentry Initial Production Rate” mean the amount equal to (i) the sum
of the Initial Production Rates for each Eaglebine Reentry completed after the
date hereof divided by (ii) the number of Eaglebine Reentries completed after
the date hereof.

 

“Board of Directors” shall mean, with respect to any person, (a) in the case of
any corporation, the board of directors of such person, (b) in the case of any
limited liability company, the board of managers or board of directors, as
applicable, of such person, or if such limited liability company does not have a
board of managers or board of directors, the functional equivalent of the
foregoing, (c) in the case of any partnership, the board of directors or board
of managers, as applicable, of the general partner of such person and (d) in any
other case, the functional equivalent of the foregoing and, in the case of
preceding clauses (a) through (d) (other than for purposes of the definition of
Change of Control), any duly authorized committee or functional equivalent of
any of the foregoing.

 

“BP Call Options” has the meaning assigned to such term in Section 3.10.

 

“BP Intercreditor Agreement” means the Intercreditor Agreement, dated October 2,
2013, among the New Asset Collateral Agent, BP Energy Company, as Second
Priority Secured Party and Second Priority Representative (each as defined
therein), Wilmington Trust, National Association, as collateral agent under the
Second Lien Security Agreement (as defined therein), and Cubic Asset Holding,
LLC, Cubic Asset, LLC and each direct or indirect subsidiary of Cubic Asset
Holding, LLC.

 

“BPEC” has the meaning assigned to the term in Section 3.10.

 

“Business Day” means any day other than a Saturday, Sunday or day on which banks
and trust companies in New York, New York are not required to be open.

 

“Capital Expenditure” shall mean, without duplication, with respect to such
Person for any period, (a) the aggregate amount of expenditures and commitments
to expend money made during such period for any purchase or other acquisition of
any asset including capitalized leasehold improvements, which would be
classified as a fixed or capital asset on a balance sheet of such Person
prepared in accordance with GAAP plus (b) the aggregate amount of obligations in
respect of Capital Leases incurred by such Person during such period plus
(c) the aggregate amount of expenditures and commitments to expend money made
during such period in connection with any Eaglebine New Drill, any Eaglebine
Reentry and any activities related thereto.

 

I-3

--------------------------------------------------------------------------------


 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of that Person.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights, preemptive rights, conversion rights, stock
appreciation rights, employee stock plans, options to purchase or other similar
arrangements or rights to acquire any of the foregoing.

 

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, the highest rating
obtainable from either Standard & Poor’s (“S&P”) or Moody’s Investors
Service, Inc. (“Moody’s”); (iii) commercial paper maturing no more than one year
from the date of creation thereof and having, at the time of the acquisition
thereof, a rating of at least A-1 from S&P or at least P-1 from Moody’s;
(iv) certificates of deposit or bankers’ acceptances maturing within one year
after such date and issued or accepted by any commercial bank organized under
the laws of the United States of America or any state thereof or the District of
Columbia that (a) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator) and (b) has Tier 1 capital
(as defined in such regulations) of not less than $100,000,000; and (v) shares
of any money market mutual fund that (a) has at least 95% of its assets invested
continuously in the types of investments referred to in clauses (i) through
(iv) above, (b) has net assets of not less than $500,000,000, and (c) has the
highest rating obtainable from either S&P or Moody’s.  For the avoidance of
doubt, Cash Equivalents shall not include any auction rate or similar securities
where the obligor is not absolutely required to redeem or repay the Indebtedness
in question within such one year (or shorter) period.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule,
regulation, treaty or order, (ii) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, (iii) any determination of a court or other Governmental
Authority or (iv) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) all requests, rules,
guidelines or directives thereunder or issued in connection with the Dodd-Frank
Wall Street Reform and Consumer Protection Act and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

I-4

--------------------------------------------------------------------------------


 

“Change of Control” means the occurrence of any of the following events:

 

(a)                                 the approval by the holders of the Capital
Stock of the Company of any plan or proposal for liquidation or dissolution;

 

(b)                                 any “person” or “group” (each as defined in
Rules 13d-3 and 13d-5 of the Exchange Act of 1934) (other than any Permitted
Holder or group consisting of only Permitted Holders) shall become the
beneficial owner (as so defined), directly or indirectly, of shares representing
more than 35% of the aggregate voting power represented by the issued and
outstanding Capital Stock of the Company;

 

(c)                                  the Continuing Directors shall cease to
constitute a majority of the Board of Directors of the Company;

 

(d)                                 except as expressly permitted by
Section 8.7, the Company fails to own, directly or indirectly, all of the
outstanding capital stock of any of the Guarantors listed on Schedule I and any
of the direct or indirect Subsidiaries; or

 

(e)                                  any direct or indirect sale, lease or other
disposition, in one or more series of related transactions, of all or
substantially all the assets of either (i) the Company and its Subsidiaries
(taken as a whole) or (ii) the Non-Wells Loan Parties (taken as a whole).

 

“Class A Warrants” means the Class A Warrants issued from time to time by the
Company pursuant to the Warrant and Preferred Stock Agreement.

 

“Class B Warrants” means the Class B Warrants issued from time to time by the
Company pursuant to the Warrant and Preferred Stock Agreement.

 

“Closing” has the meaning assigned to such term in Section 2.3.

 

“Closing Date” has the meaning assigned to such term in Section 2.3.

 

“Code” means the Internal Revenue Code of 1986, as amended to the date hereof
from time to time hereafter, and any successor statute.

 

“Collateral” means, collectively, all of the real, personal and mixed property
in which Liens are purported to be granted pursuant to the Collateral Documents
as security for the Secured Obligations.

 

“Collateral Agent” means with respect to Collateral owned or held by (i) Cubic
Asset Holding, LLC or any of its direct or indirect Subsidiaries, the New Asset
Collateral Agent, (ii) Cubic Louisiana Holding, LLC or any of its direct or
indirect Subsidiaries, the Old Asset Collateral Agent and (iii) the Company and
any of its direct or indirect Subsidiaries (other than Cubic Asset Holding, LLC,
Cubic Louisiana Holding, LLC or any of their direct or indirect Subsidiaries),
the Company Collateral Agent.

 

I-5

--------------------------------------------------------------------------------


 

“Collateral Coverage Ratio” shall equal the ratio of (i) the lower of (x) “PV-10
value” (as determined in accordance with the guidelines of the SEC in effect on
the date hereof, after giving effect to any Permitted Hedging Agreements entered
into by the Company) of the Non-Wells Loan Parties’ Proved Developed Producing
Reserves as determined by Netherland Sewell and (y) the value of the Non-Wells
Loan Parties’ Proved Developed Producing Reserves calculated based on $80.00 per
barrel of oil and $4.00 per Mcf of gas to (ii) all outstanding Indebtedness of
the Non-Wells Loan Parties.

 

“Collateral Documents” means the Security Agreements, the Intellectual Property
Security Agreement, any Mortgage, any Landlord Personal Property Collateral
Access Agreement, the BP Intercreditor Agreement, the Pari Passu First Lien (BP)
Intercreditor Agreement, the Wells Fargo Intercreditor Agreement (1st
Lien/Required Lien), the Wells Fargo Intercreditor Agreement (Pari Passu) and
all other instruments, agreements or documents delivered by or on behalf of any
Note Party pursuant to this Agreement or any of the other Note Documents in
order to grant to, or perfect in favor of, the Collateral Agent, on behalf of
Holders, a First Priority Lien on any First Priority Collateral of such Note
Party and Required Priority Lien on any Required Priority Collateral of such
Note Party, in each case, as security for the Secured Obligations.

 

“Company” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

 

“Company Collateral Agent” means Wilmington Trust, National Association, as
collateral agent under the Company Security Agreement.

 

“Company Intellectual Property” means all Intellectual Property owned or
purported to be owned by the Note Parties.

 

“Company Security Agreement” means the Security Agreement, dated as of
October 2, 2013, among the Company and each of its Subsidiaries (other than
Cubic Louisiana Holding, LLC, Cubic Asset Holding, LLC and any of their direct
or indirect subsidiaries) party thereto from time to time, and the Company
Collateral Agent.

 

“Compliance Certificate” means an Officer’s Certificate delivered in accordance
with Section 7.1(b).

 

“Continuing Directors” means the directors of the Company as of the date hereof,
and each other director if, in each case, such other director’s nomination for
election to the Board of Directors of the Company is recommended by at least a
majority of the then Continuing Directors.

 

“Covered Taxes” shall mean Taxes other than Excluded Taxes and Other Taxes.

 

“Default” means a condition or event that, after notice or after any applicable
grace period has lapsed, or both, would constitute an Event of Default.

 

“Default Interest” has the meaning assigned to such term in Section 2.4(d).

 

I-6

--------------------------------------------------------------------------------


 

“Development Plan” means a development plan delivered by the Company to the
Holders pursuant to Section 7.1(d) in form, scope and substance similar to the
Initial Development Plan for the applicable year.

 

“Disqualified Stock” means any Capital Stock which, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable or exercisable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder of the Capital Stock, in whole or in
part, on or prior to the date that is 91 days after the date on which the Notes
mature, other than as a result of a change of control or asset sale event so
long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Notes and all other Obligations that are accrued and payable; provided that,
if such Capital Stock is issued to any plan for the benefit of employees of the
Company or any Guarantor or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Stock solely because they may be
required to be repurchased by the Company in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.  The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that the Company and its Restricted Subsidiaries may become obligated to
pay upon the maturity of, or pursuant to any mandatory redemption provisions of,
such Disqualified Stock, exclusive of accrued dividends.

 

“Eaglebine New Drill” means a well that is drilled after the Closing Date that
targets the Cretaceous zone known in the industry as the “Eaglebine”, which
shall be defined as the section between 6300 and 7800 feet true vertical depth. 
For avoidance of doubt, the well will not target either the Austin Chalk or the
Buda formations, which also may occur within the specified true vertical depth
range.

 

“Eaglebine Reentry” means a well that is drilled after the Closing Date using a
vertical wellbore that exists pre-closing that targets the Cretaceous zone known
in the industry as the “Eaglebine”, which shall be defined as the section
between 6300 and 7800 feet true vertical depth.  For avoidance of doubt, the
well will not target either the Austin Chalk or the Buda formations, which also
may occur within the specified true vertical depth range.

 

“EDGAR” means the SEC’s Electronic Data Gathering Analysis and Retrieval System.

 

“Environmental Claim” means any investigation, written notice, notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
order or directive (conditional or otherwise), by any Governmental Authority or
any other Person, arising (i) pursuant to or in connection with any actual or
alleged violation of, or liability under, any Environmental Law; (ii) in
connection with any Release or threatened Release of or exposure to Hazardous
Material; or (iii) in connection with any actual or alleged damage, injury,
threat or harm to, natural resources or the environment.

 

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations,

 

I-7

--------------------------------------------------------------------------------


 

judgments, Governmental Authorizations, or any other requirements of
Governmental Authorities (i) imposing liability or establishing standards for
conduct for the preservation and protection of the environment; (ii) relating to
any Hazardous Materials; or (iii) occupational safety and health, industrial
hygiene or land use matters, as they relate to protection or preservation of the
environment or toxic materials, substances or wastes, in any manner applicable
to the Company or any of its Subsidiaries or any Facility.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and regulations promulgated thereunder.

 

“ERISA Affiliate,” as applied to any Person, means any trade or business
(whether or not incorporated) under common control with that Person or treated
as a single employer with that Person within the meaning of Section 414 of the
Code or Section 4001 of ERISA.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan or a
Multiemployer Plan; (b) a withdrawal by the Company or any of its Subsidiaries,
or any of their respective ERISA Affiliates from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA); (c) the incurrence by the
Company or any of its Subsidiaries, or any of their respective ERISA Affiliates,
of any liability under Title IV of ERISA with respect to the termination of any
Pension Plan or the withdrawal or partial withdrawal of the Company or any of
its Subsidiaries, or any of their respective ERISA Affiliates, from any Pension
Plan or Multiemployer Plan, including but not limited to the imposition of any
Lien in favor of the PBGC or any Pension Plan; (d) the adoption of any amendment
to a Pension Plan that would require the provision of security pursuant to
Section 436(f) of the Code; (e) the receipt by the Company or any of its
Subsidiaries, or any of their respective ERISA Affiliates, of any notice
concerning the imposition of withdrawal liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent (within the meaning of
Section 4245 of ERISA), in reorganization (within the meaning of Section 4241 of
ERISA) or terminated (within the meaning of Section 4041A of ERISA); (f) the
failure of a Plan or any trust thereunder intended to qualify for tax exempt
status under Section 401 or 501 of the Code or other Applicable Law; (g)  a
determination that any Multiemployer Plan is, or is expected to be, in
“critical” or “endangered” status (as defined in Section 432 of the Code or
Section 305 of ERISA); (h) a failure by the Company or any of its Subsidiaries,
or any of their respective ERISA Affiliates to timely make required
contributions to a Pension Plan or Multiemployer Plan; (i) an event or condition
which could reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (j) the imposition of any liability under
Title IV of ERISA, other than PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company or any of its Subsidiaries, or any of
their respective ERISA Affiliates; (k) the failure to meet the minimum funding
standard of Section 412 or 430 of the Code or Section 302 of ERISA, whether or
not waived, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to a Pension Plan or the failure by the
Company or any of its Subsidiaries, or any of their respective ERISA Affiliates,
to make any required contribution to a Multiemployer Plan pursuant to
Section 431 or 432 of the Code; (l) an application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Code with
respect to any Pension Plan; (m) a

 

I-8

--------------------------------------------------------------------------------


 

non-exempt prohibited transaction occurs with respect to any Plan for which the
Company or any of its Subsidiaries may be directly or indirectly liable; (n) a
Pension Plan becomes in an at-risk status pursuant to Section 303 of ERISA or
Section 430 of the Code; (o) the failure of any insured medical Plan to satisfy
the non-discrimination requirements of Section 105 of the Code; or (p) any other
event or condition with respect to a Plan or Multiemployer Plan that could
result in liability to the Company or any of its Subsidiaries, or any of their
respective ERISA Affiliates.

 

“Event of Default” has the meaning assigned to such term in Section 11.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, from time
to time, and any successor statute.

 

“Excluded Taxes” means, with respect to any Holder or any other recipient of any
payment to be made by or on account of any obligation of the Company hereunder
(i) Taxes that are imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case (a) imposed by the United
States or by any Governmental Authority under the laws of which such recipient
is organized or has its principal office or maintains its applicable lending
office or (b) that are imposed as a result of a present or former connection
between such recipient and the jurisdiction imposing such Tax (other than any
such connection arising solely from such recipient having executed, delivered,
become a party to, perfected a security interest in, or performed its
obligations or received a payment under, or enforced, any of the Note
Documents), (ii) any United States federal withholding Tax that (x) is imposed
pursuant to a law in effect on the date on which at the time such recipient
becomes a party hereto (or designates a new office), or (y) is attributable to
such recipient’s failure or inability (other than as a result of a Change in Law
after such recipient becomes a party hereto) to comply with its obligations
under Sections 10.5(e) and (f), except, in the case of clause (x), to the extent
that such recipient (or its assignor, if any) was entitled, at the time of
designation of a new office (or assignment), to receive additional amounts from
the Company with respect to such withholding tax pursuant to Section 10.5, and
(iii) any U.S. Federal withholding tax that is imposed under FATCA.

 

“Facilities” means any and all real property (including all buildings, fixtures
or other improvements located thereon) now or hereafter owned, leased,
subleased, operated or used by any Note Party.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor versions thereof that are substantively
and administratively comparable), any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to
Section 1471(b) of the Code and any fiscal or regulatory rules or practices
adopted pursuant to any intergovernmental agreement entered into in connection
with the implementation of such sections.

 

“Financial Statements” means the financial statements required by
Section 7.1(a).

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is perfected and
has priority over any other

 

I-9

--------------------------------------------------------------------------------


 

Lien on such Collateral (other than Permitted Liens pursuant to clauses
(ii) through (vii) and (ix) of the definition thereof that by operation of law
have priority over such Lien).

 

“First Priority Collateral” means all assets (real, personal, intangible or
otherwise) of the Note Parties other than the Legacy Assets; provided that upon
the Wells Termination Time such assets shall become First Priority Collateral.

 

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Company and its Subsidiaries.

 

“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.

 

“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.

 

“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

 

“GAAP” means the generally accepted accounting principles in the United States
as in effect as of the Closing Date and from time to time.

 

“Gastar Acquisition” means the acquisition of proven reserves, oil and natural
gas production and undeveloped leasehold interests in Leon and Robertson
Counties, Texas pursuant to the Gastar Acquisition Agreement.

 

“Gastar Acquisition Agreement” means the Purchase and Sale Agreement, dated
April 19, 2013, by and among Gastar Exploration Texas, LP, Gastar Exploration
USA, Inc. and the Company (as in effect on the date hereof).

 

“Governmental Authority” means (a) the government of the United States of
America or any state or other political subdivision thereof, (b) any government
or political subdivision of any other jurisdiction in which the Company or any
of its Subsidiaries conducts business, or which properly asserts jurisdiction
over any Facilities, (c) any entity properly exercising executive, legislative,
judicial, regulatory or administrative functions of any such government or
(d) any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative functions of or pertaining to government, any securities
exchange and any self-regulatory organization.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Guaranty” means any Guaranty substantially in the form attached hereto as
Exhibit F.

 

I-10

--------------------------------------------------------------------------------


 

“Guarantors” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

“Hazardous Materials” means any chemical, material or substance, the generation,
use, storage, transportation or disposal of which, or the exposure to which, is
prohibited, limited or regulated pursuant to an Environmental Law.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

“Hedging Agreement” shall mean (a) any swap, cap, collar, forward purchase,
derivative, option or similar agreements or arrangements designed or entered
into in order to protect against fluctuations in interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies and (b) any transactions of any kind, and the related
confirmations that are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Masters
Agreement, or any other master agreement to the extent relating to any of the
transactions described in the preceding clause (a), in each case, together with
any related schedules or confirmations.

 

“Holder” or “Holders” means the Purchasers (as initial holders of the Notes) and
their respective successors or assignees in whose name a Note is registered.

 

“Holder Joinder” means a joinder substantially in the form attached hereto as
Exhibit G.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

“Hydrocarbons” shall mean oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.

 

“Indebtedness” means, as applied to any Person, (i) all obligations for borrowed
money, (ii) that portion of obligations with respect to Capital Leases that is
properly classified as a liability on a balance sheet in conformity with GAAP,
(iii) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding trade payables incurred in the ordinary course
of business), (iv) all obligations evidenced by notes, bonds, debentures or
other similar instruments, (v) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to any property
or assets acquired by such Person

 

I-11

--------------------------------------------------------------------------------


 

(even though the rights and remedies of the seller or the lender under such
agreement in the event of default are limited to repossession or sale of such
property or assets), (vi) all obligations, contingent or otherwise, as an
account party under any letter of credit or banker’s acceptance to the extent
not reflected as trade liabilities on the balance sheet of such Person in
accordance with GAAP, (vii) all contingent obligations in respect of obligations
of the kind referred to in clauses (i) through (vi) above, and (viii) all
indebtedness secured by any Lien on any property or asset owned or held by that
Person regardless of whether the indebtedness secured thereby shall have been
assumed by that Person or is nonrecourse to the credit of that Person, (ix) all
guaranty obligations of such Person, (x) all debt equivalents of such Person,
(xi) all obligations under or in respect of any Hedging Agreement and (xii) the
indebtedness of any other Person (including any partnership in which such Person
is a general partner and any unincorporated joint venture in which such Person
is a joint venturer) to the extent such Person would be liable therefor under
applicable law or any agreement or instrument by virtue of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of such Indebtedness provide that such person shall not be
liable therefor.

 

“Independent Public Accountant” means an accounting firm of recognized national
standing selected by the Company and approved by the Required Holders.

 

“Indemnified Parties” has the meaning assigned to such term in Section 10.2.

 

“Indemnifying Parties” has the meaning assigned to such term in Section 10.2.

 

“Initial Development Plan” means the Company’s plan for the development of the
oil and natural gas assets acquired by the Company in the Gastar Acquisition,
the Navasota Acquisition and the Tauren Acquisition, including any planned
Capital Expenditures in connection therewith, delivered to the Purchasers on
September 26, 2013.

 

“Initial Production Rate” means the highest thirty consecutive day average daily
production rate of barrels of oil equivalent per day for the forty-five day
period after flowback has started.

 

“Insolvency Default” has the meaning assigned to such term in Section 11.2.

 

“Intellectual Property” means (i) trademarks, service marks, brand names,
certification marks, collective marks, d/b/a’s, Internet domain names, logos,
symbols, trade dress, trade names, and other indicia of origin, all applications
and registrations for the foregoing, and all goodwill associated therewith and
symbolized thereby, including all renewals of same; (ii) inventions and
discoveries, whether patentable or not, and all patents, registrations,
invention disclosures and applications therefor, including divisions,
continuations, continuations-in-part and renewal applications, and including
renewals, extensions, reexaminations and reissues; (iii) confidential
information, trade secrets and know-how, including processes, schematics,
business methods, formulae, drawings, prototypes, models, designs, customer
lists and supplier lists; (iv) published and unpublished works of authorship,
whether copyrightable or not (including, without limitation, databases and other
compilations of information), copyrights therein and thereto, and

 

I-12

--------------------------------------------------------------------------------


 

registrations and applications therefor, and all renewals, extensions,
restorations and reversions thereof; and (v) all other intellectual property or
proprietary rights.

 

“Intellectual Property Security Agreement” has the meaning assigned to it in the
Security Agreement.

 

“Intercreditor Agreements” mean (i) the Wells Fargo Intercreditor Agreement (1st
Lien/Required Lien), (ii) the Wells Fargo Intercreditor Agreement (Pari Passu),
(iii) the BP Intercreditor Agreement, (iv) the Pari Passu First Lien (BP)
Intercreditor Agreement and (v) any other intercreditor agreement entered into
from time to time with the consent of the Required Holders and in form and
substance satisfactory to the Required Holders.

 

“Interest Payment Date” has the meaning assigned to such term in Section 2.4(a).

 

“Interest Rate” has the meaning assigned to such term in Section 2.4(a).

 

“Investment” means (i) the acquisition of assets (other than machinery,
equipment and inventory in the ordinary course of business consistent with past
practice), leasehold interests, mineral rights, wells, Capital Stock or
Indebtedness of any Person, (ii) any deposit with, or advance, loan or extension
of credit for the benefit of such Person or (iii) any other capital contribution
or investment in such Person, including by way of guarantees, letter of credit
support or release, forgiveness or cancellation of any Indebtedness.

 

“Investment Agreement” means the Investment Agreement of even date herewith
among the Company and the Purchasers.

 

“IT Assets” means computers, computer software, firmware, middleware, servers,
workstations, routers, hubs, switches, data communications lines, and all other
information technology equipment, and all associated documentation.

 

“Landlord Consent” means, with respect to any Leasehold Property, a letter,
certificate or other instrument in writing from the lessor under the related
lease, pursuant to which, among other things, the landlord consents to the
granting of a mortgage on such Leasehold Property by the Note Party tenant, such
Landlord Consent to be in form and substance acceptable to each Purchaser in its
reasonable discretion, but in any event sufficient for Collateral Agent to
obtain a title policy with respect to such mortgage.

 

“Landlord Personal Property Collateral Access Agreement” means a Landlord
Personal Property Collateral Access Agreement in form and substance satisfactory
to the Required Holders.

 

“Leasehold Property” means any leasehold interest of any Note Party as lessee
under any lease or sublease of real property, but does not include Oil and Gas
Properties.

 

“Legacy Assets” means (i) as of the Closing Date, the assets and properties
(including Oil and Gas Properties) set forth on Schedule I-3 and (ii) after the
Closing Date, all assets and properties of Cubic Louisiana Holding, LLC and any
of its Subsidiaries.

 

I-13

--------------------------------------------------------------------------------


 

“Legacy Asset Account” means a deposit account of Cubic Louisiana, LLC, which
only Wells Loan Parties are beneficiaries or account holders.

 

“Lien” means any lien, mortgage, deed of trust, pledge, assignment, security
interest, hypothecation, fixed or floating charge or encumbrance of any kind
(including any conditional sale or other title retention agreement, any
financing lease in the nature thereof but not including Operating Leases and any
agreement to give any security interest) and any trust or deposit or other
preferential arrangement having the practical effect of any of the foregoing.

 

“Liquidity” means (without duplication) Unrestricted Cash of the Non-Wells Loan
Parties (on a consolidated basis).

 

“Losses” has the meaning assigned to such term in Section 10.2.

 

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect on (a) the ability of
the Company and its Subsidiaries to perform, or of the Collateral Agent and
Holders to enforce, the obligations under the Note Documents, (b) the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of either the Company and its Subsidiaries (taken as a whole) or the Non-Wells
Loan Parties (taken as a whole) or (c) the validity or enforceability of this
Agreement or any of the other Note Documents or the rights or remedies of any of
the Holders or the Collateral Agent hereunder or thereunder.

 

“Material Contracts” means any or all of the following, as the context may
require: (i) any indenture, mortgage, deed of trust, agreement or other
instrument; (ii) the agreements listed on Schedule 4.8 annexed hereto; and
(iii) any other document, agreement or instrument that is material to the
operation or business of the Company and its Subsidiaries, taken as a whole;
provided that no Related Agreement is a “Material Contract” for purposes of this
Agreement.

 

“Maturity Date” means October 2, 2016.

 

“Maximum Rate” has the meaning assigned to such term in Section 13.5.

 

“MD&A” has the meaning assigned to such term in Section 7.1(a)(1).

 

“MNPI” means (i) material non-public information (within the meaning of United
States federal, state or other applicable securities law) relating to the Note
Parties or any of their securities or (ii) information that is of a type that
would be required to be publicly disclosed in connection with the issuance by
any Note Party of debt or equity securities pursuant to a transaction registered
with the SEC.

 

“Monthly Update Report” means a report in detail acceptable to the Required
Holders with respect to the Oil and Gas Properties of each Note Party during
such month:

 

I-14

--------------------------------------------------------------------------------


 

(i)            setting forth as to each well being drilled, completed, reworked
or other similar procedures, the actual versus estimated cost breakdown (for all
activities, including dry hole and completion activities) for such well;

 

(ii)           describing by well and field the net quantities of oil, gas,
natural gas liquids, and water produced (and the quantities of water injected);

 

(iii)          describing by well and field the quantities of oil, gas and
natural gas liquids sold during such month out of production from any Note
Party’s Oil and Gas Properties and calculating the average sales prices of such
oil, natural gas, and natural gas liquids;

 

(iv)          describing of all leases acquired during the preceding Fiscal
Quarter indicating the date each lease was acquired;

 

(v)           specifying any leasehold operating expenses, overhead charges,
gathering costs, transportation costs, and other costs with respect to any Note
Party’s Oil and Gas Properties of the kind chargeable as direct charges or
overhead; and

 

(vi)          setting forth the amount of Taxes on each Note Party’s Oil and Gas
Properties during such month and the amount of royalties paid with respect to
such Oil and Gas Properties during such month.

 

“Mortgage” means each agreement, including, but not limited to, a mortgage, deed
of trust or any other document, creating and evidencing a Lien in favor of the
Collateral Agent on any Oil and Gas Property or other Real Property Asset, in
form reasonably satisfactory to the applicable Collateral Agent (acting at the
direction of the applicable required secured parties), in each case, with such
schedules and including such provisions as shall be necessary to conform such
document to applicable local or foreign law.

 

“Mortgage Related Documents” has the meaning assigned to such term in
Section 3.14(c).

 

“Multiemployer Plan” means a “multiemployer plan” (within the meaning of
Section 4001(a)(3) of ERISA) to which the Company or any of its respective
Subsidiaries, or any of their respective ERISA Affiliates, may have any
liability.

 

“Navasota Acquisition” means the acquisition of the Assets (as defined in the
Navasota Acquisition Agreement) pursuant to the Navasota Acquisition Agreement.

 

“Navasota Acquisition Agreement” means the Purchase and Sale Agreement, dated
September 27, 2013, by and among Navasota Resources Ltd., LLP and the Company
(as in effect on the date hereof).

 

“New Asset Collateral Agent” means Wilmington Trust, National Association, as
collateral agent under the New Asset Security Agreement.

 

I-15

--------------------------------------------------------------------------------


 

“New Asset Security Agreement” means the Security Agreement, dated October 2,
2013, among Cubic Asset, LLC, Cubic Asset Holding, LLC and Wilmington Trust,
National Association, as collateral agent.

 

“Non-Wells Loan Party” means any Note Party other than Cubic Louisiana Holding,
LLC and Cubic Louisiana, LLC.

 

“Note” and “Notes” has the meaning assigned to such term in Section 2.1.

 

“Note Documents” means this Agreement, the Notes, any Guaranty, the Collateral
Documents and all certificates, instruments, agreements and other documents made
or delivered in connection herewith and therewith.

 

“Note Parties” means, collectively, the Company and the Guarantors. “Note Party”
means any of them.

 

“Noteholder Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury, or any successor office or agency.

 

“Officer’s Certificate” means a certificate executed by a Responsible Officer in
his or her official (and not individual) capacity.

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including, without limitation, all units
created under orders, regulations and rules of any Governmental Authority) which
affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests; and (g) all properties, rights, titles, interests and estates
described or referred to above, including any and all property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or properties (excluding drilling rigs, automotive
equipment, rental equipment or other personal property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings,

 

I-16

--------------------------------------------------------------------------------


 

machinery and parts, engines, boilers, meters, apparatus, equipment, appliances,
tools, implements, cables, wires, towers, casing, tubing and rods, surface
leases, rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing.

 

“Old Asset Collateral Agent” means Wilmington Trust, National Association, as
collateral agent under the Old Asset Security Agreement.

 

“Old Asset Security Agreement” means the Security Agreement, dated October 2,
2013, among Cubic Louisiana Holding, LLC, Cubic Louisiana, LLC and each of the
other subsidiaries of Cubic Louisiana Holding, LLC party thereto from time to
time, and the Old Asset Collateral Agent.

 

“Operating Lease”, as applied to any Person, means any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capital Lease.

 

“Opt-In” has the meaning assigned to such term in Section 10.4(b).

 

“Opt-Out” has the meaning assigned to such term in Section 10.4(b).

 

“Organizational Documents” means, with respect to any Person, the
(i) certificate of incorporation, certificate of formation or other similar or
equivalent organizational charter or constitutional agreement or arrangement and
(ii) bylaws, partnership agreement, limited liability company agreement,
operating agreement, management agreement or other similar or equivalent
organizational, charter or constitutional agreement or arrangement.

 

“Other Taxes” means any present or future stamp, documentary, excise, privilege,
property, intangible taxes, charges or similar levies arising from any payment
made under any and all Note Documents or from the execution or delivery by the
Company or any of the Guarantors or from the filing or recording or maintenance
of, or otherwise with respect to the exercise or enforcement by the Holders of
their respective rights under any and all Note Documents.

 

“Pari Passu First Lien (BP) Intercreditor Agreement” means the Pari Passu
Intercreditor and Collateral Agency Agreement, dated as of October 2, 2013,
among Wilmington Trust, as collateral agent under the First Lien Security
Agreement (as defined therein), Wilmington Trust as Noteholder Agent under this
Agreement, BPEC, as a Permitted Hedging Counterparty, other Permitted Hedging
Counterparties party thereto from time to time, Holdings, AssetCo and the other
New Note Parties (as defined therein) party thereto from time to time.

 

“Participant” has the meaning assigned to such term in Section 13.2.

 

“PATRIOT Act” has the meaning assigned to such term in Section 3.20.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

I-17

--------------------------------------------------------------------------------


 

“Pension Plan” means a “pension plan” (as defined in Section 3(2) of ERISA),
other than a Multiemployer Plan, subject to Title IV of ERISA that the Company
or any of its Subsidiaries, or any of their respective ERISA Affiliates,
sponsors or maintains, or at any time during the immediately preceding six years
has sponsored or maintained or contributed to, or to which the Company or any of
its Subsidiaries, or any of their respective ERISA Affiliates, makes, is making
or is obligated to make contributions, or has any potential or outstanding
liability.

 

“Perfection Certificate” means the Perfection Certificate substantially in the
form attached hereto as Exhibit H.

 

“Permitted Business” means any business in which the Company or any of its
Subsidiaries was engaged on the date hereof.

 

“Permitted Hedging Agreement” has the meaning assigned to such term in
Section 8.17; provided that the BP Call Options (and any obligations thereunder)
shall not be deemed a Permitted Hedging Agreement for purposes of the Security
Agreements and the Intercreditor Agreements.

 

“Permitted Hedging Counterparty” has the meaning assigned to such term in the
definition of “Permitted Liens”.

 

“Permitted Holder” means each of the (i) Purchasers and their respective
affiliates and (ii) Calvin A. Wallen, III, William L. Bruggeman, Jr. and their
sons, daughters, spouses and grandchildren and any trust or bona fide estate
planning vehicle of which the only beneficiaries or equity holders consist of
the foregoing.

 

“Permitted Indebtedness” means:

 

(i)            Indebtedness arising or existing under this Agreement, the Notes,
the Guaranty and the other Note Documents;

 

(ii)           Indebtedness of (A) Non-Wells Loan Party to any other Non-Wells
Loan Party and (B) Wells Loan Party to any other Wells Loan Party;

 

(iii)          the Indebtedness existing on the date hereof and described in
Schedule 4.24 annexed hereto;

 

(iv)          unsecured accounts payable incurred in the ordinary course of
business, provided that such accounts are paid timely or within 90 days of the
due date or are being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP;

 

(iv)          Permitted Hedging Agreements; and

 

(v)           other Indebtedness not to exceed $50,000 outstanding in the
aggregate at any time.

 

I-18

--------------------------------------------------------------------------------


 

“Permitted Investments” means (i) advances or extensions of credit in the form
of accounts receivable incurred in the ordinary course of business consistent
with past practice and industry terms, (ii) Investments by (A) Non-Wells Loan
Parties in other Non-Wells Loan Parties and (B) Wells Loan Parties in other
Wells Loan Parties, (iii) Investments in cash and Cash Equivalents and
(iv) Investments consisting of Permitted Indebtedness.

 

“Permitted Liens” means:

 

(i)            Liens incurred under any Note Document in favor of the Holders;

 

(ii)           Liens securing claims or demands of operators under operating
agreements, materialmen, mechanics, carriers, warehousemen, landlords and other
like Persons imposed without action of such parties;

 

(iii)          Liens incurred or deposits made in the ordinary course of
business consistent with past practice in connection with worker’s compensation,
unemployment insurance, other business-related insurance, social security and
other like laws;

 

(iv)          leases, subleases, licenses and sublicenses granted to others in
the ordinary course of business consistent with past practice not interfering in
any material respect with the conduct of the business of the Note Parties, and
any interest or title of a lessor, sublessor, licensor or sublicensor or under
any lease, sublease, license or sublicense;

 

(v)           Liens arising from judgments, decrees or attachments to the extent
and only so long as such judgment, decree or attachment does not constitute an
Event of Default;

 

(vi)          easements, reservations, rights of way, restrictions, minor
defects or irregularities in title and other similar liens affecting real
property not interfering in any material respect with the ordinary conduct of
the business of the Note Parties;

 

(vii)         Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of custom duties in connection with the
importation of goods;

 

(viii)        Liens which constitute the right of set off of a customary nature
of banker’s lien with respect to amounts on deposit, whether arising by
operation of law or by contract, in connection with the arrangements entered
into with banks in the ordinary course of business consistent with past
practice;

 

(ix)          Liens for Taxes the payment of which, at the relevant time, is not
required by Section 7.4 hereof or are being contested in good faith;

 

(x)           precautionary financing statement filings regarding Operating
Leases;

 

(xi)          restrictions and encumbrances, to the extent constituting Liens,
arising pursuant to any Related Agreement;

 

I-19

--------------------------------------------------------------------------------


 

(xii) Liens granted in connection with Permitted Hedging Agreements pursuant to
the written consent of the Required Holders who have consented to the granting
of a Lien in respect thereof and the counterparty to any such Hedging Agreement
(“Permitted Hedging Counterparty”) has entered into an Intercreditor Agreement;
and

 

(xiii) Liens existing on the date hereof and set forth on Schedule I-4;

 

provided, that, other than as set forth on Schedule I-4, in no event shall any
Liens incurred in connection with volumteric production payments, net royalty
interests and overriding royalty interests qualify as a “Permitted Lien”.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

 

“PIK Interest” has the meaning assigned to such term in Section 2.4(b).

 

“PIK Interest Note” has the meaning assigned to such term in Section 2.4(b).

 

“PIK Interest Period” has the meaning assigned to such term in Section 2.4(b).

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which is subject to ERISA, other than a Multiemployer Plan, and which the
Company or any of its Subsidiaries or, maintains or to which the Company or any
of its Subsidiaries makes, is making or is obligated to make contributions and
includes any Pension Plan.

 

“Preferred Stock” means the Company’s Series C Voting Preferred Stock, par value
$0.01 per share, issued pursuant to the Warrant and Preferred Stock Agreement.

 

“Prepayment Premium” means with respect to any prepayment, repayment or
redemption (other than pursuant to Section 6.1 or 6.2), whether before or after
an Event of Default, an amount equal to 10%, multiplied by the principal amount
of the Notes to be prepaid, repaid or redeemed.

 

“Proved Developed Producing Reserves” means those reserves denominated as such
and determined in accordance with the methods commonly accepted by the Society
of Petroleum Engineers for evaluating oil and gas reserves.

 

“Proved Reserves” means those reserves denominated as such and determined in
accordance with the methods commonly accepted by the Society of Petroleum
Engineers for evaluating oil and gas reserves.

 

“Purchasers” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

“Put Notice” has the meaning assigned to such term in Section 6.2.

 

“Put Payment Date” has the meaning assigned to such term in Section 6.2.

 

I-20

--------------------------------------------------------------------------------


 

“Put Right” has the meaning assigned to such term in Section 6.2.

 

“Record Document” means, with respect to any Leasehold Property, (i) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to Collateral Agent.

 

“Record Holders” means Holders of record of the Notes as of 5:00 P.M. New York
City time on December 15, March 15, June 15 and September 15 with respect to the
immediately succeeding Interest Payment Date.

 

“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in the
applicable Collateral Agent’s reasonable judgment, to give constructive notice
of such Leasehold Property to third party purchasers and encumbrances of the
affected real property.

 

“Register” has the meaning assigned to such term in Section 10.3(a).

 

“Registered” means issued by, registered with, renewed by or the subject of a
pending application before any Governmental Entity or Internet domain name
registrar.

 

“Registration Default” has the meaning assigned in the Registration Rights
Agreement.

 

“Registration Default Interest” has the meaning assigned to such term in
Section 2.4(c).

 

“Related Agreements” means, collectively, the Warrant and Preferred Stock
Agreement, the Warrants, the Investment Agreement, the Voting Agreement and the
Intercreditor Agreements.

 

“Related Transactions” means (i) the transactions contemplated by the Related
Agreements, (ii) the repayment of the convertible promissory note issued by the
Company to Wells Fargo Energy Capital, Inc. on March 5, 2007 in the sum of $5.0
million, plus any interest and (iii) the cancellation of 120,468 shares of
Series A Convertible Preferred Stock and the issuance of 35,000 shares of
Series B Convertible Preferred Stock.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material), including the movement of any Hazardous
Material through the air, soil, surface water or groundwater.

 

“Reportable Event” means (a) any of the events set forth in Section 4043 of
ERISA or the regulations thereunder, other than any such event for which the
thirty day notice requirement

 

I-21

--------------------------------------------------------------------------------


 

under ERISA has been waived in regulations issued by the PBGC,  or (b) a
cessation of operations described in Section 4062(e) of ERISA.

 

“Required Holders” means (i) Holders of at least 66.66% of the aggregate
principal amount of the outstanding Notes or (ii) at any time the Holders
consist of only (A) Anchorage Capital Group, L.L.C. and its Affiliates
(including Anchorage Capital AIO III CE, L.P.), on the one hand and (B) Corbin
Opportunity Fund, L.P., O-CAP Partners, L.P. and O-CAP Offshore Master Fund,
L.P. and their Affiliates on the other hand, with respect to the determination
of Required Holders for Sections 7.12(c), 8.6 (to the extent the proceeds from
such Asset Sale exceeds $10.0 million), 8.17, 11.4(a) (but only to the extent
the default or Event of Default waived is with respect to a default or Event of
Default under Articles VIII or IX) and 13.3(a) (to the extent such waiver or
amendment relates to Articles VIII or IX or any definition related thereto that
has the effect of modifying the actions prohibited by Articles VIII and IX) and
the definitions of “Approved Development Plan” and “Permitted Hedging Agreement,
all of the Holders.

 

“Required Priority” means, prior to the Wells Termination Time, with respect to
any Lien purported to be created in any Required Priority Collateral pursuant to
any Collateral Document, that such Lien is perfected and has priority over any
other Lien on such Collateral, other than the liens granted pursuant to the
Wells Fargo Credit Agreement; provided that such Lien is not granted in
violation hereof or of the Intercreditor Agreement.

 

“Required Priority Collateral” means, prior to the Wells Termination Time, the
Legacy Assets and the products produced from the Legacy Assets.

 

“Responsible Officer” means the chief executive officer, chief financial
officer, president, any executive vice president or chief operating officer of
the Company, but with respect to financial matters, means the chief financial
officer, treasurer or controller of the Company.

 

“Restricted Payments” has the meaning assigned in Section 8.1.

 

“Restructuring Transactions” shall have the meaning assigned in Section 3.21.

 

“Rule 144” means Rule 144 as promulgated by the SEC under the Securities Act.

 

“Scheduled Intellectual Property” has the meaning assigned in Section 4.13(a).

 

“SEC” means the Securities and Exchange Commission.

 

“SEC Documents” means all reports, schedules, forms, statements and other
documents (including exhibits and any other information incorporated therein)
filed by the Company with the SEC through EDGAR and publicly available on EDGAR
two Business Days prior to the date of determination hereunder.

 

“Secured Obligations” means the “Secured Obligations” as defined in the Security
Agreements.

 

I-22

--------------------------------------------------------------------------------


 

“Securities” means, collectively, the Notes, the Warrants and the Preferred
Stock, as applicable.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Security Agreements” means (i) the Company Security Agreement, (ii) the Old
Asset Security Agreement and (iii) the New Asset Security Agreement.

 

“Series A Notes” has the meaning assigned to such term in Section 2.1.

 

“Series A Purchaser” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Series B Convertible Preferred Stock” means the Company’s Series B Convertible
Preferred Stock, par value $0.01 per share.

 

“Series B Notes” has the meaning assigned to such term in Section 2.1.

 

“Series B Purchaser” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Solvent” means, with respect to any Person at any point in time, that (i) the
sum of the debt and liabilities (including subordinated and contingent
liabilities) of such Person does not exceed the fair value of the present assets
of such Person; (ii) the present fair saleable value of the assets of such
Person is greater than the total amount that will be required to pay the
probable debt and liabilities (including subordinated and contingent
liabilities) of such Person as they become absolute and matured, (iii) the
capital of such Person is not unreasonably small in relation to the business of
such Person contemplated as of such date; and (iv) such Person has not incurred,
and does not believe it will incur, debts or other liabilities including current
obligations beyond its ability to pay such debts or other liabilities as they
mature in the ordinary course of business.  For the purposes of this definition,
the amount of any contingent liability at any time shall be computed as the
amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability (irrespective of whether such contingent liabilities meet
the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association, joint venture or other business entity of which more than 50% of
the total voting power of shares of stock or other ownership interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
the Person or Persons (whether directors, managers, trustees or other Persons
performing similar functions) having the power to direct or cause the direction
of the management and policies thereof is at the time owned or controlled,
directly or indirectly, by the Person or one or more of the other Subsidiaries
of that Person or a combination thereof.

 

I-23

--------------------------------------------------------------------------------


 

“Tauren Acquisition” means the acquisition of proven reserves, oil and natural
gas production and undeveloped leasehold interests in Caddo and DeSoto Parishes,
Louisiana pursuant to the Tauren Acquisition Agreement.

 

“Tauren Acquisition Agreement” means the Purchase and Sale Agreement, dated
September 20, 2013, by and between Tauren Exploration, Inc. and the Company (as
in effect on the date hereof).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax, penalties and any similar
liabilities with respect thereto.

 

“Test Date” means any date on which a financial covenant set forth in Article IX
is tested.

 

“Transactions” means the consummation of the transactions contemplated by this
Agreement and the other Note Documents including the Restructuring Transactions.

 

“UCC” means the Uniform Commercial Code, as it exists on the date of this
Agreement or as it may hereafter be amended, in the State of New York.

 

“United States Treasury Note” means debt securities issued by the Bureau of
Public Debt, an agency of the U.S. Department of the Treasury, having maturities
ranging from two to ten years from their issuance.

 

“Unrestricted Cash” means all cash of the Non-Wells Loan Parties that is not
recorded as “restricted” or similar limitation on such Non-Wells Loan Party’s
balance sheet.

 

“USCO” means the United States Copyright Office (or any successor office).

 

“USPTO” means the United States Patent and Trademark Office (or any successor
office).

 

“Voting Agreement” means the Voting Agreement, dated October 2, 2013, between
the Series A Purchaser, the Series B Purchasers and Calvin A. Wallen, III.

 

“Warrant and Preferred Stock Agreement” means the Warrant and Preferred Stock
Agreement, dated October 2, 2013, between Cubic Energy, Inc., the Series A
Purchaser and the Series B Purchasers.

 

“Warrants” shall mean the Class A Warrants and Class B Warrants.

 

“Well Report” means a report summarizing for a well, for the initial twenty four
hour period or each 30-day period, as applicable, (a) the gross volume of sales
and actual production during such period and current prices being received for
such production, (b) the related severance, gross production, occupation,
excise, sales, recording, ad valorem, gathering and other similar taxes, if any,
deducted from gross proceeds during such month, (c) production or

 

I-24

--------------------------------------------------------------------------------


 

take or pay imbalances and (d) leasehold operating expenses and drilling
expenditures attributable thereto and incurred during such month.

 

“Wells Fargo Credit Agreement” means the Amended and Restated Credit Agreement
by and between Cubic Louisiana, LLC and Wells Fargo Energy Capital, Inc. dated
October 2, 2013.

 

“Wells Fargo Intercreditor Agreement (1st Lien/Required Lien)” means the
Intercreditor Agreement, dated as of October 2, 2013, among Wells Fargo Energy
Capital, Inc. as collateral agent under the First Lien Security Agreement (as
defined therein), the Old Asset Collateral Agent, Cubic Louisiana, LLC, Cubic
Louisiana Holding, LLC and each of the other direct or indirect subsidiary of
Cubic Louisiana Holding, LLC.

 

“Wells Fargo Intercreditor Agreement (Pari Passu)” means the Pari Passu
Intercreditor and Collateral Agency Agreement, dated as of October 2, 2013,
among Wells Fargo Energy Capital, Inc., as collateral agent under the First Lien
Security Agreement (as defined therein), Wells Fargo Energy Capital, Inc. as
lender under the Credit Agreement (as defined therein), BP Energy Company, as a
Permitted Hedging Counterparty, other Permitted Hedging Counterparties party
thereto from time to time, Holdings, AssetCo and the other Credit Parties (as
defined therein) party thereto from time to time.

 

“Wells Loan Party” means Cubic Louisiana Holding, LLC and Cubic Louisiana, LLC.

 

“Wells Termination Time” has the meaning assigned to such term in
Section 7.4(c).

 

I-25

--------------------------------------------------------------------------------